Exhibit 10.1

 

EXECUTION COPY

 

 

$800,000,000

 

CREDIT AGREEMENT

 

Dated as of

 

June 9, 2008,

 

among

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,
as Borrower,

 

SCIENTIFIC GAMES CORPORATION,
as Holdings and a Guarantor,

 

The Several Lenders
from Time to Time Parties Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.

and

UBS SECURITIES LLC

as Co-Syndication Agents,

 

and

 

ING CAPITAL LLC  and

BANK OF TOKYO - MITSUBISHI UFJ TRUST COMPANY,

as Co-Documentation Agents

 

 

[CS&M No. 6701-464]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section

1.

DEFINITIONS

1

 

1.1.

Defined Terms

1

 

1.2.

Other Definitional Provisions

33

 

1.3.

Currency Conversion

34

 

 

 

 

Section

2.

AMOUNT AND TERMS OF TERM LOANS

34

 

2.1.

Term Commitments; Term Loans

34

 

2.2.

Procedure for Term Loan Borrowing

35

 

2.3.

Repayment of Term Loans

35

 

 

 

 

Section

3.

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

35

 

3.1.

Revolving Commitments

35

 

3.2.

Procedure for Revolving Loan Borrowing

36

 

3.3.

Swingline Commitment

37

 

3.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

37

 

3.5.

Commitment Fees, etc.

39

 

3.6.

Termination or Reduction of Revolving Commitments

39

 

3.7.

L/C Commitment

39

 

3.8.

Procedure for Issuance of Letters of Credit

40

 

3.9.

Fees and Other Charges

40

 

3.10.

L/C Participations

41

 

3.11.

Reimbursement Obligation of the Borrower

42

 

3.12.

Obligations Absolute

43

 

3.13.

Letter of Credit Payments

44

 

3.14.

Applications

44

 

 

 

 

Section

4.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

44

 

4.1.

Optional Prepayments

44

 

4.2.

Mandatory Prepayments

45

 

4.3.

Conversion and Continuation Options

46

 

4.4.

Limitations on Eurocurrency Tranches

47

 

4.5.

Interest Rates and Payment Dates

47

 

4.6.

Computation of Interest and Fees

47

 

4.7.

Inability to Determine Interest Rate

48

 

4.8.

Pro Rata Treatment and Payments

49

 

4.9.

Requirements of Law

51

 

4.10.

Taxes

53

 

4.11.

Indemnity

55

 

i

--------------------------------------------------------------------------------


 

 

4.12.

Change of Lending Office

55

 

4.13.

Replacement of Lenders

56

 

4.14.

Evidence of Debt

56

 

4.15.

Illegality

57

 

4.16.

Foreign Currency Exchange Rate

57

 

4.17.

Incremental Facilities

57

 

 

 

 

Section

5.

REPRESENTATIONS AND WARRANTIES

59

 

5.1.

Financial Condition

59

 

5.2.

No Change

59

 

5.3.

Corporate Existence; Compliance with Law

59

 

5.4.

Power; Authorization; Enforceable Obligations

59

 

5.5.

No Legal Bar

60

 

5.6.

Litigation

60

 

5.7.

No Default

60

 

5.8.

Ownership of Property; Liens

60

 

5.9.

Intellectual Property

60

 

5.10.

Taxes

61

 

5.11.

Federal Regulations

61

 

5.12.

Labor Matters

61

 

5.13.

ERISA

61

 

5.14.

Investment Company Act; Other Regulations

62

 

5.15.

Subsidiaries

62

 

5.16.

[Reserved]

62

 

5.17.

Environmental Matters

62

 

5.18.

Accuracy of Information, etc.

63

 

5.19.

Security Documents

63

 

5.20.

Solvency

64

 

5.21.

Senior Indebtedness

64

 

5.22.

Regulation H

64

 

5.23.

Material Contracts

64

 

5.24.

Insurance

65

 

 

 

 

Section

6.

CONDITIONS PRECEDENT

65

 

6.1.

Conditions to Initial Extension of Credit

65

 

6.2.

Conditions to Each Extension of Credit

68

 

 

 

 

Section

7.

AFFIRMATIVE COVENANTS

68

 

7.1.

Financial Statements

68

 

7.2.

Certificates; Other Information

69

 

7.3.

Payment of Obligations

70

 

7.4.

Maintenance of Existence; Compliance

70

 

7.5.

Maintenance of Property; Insurance

71

 

7.6.

Inspection of Property; Books and Records; Discussions

71

 

7.7.

Notices

71

 

ii

--------------------------------------------------------------------------------


 

 

7.8.

Environmental Laws

72

 

7.9.

Additional Collateral, etc.

72

 

7.10.

Further Assurances

74

 

7.11.

Use of Proceeds

75

 

7.12.

[Intentionally Omitted.]

75

 

7.13.

[Intentionally Omitted.]

75

 

7.14.

Lease Amendment

75

 

 

 

 

Section

8.

NEGATIVE COVENANTS

75

 

8.1.

Financial Condition Covenants

75

 

8.2.

Indebtedness

76

 

8.3.

Liens

78

 

8.4.

Fundamental Changes

80

 

8.5.

Disposition of Property

81

 

8.6.

Restricted Payments

81

 

8.7.

Payment Blockage Notice

83

 

8.8.

Investments

83

 

8.9.

Payments and Modifications of Certain Debt Instruments

85

 

8.10.

Transactions with Affiliates

85

 

8.11.

Sales and Leasebacks

86

 

8.12.

Changes in Fiscal Periods

86

 

8.13.

Negative Pledge Clauses

86

 

8.14.

Clauses Restricting Subsidiary Distributions

87

 

8.15.

Lines of Business

87

 

8.16.

Hedge Agreements

87

 

 

 

 

Section

9.

EVENTS OF DEFAULT

87

 

 

 

 

Section

10.

THE AGENTS

91

 

10.1.

Appointment

91

 

10.2.

Delegation of Duties

91

 

10.3.

Exculpatory Provisions

91

 

10.4.

Reliance by Agents

92

 

10.5.

Notice of Default

92

 

10.6.

Non-Reliance on Agents and Other Lenders

92

 

10.7.

Indemnification

93

 

10.8.

Agent in Its Individual Capacity

93

 

10.9.

Successor Administrative Agent

94

 

10.10.

Agents Generally

94

 

10.11.

Lead Arrangers and Syndication Agents

94

 

 

 

 

Section 

11.

MISCELLANEOUS

94

 

11.1.

Amendments and Waivers

94

 

11.2.

Notices

97

 

11.3.

No Waiver; Cumulative Remedies

98

 

iii

--------------------------------------------------------------------------------


 

 

11.4.

Survival

99

 

11.5.

Payment of Expenses and Taxes

99

 

11.6.

Successors and Assigns

100

 

11.7.

Adjustments; Set-off

104

 

11.8.

Counterparts

104

 

11.9.

Severability

104

 

11.10.

Integration

105

 

11.11.

GOVERNING LAW

105

 

11.12.

Submission to Jurisdiction; Waivers

105

 

11.13.

Acknowledgments

105

 

11.14.

Releases of Guarantees and Liens

106

 

11.15.

Confidentiality

106

 

11.16.

WAIVERS OF JURY TRIAL

107

 

11.17.

[Reserved]

107

 

11.18.

Conversion of Currencies

107

 

11.19.

Interest Rate Limitation

107

 

SCHEDULES:

 

1.1(a)

 

Mortgaged Property

1.1(b)

 

Specified Hedge Agreements

 

 

 

2.1

 

Commitments

3.7

 

Existing Letters of Credit

5.4

 

Consents, Authorization, Filings and Notices

5.6

 

Litigation

5.15(a)

 

Subsidiaries

5.15(b)

 

Outstanding Equity Commitments

5.19(a)

 

UCC Filing Jurisdictions

5.19(b)

 

Mortgage Filing Jurisdictions

5.22

 

Regulation H

5.23

 

Material Contracts

5.24

 

Insurance

8.2(d)

 

Existing Indebtedness

8.3(l)

 

Existing Liens

8.8(f)

 

Existing Investments

8.13(c)

 

Specified Contracts – Negative Pledge

8.13(d)

 

Specified Contracts – Prohibition of Assignment

 

 

 

EXHIBITS:

 

 

 

 

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C-1

 

Form of Closing Certificate for Borrower

C-2

 

Form of Closing Certificate for Loan Parties

D

 

Form of Mortgage

 

iv

--------------------------------------------------------------------------------


 

E

 

Form of Assignment and Assumption

F-1

 

Form of Legal Opinion of Kramer Levin Naftalis & Frankel LLP

F-2

 

Form of Legal Opinion of Ira H. Raphaelson

G

 

Form of Exemption Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 9, 2008, among SCIENTIFIC GAMES
INTERNATIONAL, INC., a Delaware corporation, as Borrower, SCIENTIFIC GAMES
CORPORATION, a Delaware corporation, as Holdings and a Guarantor, the several
banks and other financial institutions or entities from time to time parties to
this Agreement, and JPMORGAN CHASE BANK, N.A., as administrative agent.

 

WHEREAS, the Borrower has requested that (a) the Term Lenders extend credit in
the form of Term Loans on the Effective Date in an aggregate principal amount
not in excess of $550,000,000 and (b) the Revolving Lenders extend credit in the
form of Revolving Loans, the Swingline Lender extend credit in the form of
Swingline Loans and the Issuing Lenders issue Letters of Credit, in each case at
any time and from time to time during the Revolving Commitment Period, such that
the aggregate Revolving Extensions of Credit will not exceed $250,000,000 at any
time.  In addition, the Borrower may request that the Lenders and prospective
Additional Lenders agree to make available Incremental Facilities pursuant to
Section 4.17 from time to time after the Effective Date in an aggregate amount
not to exceed $200,000,000.  The proceeds of the Term Loans will be used to
effectuate the Existing Credit Agreement Repayment and for general corporate
purposes.  The proceeds of the Revolving Loans on the Effective Date will be
used to effectuate the Existing Credit Agreement Repayment.  The proceeds of the
Revolving Loans after the Effective Date and the proceeds of the Swingline Loans
after the Effective Date will be used only for general corporate purposes
(including Permitted Acquisitions).  Letters of Credit will be used only for
general corporate purposes; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Lenders are willing to issue Letters of Credit for the account of the
Borrower, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


SECTION 1.   DEFINITIONS


 


1.1.          DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE TERMS LISTED IN
THIS SECTION 1.1 SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS
SECTION 1.1.


 

“Additional Lenders”:  as defined in Section 4.17.

 

“Adjustment Date”:  as defined in the definition of the term “Applicable
Margin”.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire”:  shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affected Foreign Currency”:  as defined in Section 4.7(c).

 

--------------------------------------------------------------------------------


 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

 

“Agents”:  the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent, which term shall include, for purposes of
Section 10 only, the Issuing Lenders.

 

“Aggregate Exposure”:  with respect to any Lender at any time, the sum of
(a) the aggregate then unpaid principal amount of such Lender’s Term Loans,
(b) the amount of such Lender’s Revolving Commitments then in effect and (c) if
the Revolving Commitments of a Class have been terminated, the amount of such
Lender’s Revolving Extensions of Credit of such Class then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  this Credit Agreement.

 

“Agreement Currency”:  as defined in Section 11.18(b).

 

“Applicable Creditor”:  as defined in Section 11.18(b).

 

“Applicable Margin”:  for any day with respect to a Loan, the applicable rate
per annum set forth below under the caption “Applicable Margin for Eurocurrency
Loans” or “Applicable Margin for Base Rate Loans”, as the case may be, based
upon the Consolidated Leverage Ratio as of the most recent determination date;
provided that prior to the date on which the financial statements specified in
Section 7.1 for the first fiscal quarter ended after the Effective Date are
required to be delivered, the Applicable Margin shall be deemed to be as
specified in Category 2.

 

2

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio

 

Applicable Margin
for Eurocurrency
Loans

 

Applicable Margin for
Base Rate Loans

 

Category 1

Greater than or equal to 4.00:1.00

 

2.75

%

1.75

%

 

 

 

 

 

 

Category 2

Less than 4.00:1.00 but greater than or equal to 3.25:1.00

 

2.50

%

1.50

%

 

 

 

 

 

 

Category 3

Less than 3.25:1.00 but greater than or equal to 2.75:1.00

 

2.25

%

1.25

%

 

 

 

 

 

 

Category 4

Less than 2.75:1.00 but greater than or equal to 2.25:1.00

 

2.00

%

1.00

%

 

 

 

 

 

 

Category 5

Less than 2.25:1.00

 

1.75

%

0.75

%

 

For purposes of the foregoing, the Applicable Margin shall be adjusted, on and
after the first Adjustment Date (as defined below) occurring after the Effective
Date, based on changes in the Consolidated Leverage Ratio, with such adjustments
to become effective on the date (the “Adjustment Date”) that is three Business
Days after the date on which the relevant financial statements are delivered to
the Lenders pursuant to Section 7.1 and to remain in effect until the next
adjustment to be effected pursuant to this paragraph.  If any financial
statements referred to above are not delivered within the time periods specified
in Section 7.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the grid above shall apply.  On each Adjustment Date, the
Applicable Margin shall be adjusted to be equal to the Applicable Margin
opposite the Category determined to exist on such Adjustment Date from the
financial statements relating to such Adjustment Date.

 

“Application”:  an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  as defined in Section 11.6.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(f) or (g) of Section 8.5) that yields Net Cash Proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $5,000,000.

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”:  as to any Revolving Lender under either
Revolving Facility at any time, an amount equal to the excess, if any, of
(a) such Lender’s

 

3

--------------------------------------------------------------------------------


 

Revolving Commitment under such Revolving Facility then in effect over (b) such
Lender’s Revolving Extensions of Credit under such Revolving Facility then
outstanding; provided that, in calculating any Dollar Revolving Lender’s
Revolving Extensions of Credit under the Dollar Revolving Facility for the
purpose of determining commitment fees with respect to such Lender’s Available
Revolving Commitment under the Dollar Revolving Facility pursuant to
Section 3.5, the aggregate principal amount of Swingline Loans then outstanding
shall be deemed to be zero.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%.  For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City.  Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).

 

“Borrower”:  Scientific Games International, Inc., a Delaware corporation.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 5.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market,
(b) when used in connection with a Multicurrency Revolving Loan denominated in a
Foreign Currency, the term “Business Day” shall also exclude any day on which
banks in (i) the jurisdiction of the account to which the proceeds of such Loan
are to be disbursed and (ii) the jurisdiction in which payments of principal of
and interest on such Loan are to made are authorized or required by law to close
and (c) when used in connection with any Loan denominated in Euro, the term
“Business Day” shall also exclude any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer System (TARGET) (or, if such
clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for settlement of payment in Euro.

 

4

--------------------------------------------------------------------------------


 

“Calculation Date”:  with respect to each Foreign Currency, the fifteenth and
last day of each calendar month (or, if such day is not a Business Day, the next
succeeding Business Day); provided that the second Business Day preceding each
Borrowing Date with respect to any Multicurrency Revolving Loans denominated in
a Foreign Currency shall also be a “Calculation Date” with respect to such
Foreign Currency.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for (a) the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its subsidiaries, (b) the purchase
or development of computer software or systems to the extent such expenditures
are capitalized on the consolidated balance sheet of such Person and its
subsidiaries in conformity with GAAP and (c) deferred installation costs;
provided that Capital Expenditures shall not include expenditures recorded as
consideration paid in connection with acquisitions permitted by
Section 8.8(k) or any other related expenditure made substantially
contemporaneously therewith.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral Account”:  as defined in Section 4.2(e).

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least “A-1” by Standard & Poor’s Ratings Services (“S&P”) or “P-1” by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any

 

5

--------------------------------------------------------------------------------


 

political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least “A” by S&P or “A” by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) shares of Dollar denominated money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition or money market funds that (i) comply with the criteria
set forth in Securities and Exchange Conversion Rule 2a-7 under the Investment
Company Act of 1940, (ii) are rated “AAA” by S&P and “Aaa” by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; (h) in the case of
Subsidiaries doing business outside of the United States, substantially similar
investments to those set forth in clauses (a) through (g) above denominated in
foreign currencies; provided that references to the United States shall be
deemed to mean foreign countries having a sovereign rating of “A” or better from
either S&P or Moody’s; or (i) in the case of Subsidiaries doing business outside
of the United States, substantially similar investments to those set forth in
clauses (a) through (g) above denominated in foreign currencies; provided that
(i) such investments are held in the ordinary course of business, (ii) the
aggregate amount of such investments do not exceed the Dollar Equivalent of
$50,000,000 at any time and (iii) such investments would otherwise constitute
Cash Equivalents under clause (h) above but for the sovereign debt rating of the
country issuing such foreign currency.

 

“Charges”:  as defined in Section 11.19.

 

“Class”:  (a) when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans constituting such borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Term Loans or Swingline Loans, (b) when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment, Multicurrency Revolving Commitment or Term Commitment and
(c) when used in reference to any Lender, refers to whether such Lender is a
Dollar Revolving Lender, Multicurrency Revolving Lender or Term Lender.

 

“Class Vote”:  as defined in Section 11.1.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  a Term Commitment or a Revolving Commitment.

 

“Commitment Fee Rate”:  0.50% per annum.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414 of the Code.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
relating to the Borrower and the Facilities dated May 2008, and furnished to the
Lenders.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) the earnout payments with
respect to the Global Draw Acquisition, the Games Media Acquisition, the Racing
Venue Acquisition and any Permitted Acquisitions (including any loss or expense
with respect to earnout payments with respect to such acquisitions), (f) any
extraordinary charges or losses determined in accordance with GAAP, (g) non-cash
stock-based compensation expenses, (h) any expenses, charges or losses incurred
after the Effective Date resulting from the Peru Investments in an aggregate
amount (for all periods combined) not to exceed $3,000,000, (i) the non-cash
portion of any non-recurring write-offs or write-downs as required in accordance
with GAAP and (j) any advisory fees and related expenses paid to advisory firms
in connection with Permitted Acquisitions; provided that such amounts do not
include (i) write-offs or write-downs of accounts receivable or inventory and
(ii) any write-off or write-down to the extent it is in respect of cash payments
to be made in a future period and minus, to the extent included in the statement
of such Consolidated Net Income for such period, the sum of (a) interest
income,  (b) any extraordinary income or gains determined in accordance with
GAAP and (c) any income or gains with respect to earnout payments with respect
to any acquisitions referred to in clause (e).  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio and the Consolidated Senior Debt Ratio, (i) if at any time during such
Reference Period Holdings or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive)

 

7

--------------------------------------------------------------------------------


 

attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period Holdings or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP
and excluding fees and expenses incurred in connection with the negotiation,
preparation and execution of this Agreement to the extent such fees are not
capitalized and are treated as interest expense in accordance with GAAP).

 

“Consolidated Leverage Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters then ended.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings (other than the
Borrower) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Senior Debt”:  all Consolidated Total Debt other than the Senior
Subordinated Securities.

 

“Consolidated Senior Debt Ratio”:  as of the last day of any period, the ratio
of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters then ended.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis and required to be reflected on Holdings’s balance sheet in
accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Continuing Directors”:  the directors of Holdings on the Effective Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by a majority of
the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Conversion Date”:  any date on which either (a) an Event of Default under
Section 9(f) has occurred or (b) the Commitments shall have been terminated
prior to the Revolving Termination Date and/or the Loans shall have been
declared immediately due and payable, in either case pursuant to Section 9.

 

“Convertible Debentures Conditions”:  either (a) on or prior to the Convertible
Debentures Trigger Date, the right of holders of the Convertible Senior
Subordinated Debentures to require Holdings to repurchase Convertible Senior
Subordinated Debentures on the Convertible Debentures Repurchase Date shall have
been eliminated or (b) on or prior to the Convertible Debentures Trigger Date,
the Convertible Senior Subordinated Debentures shall have been refinanced,
redeemed or defeased (or funds shall have been segregated and held in a trust or
in escrow, on terms and conditions reasonably satisfactory to the Administrative
Agent, for purposes of and in an amount sufficient to discharge all payment
obligations with respect to the Convertible Senior Subordinated Debentures,
other than the obligations of Holdings to issue Equity Interests in connection
with a conversion of the Convertible Senior Subordinated Debentures), in each
case in a manner permitted hereunder (determined, for purposes of determining
the Revolving Termination Date or Term Loan Maturity Date, without giving effect
to any amendment or waiver that has not been approved by the Super Majority
Facility Lenders with respect to the applicable Facility), or (c) on the
Convertible Debentures Trigger Date, the Liquidity Condition is satisfied.

 

“Convertible Debentures Options Transactions”:  collectively, the transactions
in connection with the issuance of the Convertible Senior Subordinated
Debentures contemplated by (i) the letter agreements dated as of December 1,
2004, between Holdings and each of J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, N.A., London Branch, and Bear, Stearns International
Limited; (ii) the ISDA confirmations entered into on or about December 23, 2004,
between Holdings and each of J.P. Morgan Securities Inc., as agent for JPMorgan
Chase Bank, N.A., London Branch, and Bear, Stearns International Limited and the
related deemed 2002 ISDA Master Agreements as referred to therein; and (iii) any
other documents relating to the matters referenced in clauses (i) or (ii) above.

 

“Convertible Debentures Repurchase Date”:  the earliest date on which any of the
holders of the Convertible Senior Subordinated Debentures may require Holdings
to repurchase their Convertible Senior Subordinated Debentures.  As of the
Effective Date, the Convertible Debentures Repurchase Date is June 1, 2010.

 

“Convertible Debentures Trigger Date”:  March 1, 2010 or, if the Convertible
Debentures Repurchase Date is amended to be a date other than June 1, 2010, then
the date that is 90 days prior to the Convertible Debentures Repurchase Date.

 

9

--------------------------------------------------------------------------------


 

“Convertible Senior Subordinated Debentures”:  the unsecured 0.75% Convertible
Senior Subordinated Debentures due 2024 of Holdings issued on or about
December 23, 2004 in an aggregate principal amount of $275,000,000 and the
Indebtedness represented thereby.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”: any Capital Stock which, by its terms (or by the terms of
any security or other Capital Stock into which it is convertible or for which it
is exchangeable), or upon the happening of any event or condition, (a) matures
or is mandatorily redeemable (other than solely for Capital Stock that would not
constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Capital Stock that would not
constitute Disqualified Stock), in whole or in part, (c) provides for the
scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Stock, in each case, prior to the date that is 90 days
after the fifth anniversary of the Effective Date.

 

“Documentation Agents”:  ING Capital LLC and Bank of Tokyo - Mitsubishi UFJ
Trust Company, in their capacity as documentation agents for each Facility.

 

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

 

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Dollar
Letters of Credit and (b) the aggregate amount of drawings under Dollar Letters
of Credit that have not then been reimbursed pursuant to Section 3.11.

 

“Dollar Letters of Credit”:  as defined in Section 3.7(a).

 

“Dollar Revolving Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Dollar Revolving Loans and participate in Swingline Loans and
Dollar Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Dollar Revolving Commitment” with
respect to such Lender on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender became a party to this Agreement, as the same may
be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Dollar Revolving Commitments is $150,000,000.

 

10

--------------------------------------------------------------------------------


 

“Dollar Revolving Extensions of Credit”:  as to any Dollar Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
Dollar Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Dollar Revolving Percentage of the Dollar L/C Obligations then outstanding and
(c) such Lender’s Dollar Revolving Percentage of the aggregate principal amount
of Swingline Loans then outstanding.

 

“Dollar Revolving Facility”:  the credit facility represented by the Dollar
Revolving Commitments and Dollar Revolving Extensions of Credit.

 

“Dollar Revolving Lender”:  each Lender that has a Dollar Revolving Commitment
or any Dollar Revolving Extensions of Credit.

 

“Dollar Revolving Loans”:  as defined in Section 3.1(a).

 

“Dollar Revolving Percentage”:  as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the Total Dollar Revolving Commitments (or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which
such Lender’s Dollar Revolving Extensions of Credit then outstanding constitutes
of the Total Dollar Revolving Extensions of Credit then outstanding of all
Dollar Revolving Lenders).

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of Holdings organized under the laws of
any jurisdiction within the United States; provided that any such Subsidiary
that is directly owned by a Foreign Subsidiary shall be deemed not to be a
“Domestic Subsidiary” (and thus shall be deemed to be a Foreign Subsidiary) if
and for so long as, in the Borrower’s reasonable judgment, there would be any
adverse tax consequences to, or such treatment as a “Domestic Subsidiary” would
otherwise be financially disadvantageous for, Holdings and its Subsidiaries if
such Subsidiary were to be treated as a “Domestic Subsidiary” under the Loan
Documents.

 

“Effective Date”:  the date on which the conditions specified in Section 6.1 are
satisfied.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, binding agreements, judgments or requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
pollution or protection of human health or the environment, as have been, are
now, or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars (or, in the case of a Eurocurrency Loan that is
a Multicurrency Revolving Loan denominated in a Foreign Currency, the applicable
Foreign Currency) for a period equal to

 

11

--------------------------------------------------------------------------------


 

such Interest Period commencing on the first day of such Interest Period
appearing on Page 3750 (or on the Page for the applicable Foreign Currency) of
the Telerate screen (or such other page that may replace such page, as
determined by the Administrative Agent) as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period (or, in the case of
Eurocurrency Loans denominated in British Pounds Sterling, the relevant Page of
the Telerate screen as of 11:00 A.M., London time, on the first day of such
Interest Period).  In the event that such rate does not appear on Page 3750 (or
on the Page for the applicable Foreign Currency) of the Telerate screen (or
otherwise on such screen), the “Eurocurrency Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
Eurocurrency rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits (or, in the case of a
Eurocurrency Loan that is a Multicurrency Revolving Loan denominated in a
Foreign Currency, deposits in the applicable Foreign Currency) at or about
11:00 A.M., local time, two Business Days prior to the beginning of such
Interest Period in the interbank eurocurrency market where its eurocurrency and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including any
special, supplemental, marginal or emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.  Such reserve
requirements shall include those imposed pursuant to Regulation D.  Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Eurocurrency Reserve Requirements
shall be adjusted automatically on and as of the effective date of any change in
any reserve requirement.

 

“Eurocurrency Tranche”:  with respect to any Facility, the collective reference
to Eurocurrency Loans in the same currency under such Facility the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

 

12

--------------------------------------------------------------------------------


 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Rate”:  on any day, with respect to any currency (the “specified
currency”), the rate at which such specified currency may be exchanged into any
other relevant currency (the “exchange currency”), as set forth at approximately
11:00 A.M., London time, on such date on the Reuters World Currency Page for
such currency.  In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such specified currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of such exchange currency with the relevant specified currency for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2.

 

“Existing Credit Agreement”:  the Amended and Restated Credit Agreement dated as
of December 23, 2004, as amended and restated as of January 24, 2007, by and
among Holdings, as borrower, the several lenders from time to time party thereto
and the Administrative Agent.

 

“Existing Credit Agreement Repayment”:  (i) the termination of all financing
commitments under the Existing Credit Agreement, (ii) the repayment of all loans
and other amounts accrued and owing thereunder and (iii) the release and the
termination of all security interests and other liens securing obligations
thereunder.

 

“Existing Letters of Credit”:  the letters of credit listed on Schedule 3.7 that
are outstanding under the Existing Credit Agreement on the Effective Date.

 

“Expenditure Use Amounts”:  at any date, the amount equal to the sum of all
amounts utilized by Holdings and its Subsidiaries on and after the Effective
Date to make Restricted Payments in reliance on the Permitted Expenditure
Amount.

 

“Facility”:  each of (a) the Term Facility, (b) the Dollar Revolving Facility
and (c) the Multicurrency Revolving Facility.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by such Reference Lender.

 

13

--------------------------------------------------------------------------------


 

“Fee Payment Date”:  the third Business Day after the last day of each March,
June, September and December and the last day of the Revolving Commitment Period
(or, in respect of either Class of Revolving Commitments, on such earlier date
as the Revolving Commitments of such Class shall terminate as provided herein).

 

“Foreign Currency”:  (a) with respect to any Multicurrency Revolving Loan or
Multicurrency Revolving Letter of Credit, each of British Pounds Sterling, Euro
and any other currency approved by the Multicurrency Revolving Lenders or the
relevant Issuing Lender, as applicable, and the Administrative Agent, provided
that the Eurocurrency Base Rate applicable to Multicurrency Revolving Loans
denominated in a Foreign Currency approved after the Effective Date may be
amended as agreed by the Multicurrency Revolving Lenders, the Administrative
Agent and the Borrower and (b) solely with respect to any Multicurrency
Revolving Letter of Credit issued by JPMorgan Chase Bank, N.A., each of British
Pounds Sterling, Euro and Canadian Dollars, and, to the extent available,
Chilean Pesos, Swiss Francs, New Israeli Shekels, Turkish Liras and Indian
Rupees.

 

“Foreign Currency Equivalent”:  at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Currencies as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of such Foreign Currency or Currencies with Dollars on the
date of determination thereof.

 

“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2, or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
at any time, the Borrower (by notice to the Administrative Agent) may, or the
Administrative Agent, or the Required Lenders (in each case, by notice to the
Borrower) may, elect to require negotiations in order to amend such provisions
of this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Holdings and its Subsidiaries shall be the same after such Accounting Changes as
if such Accounting Changes had not been made.  In the event of any such
election, then, until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required Lenders
(or the electing party has rescinded its election), all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to (a) changes in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board, the Emerging Issues Task Force or, if applicable, the SEC or
(b) changes in the application of GAAP from the application used in preparation
of Holdings’s audited financial statements for its fiscal year ended
December 31, 2007.

 

14

--------------------------------------------------------------------------------


 

“Games Media Acquisition”:  the purchase of Games Media Limited, a supplier of
amusement and gaming terminals and content, and certain related companies by one
or more Group Members pursuant to a stock purchase agreement for an initial
consideration not exceeding £10,200,000 plus (a) working capital adjustments,
(b) future earnout payments and (c) other payments pursuant to such stock
purchase agreement subject to a maximum amount to be agreed upon.

 

“Gaming Approval”:  any and all approvals, authorizations, consents, rulings,
orders or directives of any Governmental Authority (i) necessary, as of the
Effective Date, to enable the Group Members to engage in the lottery, gambling,
horse racing or gaming business or otherwise continue to conduct their business
as it is conducted on the Effective Date, (ii) that regulates gaming in any
jurisdiction in which the Group Members conduct gaming activities and has
jurisdiction over such persons (including any successors to any of them) or
(iii) necessary, as of the Effective Date, to accomplish the transactions
contemplated hereby.

 

“Gaming Authority”:  as to any Person, any governmental agency, authority,
board, bureau, commission, department, office or instrumentality with
regulatory, licensing or permitting authority or jurisdiction over any gaming
business or enterprise or any Gaming Facility, or with regulatory, licensing or
permitting authority or jurisdiction over any gaming operation (or proposed
gaming operation) owned, managed or operated by any Group Member.

 

“Gaming Facility”:  as to any Person, any lottery operation, gaming
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including, without limitation, any casinos, hotels,
resorts, race tracks, off-track wagering sites and other recreation and
entertainment facilities owned, managed or operated by any Group Member.

 

“Gaming Laws”:  as to any Person, (a) constitutions, treaties, statutes or laws
governing Gaming Facilities (including, without limitation, pari-mutuel race
tracks) and rules, regulations, codes and ordinances of any Gaming Authority,
and all administrative or judicial orders or decrees or other laws pursuant to
which any Gaming Authority possesses regulatory, licensing or permit authority
over gambling, gaming or Gaming Facility activities conducted by any Group
Member within its jurisdiction, (b) Gaming Approvals and (c) orders, decisions,
determinations, judgments, awards and decrees of any Gaming Authority.

 

“Global Draw Acquisition”:  the purchase of Global Draw, Ltd., a supplier of
fixed odds betting terminals and systems, and interactive betting systems, and
certain related companies by one or more Group Members from Walter Grubmueller
and other parties.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to Holdings and its Subsidiaries
(including the Borrower).

 

15

--------------------------------------------------------------------------------


 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
executed and delivered by the Borrower, Holdings and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or the
Subsidiaries shall be a Hedge Agreement.

 

“Holdings”: Scientific Games Corporation, a Delaware corporation.

 

“Incremental Facilities”:  as defined in Section 4.17.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the

 

16

--------------------------------------------------------------------------------


 

ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnitee”:  as defined in Section 11.5.

 

“Ineligible Assignee”:  (a) Holdings or any of its Subsidiaries or other
Affiliates (except any such Affiliate that is not a Subsidiary of Holdings and
is regularly engaged as its principal business in the purchase and sale of
senior secured loans) or (b) any other Person that is (i) to the extent required
under applicable Gaming Laws, a Person who is not registered or licensed with,
approved, qualified or found suitable by a Gaming Authority, or has been
disapproved, denied a license, qualification or approval or found unsuitable by
a Gaming Authority (whichever may be required under applicable Gaming Laws) or
(ii) a competitor of Holdings or an affiliate or related entity of any such
competitor.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than a Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an

 

17

--------------------------------------------------------------------------------


 

Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Dollar Revolving Loan that is a Base Rate
Loan and is prepaid prior to the end of the Revolving Commitment Period), the
date of any repayment or prepayment made in respect thereof and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
or, if available from all participating Lenders, nine or 12 months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six months thereafter, or,
if available from all participating Lenders, nine or 12 months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
a Revolving Facility) or beyond the date final payment is due on the Term Loans;
and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investments”:  as defined in Section 8.8.

 

“Issuing Lenders”:  JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association and Toronto Dominion Texas (LLC), in their respective capacities as
an issuer of Letters of Credit hereunder, Bayerische Hypo- und Vereinsbank AG,
New York Branch, in its capacity as issuer of an Existing Letter of Credit, and
their respective successors or any other Revolving Lender under the relevant
Revolving Facility from time to time designated by the Borrower as an Issuing
Lender under such Revolving Facility with the consent of such Revolving Lender
and the Administrative Agent.  An Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Lender, in

 

18

--------------------------------------------------------------------------------


 

which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“Judgment Currency”:  as defined in Section 11.18(b).

 

“L/C Commitment”:  $200,000,000.

 

“L/C Disbursement”:  the amount of a drawing under a Letter of Credit that has
not then been reimbursed pursuant to Section 3.11.

 

“L/C Fee Payment Date”:  the third Business Day after the last day of each
March, June, September and December and the last day of the Revolving Commitment
Period.

 

“L/C Obligations”:  Dollar L/C Obligations and Multicurrency L/C Obligations.

 

“L/C Participants”:  with respect to any Letter of Credit issued under a
Revolving Facility or L/C Disbursement thereunder, the collective reference to
all the Revolving Lenders under such Revolving Facility other than the Issuing
Lender that issued such Letter of Credit (in the event such Issuing Lender is a
Revolving Lender).

 

“Lead Arranger”:  J.P. Morgan Securities Inc., in its capacity as lead arranger
and bookrunner for each Facility.

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

 

“Lenders”:  the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that, unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Swingline Lender, Issuing
Lender or Conduit Lender.

 

“Letter of Credit”:  a Dollar Letter of Credit or a Multicurrency Letter of
Credit.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity Condition”: the condition that the sum of the aggregate Available
Revolving Commitments plus cash on hand and Cash Equivalents of the Loan Parties
(to the extent that such cash and Cash Equivalents are (i) available to the Loan
Parties without any

 

19

--------------------------------------------------------------------------------


 

restriction that would impair the application thereof to pay Indebtedness within
three Business Days and (ii) not subject to any Liens other than (A) Liens
created under the Loan Documents or (B) Liens arising by operation of law, or
bankers Liens and brokers Liens arising under customary account agreements
entered into in the ordinary course of business, in each case that do not impair
access to such cash or Cash Equivalents) shall be not less than (a) for purposes
of determining whether the Convertible Debentures Conditions have been
satisfied, the sum of the principal amount of Convertible Senior Subordinated
Debentures then outstanding plus $50,000,000, and (b) for purposes of
determining whether the Subordinated Notes Conditions have been satisfied, the
sum of the principal amount of 2004 Senior Subordinated Notes then outstanding
plus $50,000,000; provided that if the Liquidity Condition is to be satisfied
both for purposes of the Convertible Debentures Conditions and the Subordinated
Notes Conditions while the Convertible Senior Subordinated Debentures and the
2004 Senior Subordinated Notes are outstanding, then such conditions must be
satisfied without counting the sum of the aggregate Available Revolving
Commitments plus cash on hand and Cash Equivalents that is utilized for purposes
of satisfying the Convertible Debentures Conditions also for satisfying the
Subordinated Notes Conditions.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents and the Notes.

 

“Loan Parties”:  the Borrower and each other Group Member that is a party to a
Loan Document as a Guarantor.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of a Revolving Facility, prior to any termination of
the Revolving Commitments thereunder, the holders of more than 50% of the Total
Revolving Commitments thereunder).

 

“Material Acquisition”:  any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $5,000,000.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise), results of operations or
prospects of Holdings and its Subsidiaries, taken as a whole or (b) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Material Contract”:  each contract of the Group Members described on
Schedule 5.23.

 

20

--------------------------------------------------------------------------------


 

“Material Disposition”:  any Disposition of property or series of related
Dispositions of property that yields gross proceeds to Holdings or any of its
Subsidiaries in excess of $5,000,000.

 

“Material Indebtedness”:  Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Agreements, of Holdings
or any Subsidiary in an aggregate principal amount exceeding $20,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings or any Subsidiary in respect of any Hedge Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings or such Subsidiary would be required to pay if such
Hedge Agreement were terminated at such time.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos or
asbestos-containing material, polychlorinated biphenyls, urea-formaldehyde
insulation, any hazardous or toxic substances, materials or wastes, defined as
such or regulated pursuant to any applicable Environmental Laws, and any other
substances that could reasonably be expected to result in liability under any
applicable Environmental Laws.

 

“Maximum Rate”:  as defined in Section 11.19.

 

“Mortgaged Properties”:  the real properties listed on Schedule 1.1(a), as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust, as applicable, made by
any Loan Party in favor of, or for the benefit of, the Administrative Agent for
the benefit of the Lenders, substantially in the form of Exhibit D (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded).

 

“Multicurrency L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Multicurrency Letters of Credit (including the Dollar Equivalent of
Multicurrency Letters of Credit issued in Foreign Currencies) and (b) the
aggregate amount of drawings under Multicurrency Letters of Credit (including
the Dollar Equivalent of Multicurrency Letters of Credit issued in Foreign
Currencies to the extent such amounts have not been converted to Dollars in
accordance with the terms hereof) that have not then been reimbursed pursuant to
Section 3.11.

 

“Multicurrency Letters of Credit”:  as defined in Section 3.7(a).

 

“Multicurrency Revolving Commitment”:  as to any Multicurrency Revolving Lender,
the obligation of such Lender, if any, to make Multicurrency Revolving Loans and
participate in Multicurrency Letters of Credit in an aggregate principal and/or
face amount (based on Dollar Equivalents, in the case of amounts denominated in
Foreign Currencies) not to exceed the amount set forth under the heading
“Multicurrency Revolving Commitment” with respect to such Lender on Schedule 2.1
or in the Assignment and Assumption pursuant to which such Lender became a party
to this Agreement, as the same may be changed from time to time

 

21

--------------------------------------------------------------------------------


 

pursuant to the terms hereof.  The aggregate amount of the Multicurrency
Revolving Commitments on the Effective Date is $100,000,000.

 

“Multicurrency Revolving Extensions of Credit”:  as to any Multicurrency
Revolving Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Multicurrency Revolving Loans denominated in Dollars
held by such Lender then outstanding, (b) such Lender’s Multicurrency Revolving
Percentage of the Multicurrency L/C Obligations then outstanding and (c) such
Lender’s Multicurrency Revolving Percentage of the Dollar Equivalent of the
aggregate principal amount of Multicurrency Revolving Loans denominated in
Foreign Currencies then outstanding.

 

“Multicurrency Revolving Facility”:  the credit facility represented by the
Multicurrency Revolving Commitments and the Multicurrency Revolving Extensions
of Credit.

 

“Multicurrency Revolving Lender”:  each Lender that has a Multicurrency
Revolving Commitment or any Multicurrency Revolving Extensions of Credit.

 

“Multicurrency Revolving Loans”:  as defined in Section 3.1(a).

 

“Multicurrency Revolving Percentage”:  as to any Multicurrency Revolving Lender
at any time, the percentage which such Lender’s Multicurrency Revolving
Commitment then constitutes of the Total Multicurrency Revolving Commitments
(or, at any time after the Multicurrency Revolving Commitments shall have
expired or terminated, the percentage which the aggregate principal amount of
such Lender’s Multicurrency Revolving Extensions of Credit then outstanding
constitutes of the Total Multicurrency Revolving Extensions of Credit then
outstanding of all Multicurrency Revolving Lenders).

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, brokers’
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

22

--------------------------------------------------------------------------------


 

“New Co-Operative Services Contract”:  any new contract relating to the
establishment and operation of a co-operative service instant ticket lottery
with a customer for whom neither Holdings nor any of its Subsidiaries operated a
co-operative service instant ticket lottery on or prior to the date such
contract is entered into or any new contract relating to a co-operative service
instant ticket lottery with an existing customer of Holdings or any of its
Subsidiaries that was entered into in accordance with normal jurisdictional laws
regarding “request for proposal” procedures, provided that such contract shall
cease to be a New Co-Operative Services Contract on the date on which Holdings
or such Subsidiary commences “commercial operations” under such contract.

 

“New On-Line Contract”:  any new contract relating to the establishment and
operation of an on-line lottery or other wide area gaming system with a customer
for whom neither Holdings nor any of its Subsidiaries operated an on-line
lottery or other wide area gaming system on or immediately prior to the date
such contract is entered into or any new contract relating to an on-line lottery
or other wide area gaming system with an existing customer of Holdings or any of
its Subsidiaries that was entered into in accordance with normal procurement
procedures; provided that, such contract shall cease to be a New On-Line
Contract three months after the date on which Holdings or such Subsidiary
commences “commercial operations” under such contract.

 

“New Pari-Mutuel Contract”:  a new contract relating to the establishment and
operation of a pari-mutuel wagering system at a horse track, dog track or
off-track betting facility where neither Holdings nor any of its Subsidiaries
previously operated a pari-mutuel wagering system, provided that such contract
shall cease to be a New Pari-Mutuel Contract on the date on which Holdings or
such Subsidiary commences “commercial operations” under such contract.

 

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

 

“Non-Guarantor Subsidiary”:  any Subsidiary of Holdings that is not the Borrower
or a Subsidiary Guarantor.

 

“Non-U.S. Lender”:  as defined in Section 4.10(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower (or, in the case of Specified Hedge Agreements,
Holdings or any of its Subsidiaries) to any Agent or to any Lender (or, in the
case of Specified Hedge Agreements, any affiliate of any Lender or any
counterparty to a Specified Hedge Agreement set forth on Schedule 1.1(b)),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of

 

23

--------------------------------------------------------------------------------


 

principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to any Agent
or to any Lender that are required to be paid by the Borrower pursuant to this
Agreement) or otherwise; provided that (i) obligations of Holdings or any
Subsidiary under any Specified Hedge Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Subsidiary Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 11.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Perfection Certificate”:  as defined in the Guarantee and Collateral Agreement.

 

“Permitted Acquisition”:  as to any Person, (a) the acquisition by such Person
of the Capital Stock of another Person which is primarily engaged in the same or
related line of business of Holdings and its Subsidiaries (or any other Person
that is engaged in a business that is a reasonable extension of the business of
Holdings and its Subsidiaries and that utilizes the same or similar technology
as that used by Holdings and its Subsidiaries immediately prior to such
acquisition) so long as following such acquisition such other Person becomes a
Subsidiary of such Person or (b) the acquisition by such Person of all or
substantially all of the assets of another Person or all or substantially all of
the assets constituting a division or business unit of another Person.

 

“Permitted Additional Senior Indebtedness”:  Indebtedness in respect of
unsecured debt issued by Holdings or the Borrower; provided that (a) such
Indebtedness matures no earlier than, and does not require any scheduled payment
of principal, mandatory prepayment or redemption of principal prior to, the date
that is 90 days after the fifth anniversary of the Effective Date (except for up
to $5,000,000 of principal payments during any year, in the aggregate for all
such Indebtedness, with carry forwards to the extent such $5,000,000 allowed
amount is not used in any year), (b) the other terms of such Indebtedness, taken
as a whole, are no less favorable to Holdings, the Borrower and the Lenders in
any material respect than those of senior unsecured debt securities issued in
the capital markets by similarly rated issuers, (c) such Indebtedness is not
subject to any Guarantee Obligation by any Person that is not a Loan Party (and
any such Guarantee Obligation by a Subsidiary Guarantor shall provide for
release thereof if the Guarantee Obligation of the applicable Subsidiary
Guarantor in respect of the Obligations is released), (d) at the time of and
after giving effect to the incurrence of such Indebtedness, no Default or Event
of Default has occurred and is continuing, (e) Holdings shall be in compliance
with Section 8.1 as of the last day of the most recently ended fiscal quarter of
Holdings for which financial statements are available at the time of issuance of
such Indebtedness, determined on a

 

24

--------------------------------------------------------------------------------


 

Pro Forma Basis, and (f) Holdings or the Borrower shall have delivered to the
Administrative Agent, at least five Business Days prior to the issuance of such
Indebtedness, a description of the terms and conditions of such Indebtedness and
calculations demonstrating compliance with clause (e) above, in each case
certified by a financial officer of Holdings or the Borrower.

 

“Permitted Additional Subordinated Debt”:  Indebtedness in respect of unsecured
subordinated debt issued by Holdings or the Borrower; provided that (a) such
subordinated Indebtedness matures no earlier than, and does not require any
scheduled payment of principal prior to, the date that is 90 days after the
fifth anniversary of the Effective Date, (b) the terms and conditions of such
subordinated Indebtedness (other than interest rates and redemption premiums,
which shall be based on market conditions at the time of issuance), including,
without limitation, the subordination provisions thereof, shall be no less
favorable to the Lenders and the Loan Parties than those of the Senior
Subordinated Notes, (c) such Indebtedness shall not be subject to any Guarantee
Obligation other than Guarantee Obligations of Loan Parties that are
subordinated to the same extent as the obligations of the issuer in respect of
such Indebtedness, (d) Holdings shall be in compliance with Section 8.1 as of
the last day of the most recently ended fiscal quarter of Holdings for which
financial statements are available at the time of issuance of such Indebtedness,
determined on a Pro Forma Basis, and (e) Holdings or the Borrower shall have
delivered to the Administrative Agent, at least five Business Days prior to the
issuance of such subordinated Indebtedness, a description of the terms and
conditions of such subordinated Indebtedness and calculations demonstrating
compliance with clause (d) above, in each case certified by a financial officer
of Holdings or the Borrower.

 

“Permitted Expenditure Amount”:  at any date, the amount equal to (a) the sum of
(i) (A) 50% of the amount of Consolidated Net Income for each quarterly period
ended after the Effective Date for which financial statements have been
delivered pursuant to Section 7.1 to the extent the Consolidated Net Income for
such period is positive less (B) 100% of the amount of Consolidated Net Income
for each quarterly period ended after the Effective Date for which financial
statements have been delivered pursuant to Section 7.1 to the extent the
Consolidated Net Income for such period is negative (in no event shall the
amount in this clause (i) be less than zero); (ii) 100% of the Net Cash Proceeds
received by Holdings from the sale of Capital Stock (other than Disqualified
Stock) of Holdings (other than to a Group Member) during the period beginning on
the Effective Date and ending on such date; and (iii) $5,000,000, minus (b) the
aggregate amount of Expenditure Use Amounts as of such date.  For purposes of
this definition, Consolidated Net Income for any period shall be adjusted to add
back (to the extent otherwise deducted and without duplication) non-cash
stock-based compensation expenses.

 

“Permitted Refinancing Securities”: (a) Permitted Additional Subordinated Debt
and (b) Capital Stock of Holdings, other than Disqualified Stock.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Peru Investments”:  (a) (i) the promissory notes (“Peru Promissory Notes”)
issued as consideration by the Person who acquired, prior to the Effective Date,
the Investments in International Lotto Corporation and Scientific Games del
Peru, s.R.L. held by one or more

 

25

--------------------------------------------------------------------------------


 

Group Members, (ii) in the event that, after the Effective Date, the Peru
Promissory Notes are exchanged for such Investments in International Lotto
Corporation and Scientific Games del Peru, s.R.L., such Investments or (iii) in
the event of any bankruptcy, reorganization, insolvency or liquidation
proceeding with respect to the issuer of the Peru Promissory Notes, any
Investments received by any Group Member in respect of the Peru Promissory Notes
in connection with such proceeding and (b) up to $5,000,000 of additional
Investments in one or more Subsidiaries organized in Peru, made in connection
with the liquidation, dissolution, winding up or disposition of the Investments
described in clause (a) above.

 

“Peru Promissory Notes”:  as defined in the definition of the term “Peru
Investments”.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which Holdings or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pro Forma Basis”: for purposes of determining compliance with Section 8.1 as of
the last day of a fiscal quarter of Holdings (the “Compliance Date”) as a
condition to any proposed action or event hereunder (the “Proposed Action”), the
calculation of such compliance on the following basis:

 

(A)     CONSOLIDATED EBITDA FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS
ENDED ON THE COMPLIANCE DATE SHALL BE DETERMINED ON A PRO FORMA BASIS TO GIVE
EFFECT TO ANY MATERIAL ACQUISITION OR MATERIAL DISPOSITION MADE SUBSEQUENT TO
THE COMPLIANCE DATE (INCLUDING ANY MATERIAL ACQUISITION OR MATERIAL DISPOSITION
BEING MADE IN CONNECTION WITH THE PROPOSED ACTION) AS THOUGH MADE ON THE FIRST
DAY OF SUCH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS; PROVIDED THAT SOLELY FOR
PURPOSES OF (I) CLAUSE (E) OF THE DEFINITION OF THE TERM “PERMITTED ADDITIONAL
SENIOR INDEBTEDNESS” AND (II) CLAUSE (E) OF THE DEFINITION OF THE TERM
“PERMITTED ADDITIONAL SUBORDINATED DEBT”, CONSOLIDATED EBITDA FOR SUCH PERIOD
SHALL ALSO BE DETERMINED ON A PRO FORMA BASIS TO GIVE EFFECT TO ANY NEW ON-LINE
CONTRACT, NEW CO-OPERATIVE SERVICES CONTRACT OR NEW PARI-MUTUEL CONTRACT MADE OR
ENTERED INTO SUBSEQUENT TO THE COMPLIANCE DATE (INCLUDING ANY NEW ON-LINE
CONTRACT, NEW CO-OPERATIVE SERVICES CONTRACT OR NEW PARI-MUTUEL CONTRACT BEING
ENTERED INTO IN CONNECTION WITH THE PROPOSED ACTION) AS THOUGH MADE ON THE FIRST
DAY OF SUCH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS.

 

(B)     THE CONSOLIDATED LEVERAGE RATIO AND THE CONSOLIDATED SENIOR DEBT RATIO
AS OF THE COMPLIANCE DATE SHALL BE DETERMINED AS IF CONSOLIDATED TOTAL DEBT AND
CONSOLIDATED SENIOR DEBT AS OF THE COMPLIANCE DATE WERE EQUAL TO CONSOLIDATED
TOTAL DEBT OR CONSOLIDATED SENIOR DEBT, AS APPLICABLE, AS OF THE DATE OF AND
AFTER GIVING EFFECT TO THE PROPOSED ACTION (INCLUDING ANY INCURRENCE OR PAYMENT
OF INDEBTEDNESS IN CONNECTION THEREWITH).

 

(C)     CONSOLIDATED INTEREST EXPENSE FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS ENDED ON THE COMPLIANCE DATE SHALL BE DETERMINED AS THOUGH (I) ANY
PERMITTED ADDITIONAL SENIOR INDEBTEDNESS, ANY PERMITTED ADDITIONAL SUBORDINATED
DEBT, ANY

 

26

--------------------------------------------------------------------------------


 

Incremental Facility, or any other Indebtedness incurred in connection with any
Permitted Acquisition or Restricted Payment, in each case issued or incurred
after the Compliance Date (including any such Indebtedness being issued or
incurred in connection with the Proposed Action), had been issued or incurred on
the first day of such period of four consecutive fiscal quarters and (ii) any
Indebtedness refinanced or repaid after the Compliance Date (including any
Indebtedness being refinanced or repaid in connection with the Proposed Action),
to the extent refinanced or repaid with the proceeds of any Indebtedness
included in the determination pursuant to clause (i) above, had been refinanced
or repaid on the first day of such period of four consecutive fiscal quarters.

 

“Projections”:  as defined in Section 7.2(c).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Racing Venue Acquisition”:  the purchase of assets by one or more Group Members
of Shore Line Star Greyhound Park and Entertainment Complex LLC.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Reference Lender”:  JPMorgan Chase Bank, N.A.

 

“Refunded Swingline Loans”:  as defined in Section 3.4.

 

“Refunding Date”:  as defined in Section 3.4.

 

“Register”:  as defined in Section 11.6.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 4.2(c) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Responsible Officer has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that one or
more Group Members intends and expects to use all or a specified portion of the
Net Cash Proceeds of an

 

27

--------------------------------------------------------------------------------


 

Asset Sale or Recovery Event to make a Permitted Acquisition or to acquire or
repair fixed or capital assets or to develop software useful in such Group
Members’ business, provided that the cost of any such software development is
capitalized on Holdings’s consolidated balance sheet in accordance with GAAP.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to make a Permitted Acquisition or to
acquire or repair fixed or capital assets or to develop software useful in one
or more Group Members’ business, provided that the cost of any such software
development is capitalized on Holdings’s consolidated balance sheet in
accordance with GAAP.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which one or more Group Members shall have determined not
to, or shall have otherwise ceased to, acquire or repair fixed or capital assets
or develop software useful in one or more Group Members’ business or make a
Permitted Acquisition with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and trustees of such Person and such Person’s Affiliates.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect (or, if the Revolving
Commitments under a Revolving Facility have been terminated, the Total Revolving
Extensions of Credit under such Revolving Facility then outstanding).

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”:  as defined in Section 4.16(a).

 

“Responsible Officer”:  the chief executive officer, president, general counsel,
chief financial officer,  treasurer or chief accounting officer of the Borrower
or Holdings, but in

 

28

--------------------------------------------------------------------------------


 

any event, with respect to financial matters, the chief financial officer,
treasurer or chief accounting officer of the Borrower or Holdings.

 

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of Holdings or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock of Holdings or any Subsidiary or any option, warrant or other
right to acquire any such Capital Stock of Holdings or any Subsidiary.

 

“Revolving Commitment”:  a Dollar Revolving Commitment or a Multicurrency
Revolving Commitment.

 

“Revolving Commitment Period”:  the period from and including the Effective Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  Dollar Revolving Extensions of Credit or
Multicurrency Revolving Extensions of Credit (or both), as applicable.

 

“Revolving Facility”:  the Dollar Revolving Facility or the Multicurrency
Revolving Facility.

 

“Revolving Lender”:  a Dollar Revolving Lender or a Multicurrency Revolving
Lender.

 

“Revolving Loan”:  a Dollar Revolving Loan or a Multicurrency Revolving Loan.

 

“Revolving Percentage”:  a Dollar Revolving Percentage or a Multicurrency
Revolving Percentage, as applicable.

 

“Revolving Termination Date”:  the fifth anniversary of the Effective Date, if
each of the Convertible Debentures Conditions and the Subordinated Notes
Conditions have been satisfied or waived; provided that the Revolving
Termination Date shall be deemed to mean (a) September 15, 2012, if the
Convertible Debentures Conditions have been satisfied or waived, unless and
until the Subordinated Notes Conditions have been satisfied or waived or (b) the
Convertible Debentures Trigger Date, unless and until the Convertible Debentures
Conditions have been satisfied or waived.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Surety Bond”: as defined in Section 8.3(q).

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

29

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes”:  (a) the 2004 Senior Subordinated Notes and (b) the
2008 Senior Subordinated Notes.

 

“Senior Subordinated Securities”:  (a) the Senior Subordinated Notes, (b) the
Convertible Senior Subordinated Debentures and (c) any Permitted Additional
Subordinated Debt.

 

“Senior Subordinated Securities Indentures”:  the indentures entered into by
Holdings and certain of its Subsidiaries in connection with the issuance of the
Senior Subordinated Securities, together with all instruments and other
agreements entered into by Holdings or such Subsidiaries in connection
therewith.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable Federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in any of the Senior Subordinated
Securities Indentures or any indenture or other agreement under which any
Permitted Additional Senior Indebtedness is issued or incurred, together with
all instruments and other agreements entered into by Holdings or its
Subsidiaries in connection therewith.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by
(i) Holdings or any of its Subsidiaries and (ii) any Person that was a Lender or
any affiliate thereof at the time such Hedge Agreement was entered into (or, in
the case of Hedge Agreements in effect on the Effective Date, any Person that is
a Lender or an affiliate of a Lender as of the Effective Date), as counterparty
and (b) that has been designated by such Person or affiliate, as the case may
be, and Holdings or the Borrower, by notice to the Administrative Agent, as a
Specified Hedge Agreement, and any other Hedge Agreements listed on
Schedule 1.1(b) without giving effect to any extension of the termination or
maturity date thereof.  For purposes hereof, The Bear Stearns Companies, Inc.
and its subsidiaries shall be deemed to be affiliates of

 

30

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., as of the Effective Date upon and after the date they
become such affiliates, and any Hedge Agreement with The Bear Stearns
Companies, Inc. or any of its subsidiaries existing at that time shall be deemed
to have been designated as a Specified Hedge Agreement.  The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Agent, such Person or affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.

 

“Subject Properties”:  as defined in Section 5.17(a).

 

“Subordinated Notes Conditions”:  Either (a) on or prior to September 15, 2012,
the outstanding 2004 Senior Subordinated Notes have been refinanced, redeemed or
defeased (or funds shall have been segregated and held in a trust or in escrow,
on terms and conditions reasonably satisfactory to the Administrative Agent, for
purposes of and in an amount sufficient to discharge all payment obligations
with respect to the 2004 Senior Subordinated Notes), in each case in a manner
permitted hereunder (determined, for purposes of determining the Revolving
Termination Date or the Term Loan Maturity Date, without giving effect to any
amendment or waiver that has not been approved by the Super Majority Facility
Lenders with respect to the applicable Facility), or (b) on September 15, 2012,
the Liquidity Condition is satisfied.

 

“Subsidiary”:  as to any Person, (a) a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person and (b) any other Person the
accounts of which are required to be consolidated with those of such Person in
such Person’s consolidated financial statements in accordance with GAAP if
prepared at the date of determination.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantor”:  a Subsidiary (other than the Borrower) that (i) is a
Domestic Subsidiary that is a Wholly Owned Subsidiary, (ii) provides a guarantee
of any Indebtedness of Holdings, the Borrower (other than the Loans) or any
other Subsidiary Guarantor that is a Domestic Subsidiary if the aggregate
principal amount of all such Indebtedness of Holdings, the Borrower and such
Subsidiary Guarantors guaranteed by such Subsidiary exceeds $5,000,000, or
(iii) becomes a party to the Loan Documents pursuant to Section 7.9(c).

 

“Super Majority Facility Lenders”: with respect to any Facility, the holders of
more than 66 2/3% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of a Revolving Facility, prior to any termination
of the Revolving Commitments thereunder, the holders of more than 66 2/3% of the
Total Revolving Commitments thereunder).

 

31

--------------------------------------------------------------------------------


 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 3.3.

 

“Swingline Participation Amount”:  as defined in Section 3.4(c).

 

“Syndication Agents”:  Bank of America, N.A. and UBS Securities LLC, in their
capacity as syndication agents for each Facility.

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” with respect to such
Lender on Schedule 2.1.  The original aggregate amount of the Lenders’ Term
Commitments is $550,000,000.

 

“Term Facility”:  the credit facility represented by the Term Commitments and
the Term Loans made thereunder.

 

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan”:  a Loan made pursuant to Section 2.1.

 

“Term Loan Maturity Date”:  the fifth anniversary of the Effective Date, if each
of the Convertible Debentures Conditions and the Subordinated Notes Conditions
have been satisfied or waived; provided that the Term Loan Maturity Date shall
be deemed to mean (a) September 15, 2012, if the Convertible Debentures
Conditions have been satisfied or waived, unless and until the Subordinated
Notes Conditions have been satisfied or waived or (b) the Convertible Debentures
Trigger Date, unless and until the Convertible Debentures Conditions have been
satisfied or waived.

 

“Term Percentage”:  as to any Lender, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding.

 

“Title Policy”:  with respect to each Mortgaged Property, a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance.

 

“Total Dollar Revolving Commitments”:  at any time, the aggregate amount of the
Dollar Revolving Commitments of all the Dollar Revolving Lenders.

 

“Total Dollar Revolving Extensions of Credit”:  at any time, the aggregate
amount of the Dollar Revolving Extensions of Credit of the Dollar Revolving
Lenders outstanding at such time.

 

32

--------------------------------------------------------------------------------


 

“Total Multicurrency Revolving Commitments”:  at any time, the aggregate amount
of the Multicurrency Revolving Commitments of all the Multicurrency Revolving
Lenders.

 

“Total Multicurrency Revolving Extensions of Credit”:  at any time, the
aggregate amount of the Multicurrency Revolving Extensions of Credit of the
Multicurrency Revolving Lenders outstanding at such time.

 

“Total Revolving Commitments”:  the Total Dollar Revolving Commitments or Total
Multicurrency Revolving Commitments (or both), as the context requires.

 

“Total Revolving Extensions of Credit”:  at any time, the Total Dollar Revolving
Extensions of Credit or the Total Multicurrency Revolving Extensions of Credit
(or both), as the context requires.

 

“Transactions”:  collectively, (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is or is to be a party,
(b) the borrowing of Loans and the use of the proceeds thereof, (c) the issuance
of Letters of Credit, (d) the Existing Credit Agreement Repayment, (e) the
consummation of the transactions contemplated by any of the foregoing and
(f) the payment of fees and expenses in connection with the foregoing.

 

“Transferee”:  any assignee that becomes a Lender pursuant to Section 11.6 or
any Participant.

 

“2004 Senior Subordinated Notes”:  the 6.25% Senior Subordinated Notes due 2012
issued by Holdings on December 23, 2004 in the aggregate principal amount of
$200,000,000 and the Indebtedness represented thereby.

 

“2008 Senior Subordinated Notes”:  the unsecured Senior Subordinated Notes due
2016 to be issued by the Borrower on or about the Effective Date in the
aggregate principal amount of $200,000,000 and the Indebtedness represented
thereby.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

 

“United States”:  the United States of America.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 


1.2.          OTHER DEFINITIONAL PROVISIONS.  (A)  UNLESS OTHERWISE SPECIFIED
THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE
OR DELIVERED PURSUANT HERETO OR THERETO.


 


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND IN ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE


 


33

--------------------------------------------------------------------------------



 


FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”, (III) THE WORD “INCUR” SHALL BE
CONSTRUED TO MEAN INCUR, CREATE, ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR
SUFFER TO EXIST (AND THE WORDS “INCURRED” AND “INCURRENCE” SHALL HAVE
CORRELATIVE MEANINGS), (IV) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, CAPITAL STOCK, SECURITIES,
REVENUES, ACCOUNTS, LEASEHOLD INTERESTS AND CONTRACT RIGHTS, (V) THE WORD “WILL”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL” AND
(VI) REFERENCES TO AGREEMENTS OR OTHER CONTRACTUAL OBLIGATIONS SHALL, UNLESS
OTHERWISE SPECIFIED, BE DEEMED TO REFER TO SUCH AGREEMENTS OR CONTRACTUAL
OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME
TO TIME (SUBJECT TO ANY APPLICABLE RESTRICTIONS HEREUNDER).


 


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTRAL FORMS.


 


(E)  ANY REFERENCE TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS.


 


1.3.          CURRENCY CONVERSION.  (A)  IF MORE THAN ONE CURRENCY OR CURRENCY
UNIT ARE AT THE SAME TIME RECOGNIZED BY THE CENTRAL BANK OF ANY COUNTRY AS THE
LAWFUL CURRENCY OF THAT COUNTRY, THEN (I) ANY REFERENCE IN THE LOAN DOCUMENTS
TO, AND ANY OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS IN, THE CURRENCY OF
THAT COUNTRY SHALL BE TRANSLATED INTO OR PAID IN THE CURRENCY OR CURRENCY UNIT
OF THAT COUNTRY DESIGNATED BY THE ADMINISTRATIVE AGENT AND (II) ANY TRANSLATION
FROM ONE CURRENCY OR CURRENCY UNIT TO ANOTHER SHALL BE AT THE OFFICIAL RATE OF
EXCHANGE RECOGNIZED BY THE CENTRAL BANK FOR CONVERSION OF THAT CURRENCY OR
CURRENCY UNIT INTO THE OTHER, ROUNDED UP OR DOWN BY THE ADMINISTRATIVE AGENT AS
IT DEEMS APPROPRIATE.


 


(B)  IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS AGREEMENT SHALL BE
AMENDED (AND EACH PARTY HERETO AGREES TO ENTER INTO ANY SUPPLEMENTAL AGREEMENT
NECESSARY TO EFFECT ANY SUCH AMENDMENT) TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT DETERMINES SUCH AMENDMENT TO BE NECESSARY TO REFLECT THE CHANGE IN
CURRENCY AND TO PUT THE LENDERS IN THE SAME POSITION, SO FAR AS POSSIBLE, THAT
THEY WOULD HAVE BEEN IN IF NO CHANGE IN CURRENCY HAD OCCURRED.


 


SECTION 2.  AMOUNT AND TERMS OF TERM LOANS


 


2.1.          TERM COMMITMENTS; TERM LOANS.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, EACH TERM LENDER AGREES TO MAKE A TERM LOAN DENOMINATED IN
DOLLARS TO THE BORROWER ON THE EFFECTIVE DATE IN A PRINCIPAL AMOUNT NOT
EXCEEDING ITS TERM COMMITMENT.  THE TERM LOANS MAY FROM TIME TO TIME BE
EUROCURRENCY LOANS OR BASE RATE LOANS, AS DETERMINED BY THE BORROWER AND
NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS 2.2 AND 4.3.


 


34

--------------------------------------------------------------------------------



 


2.2.          PROCEDURE FOR TERM LOAN BORROWING.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, (A) ONE BUSINESS
DAY PRIOR TO THE REQUESTED BORROWING DATE, IF ALL REQUESTED LOANS ARE TO BE MADE
AS BASE RATE LOANS, OR (B) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING
DATE, IF ANY OF THE REQUESTED LOANS ARE TO BE EUROCURRENCY LOANS) REQUESTING
THAT THE TERM LENDERS MAKE THE TERM LOANS AND SPECIFYING (I) THE AMOUNT AND TYPE
OF TERM LOANS TO BE BORROWED, (II) THE REQUESTED BORROWING DATE AND (III) IN THE
CASE OF EUROCURRENCY LOANS, THE LENGTH OF THE INTEREST PERIOD THEREFOR.  UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH TERM
LENDER THEREOF.  NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE REQUESTED
BORROWING DATE EACH TERM LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE TERM
LOAN OR TERM LOANS TO BE MADE BY SUCH LENDER.  THE ADMINISTRATIVE AGENT SHALL
CREDIT THE ACCOUNT OF THE BORROWER ON THE BOOKS OF SUCH OFFICE OF THE
ADMINISTRATIVE AGENT WITH THE AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE TERM LENDERS IN IMMEDIATELY AVAILABLE FUNDS.


 


2.3.          REPAYMENT OF TERM LOANS.  THE TERM LOAN OF EACH TERM LENDER SHALL
BE REPAID BY THE BORROWER IN QUARTERLY INSTALLMENTS ON MARCH 31, JUNE 30,
SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR, COMMENCING ON THE FIRST SUCH DATE
THAT OCCURS AFTER THE BORROWING DATE FOR THE TERM LOANS, EACH OF WHICH SHALL BE
IN AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH LENDER’S TERM PERCENTAGE
MULTIPLIED BY (II) AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF TERM LOANS MADE ON
THE BORROWING DATE THEREFOR MULTIPLIED BY (III) 0.25%; PROVIDED THAT THE LAST
SUCH INSTALLMENT SHALL BE DUE ON THE TERM LOAN MATURITY DATE IN AN AMOUNT EQUAL
TO THE REMAINING PRINCIPAL AMOUNT OF TERM LOANS.


 


SECTION 3.  AMOUNT AND TERMS OF REVOLVING COMMITMENTS


 


3.1.          REVOLVING COMMITMENTS.  (A)   SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH DOLLAR REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT
LOANS DENOMINATED IN DOLLARS (“DOLLAR REVOLVING LOANS”) TO THE BORROWER FROM
TIME TO TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S DOLLAR
REVOLVING PERCENTAGE OF THE SUM OF (I) THE DOLLAR L/C OBLIGATIONS THEN
OUTSTANDING AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS THEN
OUTSTANDING, DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S DOLLAR REVOLVING
COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH MULTICURRENCY
REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS DENOMINATED IN
DOLLARS OR A FOREIGN CURRENCY (“MULTICURRENCY REVOLVING LOANS”) TO THE BORROWER
FROM TIME TO TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S
MULTICURRENCY REVOLVING PERCENTAGE OF THE MULTICURRENCY L/C OBLIGATIONS THEN
OUTSTANDING, DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S MULTICURRENCY REVOLVING
COMMITMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IN NO EVENT MAY REVOLVING LOANS BE BORROWED UNDER A REVOLVING
FACILITY IF, AFTER GIVING EFFECT THERETO (AND TO ANY CONCURRENT REPAYMENT OR
PREPAYMENT OF REVOLVING LOANS), THE TOTAL REVOLVING EXTENSIONS OF CREDIT UNDER
SUCH REVOLVING FACILITY WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS AT SUCH
TIME UNDER SUCH REVOLVING FACILITY.  DURING THE REVOLVING COMMITMENT PERIOD, THE
BORROWER MAY USE THE REVOLVING COMMITMENTS BY BORROWING, PREPAYING AND


 


35

--------------------------------------------------------------------------------



 


REBORROWING THE REVOLVING LOANS UNDER THE RELEVANT REVOLVING FACILITY, IN WHOLE
OR IN PART, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. THE
REVOLVING LOANS MAY FROM TIME TO TIME BE EUROCURRENCY LOANS OR BASE RATE LOANS,
AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTIONS 3.2 AND 4.3; PROVIDED THAT MULTICURRENCY REVOLVING
LOANS DENOMINATED IN A FOREIGN CURRENCY MAY ONLY BE EUROCURRENCY LOANS.


 


(B)  THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE REVOLVING
TERMINATION DATE.


 


3.2.          PROCEDURE FOR REVOLVING LOAN BORROWING.  (A)  THE BORROWER MAY
BORROW UNDER SECTION 3.1 DURING THE REVOLVING COMMITMENT PERIOD ON ANY BUSINESS
DAY, PROVIDED THAT THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE
NOTICE (A “BORROWING REQUEST”)  BY TELEPHONE (WHICH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME (OR, IN THE
CASE OF A MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY, 12:00
NOON, LONDON TIME), (A) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING
DATE, IN THE CASE OF EUROCURRENCY LOANS, OR (B) ONE BUSINESS DAY PRIOR TO THE
REQUESTED BORROWING DATE, IN THE CASE OF BASE RATE LOANS), SPECIFYING
(I) WHETHER THE REQUESTED BORROWING IS A BORROWING UNDER THE DOLLAR REVOLVING
FACILITY OR THE MULTICURRENCY REVOLVING FACILITY, PROVIDED THAT REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY MAY ONLY BE BORROWED UNDER THE MULTICURRENCY
REVOLVING FACILITY, (II) THE AMOUNT AND TYPE OF REVOLVING LOANS TO BE BORROWED,
(III) THE REQUESTED BORROWING DATE, (IV) IN THE CASE OF EUROCURRENCY LOANS, THE
RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF REVOLVING LOAN, THE RESPECTIVE CURRENCY
THEREFOR AND THE RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIOD THEREFOR, AND
(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISTRIBUTED. SUCH TELEPHONIC REQUEST SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


 


(B)   EACH BORROWING UNDER A REVOLVING FACILITY SHALL BE IN AN AMOUNT EQUAL TO
(X) IN THE CASE OF BASE RATE LOANS, $1,000,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF (OR, IF THE THEN AGGREGATE AVAILABLE REVOLVING COMMITMENTS
UNDER THE RELEVANT REVOLVING FACILITY ARE LESS THAN $100,000, SUCH LESSER
AMOUNT), (Y) IN THE CASE OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS,
$3,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF OR (Z) IN THE CASE
OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, THE FOREIGN
CURRENCY EQUIVALENT OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; PROVIDED THAT THE SWINGLINE LENDER MAY REQUEST, ON BEHALF OF THE
BORROWER, BORROWINGS UNDER THE DOLLAR REVOLVING COMMITMENTS THAT ARE BASE RATE
LOANS IN OTHER AMOUNTS PURSUANT TO SECTION 3.4.


 


(C)   UPON RECEIPT OF ANY SUCH BORROWING REQUEST FROM THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH APPLICABLE REVOLVING LENDER OF
THE REQUESTED CURRENCY AND AGGREGATE AMOUNT (IN BOTH THE REQUESTED CURRENCY AND
DOLLARS) OF SUCH BORROWING.  EACH REVOLVING LENDER WILL MAKE THE AMOUNT OF ITS
PRO RATA SHARE OF EACH SUCH BORROWING, WHICH SHALL BE BASED ON ITS REVOLVING
PERCENTAGE UNDER THE RELEVANT REVOLVING FACILITY, AS APPLICABLE, AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWER (I) IN THE CASE OF
DOLLARS, AT THE FUNDING OFFICE PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE
BORROWING DATE REQUESTED BY THE BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT OR


 


36

--------------------------------------------------------------------------------



 


(II) IN THE CASE OF A FOREIGN CURRENCY, BY WIRE TRANSFER PRIOR TO 11:00 A.M.,
LONDON TIME, ON THE BORROWING DATE REQUESTED BY THE BORROWER TO THE ACCOUNT OF
THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSES BY
NOTICE TO THE MULTICURRENCY REVOLVING LENDERS IN IMMEDIATELY AVAILABLE FUNDS. 
SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE
AGENT CREDITING THE ACCOUNT OF THE BORROWER, (I) IN THE CASE OF DOLLARS, ON THE
BOOKS OF SUCH FUNDING OFFICE, OR (II) IN THE CASE OF A FOREIGN CURRENCY, IN
ACCORDANCE WITH INSTRUCTIONS PROVIDED BY THE BORROWER, IN EACH CASE WITH THE
AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
REVOLVING LENDERS AND IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


 


3.3.          SWINGLINE COMMITMENT.  (A)  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWINGLINE LENDER AGREES TO MAKE A PORTION OF THE CREDIT OTHERWISE
AVAILABLE TO THE BORROWER UNDER THE DOLLAR REVOLVING COMMITMENTS FROM TIME TO
TIME DURING THE REVOLVING COMMITMENT PERIOD BY MAKING SWINGLINE LOANS
DENOMINATED IN DOLLARS (“SWINGLINE LOANS”) TO THE BORROWER; PROVIDED THAT
(I) THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS OUTSTANDING AT ANY TIME
SHALL NOT EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT (NOTWITHSTANDING THAT
THE SWINGLINE LOANS OUTSTANDING AT ANY TIME, WHEN AGGREGATED WITH THE SWINGLINE
LENDER’S OTHER OUTSTANDING DOLLAR REVOLVING EXTENSIONS OF CREDIT HEREUNDER, MAY
EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT), (II) THE BORROWER SHALL NOT
REQUEST, AND THE SWINGLINE LENDER SHALL NOT MAKE, ANY SWINGLINE LOAN IF, AFTER
GIVING EFFECT TO THE MAKING OF SUCH SWINGLINE LOAN, THE AGGREGATE AMOUNT OF THE
AVAILABLE REVOLVING COMMITMENTS UNDER THE DOLLAR REVOLVING FACILITY WOULD BE
LESS THAN ZERO AND (III) THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN EXISTING SWINGLINE LOAN.  DURING THE REVOLVING
COMMITMENT PERIOD, THE BORROWER MAY USE THE SWINGLINE COMMITMENT BY BORROWING,
REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF.  SWINGLINE LOANS SHALL BE BASE RATE LOANS ONLY.


 


(B)  THE BORROWER SHALL REPAY TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING TERMINATION DATE
AND THE 30TH DAY AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT, DURING EACH
CALENDAR MONTH, THERE SHALL BE AT LEAST TWO CONSECUTIVE BUSINESS DAYS DURING
WHICH THE OUTSTANDING BALANCE OF THE SWINGLINE LOANS SHALL BE ZERO.


 


3.4.          PROCEDURE FOR SWINGLINE BORROWING; REFUNDING OF SWINGLINE LOANS. 
(A)   WHENEVER THE BORROWER DESIRES THAT THE SWINGLINE LENDER MAKE SWINGLINE
LOANS IT SHALL GIVE THE SWINGLINE LENDER IRREVOCABLE TELEPHONIC NOTICE CONFIRMED
PROMPTLY IN WRITING (WHICH TELEPHONIC NOTICE MUST BE RECEIVED BY THE SWINGLINE
LENDER NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE PROPOSED BORROWING
DATE), SPECIFYING (I) THE AMOUNT TO BE BORROWED AND (II) THE REQUESTED BORROWING
DATE (WHICH SHALL BE A BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD). 
EACH BORROWING UNDER THE SWINGLINE COMMITMENT SHALL BE IN AN AMOUNT EQUAL TO
$250,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  NOT LATER THAN
3:00 P.M., NEW YORK CITY TIME, ON THE BORROWING DATE SPECIFIED IN A NOTICE IN
RESPECT OF SWINGLINE LOANS, THE SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO THE AMOUNT OF THE SWINGLINE LOAN TO BE MADE BY THE SWINGLINE
LENDER.  THE ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH SWINGLINE LOAN
AVAILABLE TO THE BORROWER ON SUCH BORROWING DATE BY DEPOSITING SUCH PROCEEDS IN
THE


 


37

--------------------------------------------------------------------------------



 


ACCOUNT OF THE BORROWER WITH THE ADMINISTRATIVE AGENT ON SUCH BORROWING DATE IN
IMMEDIATELY AVAILABLE FUNDS.


 


(B)   THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S NOTICE
GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY TIME,
REQUEST EACH DOLLAR REVOLVING LENDER TO MAKE, AND EACH DOLLAR REVOLVING LENDER
HEREBY AGREES TO MAKE, A DOLLAR REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH
LENDER’S DOLLAR REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE
LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE,
TO REPAY THE SWINGLINE LENDER.  EACH DOLLAR REVOLVING LENDER SHALL MAKE THE
AMOUNT OF SUCH DOLLAR REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT
THE FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M.,
NEW YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE
PROCEEDS OF SUCH DOLLAR REVOLVING LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY
THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER FOR APPLICATION BY THE
SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED SWINGLINE LOANS.  THE BORROWER
IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO CHARGE THE BORROWER’S ACCOUNTS
WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT AVAILABLE IN EACH SUCH ACCOUNT)
IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED SWINGLINE LOANS TO THE
EXTENT AMOUNTS RECEIVED FROM THE DOLLAR REVOLVING LENDERS ARE NOT SUFFICIENT TO
REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


 


(C)   IF PRIOR TO THE TIME A DOLLAR REVOLVING LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 3.4(B), ONE OF THE EVENTS DESCRIBED IN
SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER
OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE
DISCRETION, DOLLAR REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY
SECTION 3.4(B), EACH DOLLAR REVOLVING LENDER SHALL, ON THE DATE SUCH DOLLAR
REVOLVING LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN
SECTION 3.4(B) (THE “REFUNDING DATE”), PURCHASE FOR CASH AN UNDIVIDED
PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE LOANS BY PAYING TO THE
SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO
(I) SUCH LENDER’S DOLLAR REVOLVING PERCENTAGE TIMES (II) THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE
BEEN REPAID WITH SUCH DOLLAR REVOLVING LOANS.


 


(D)   WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
DOLLAR REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE
SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE
SWINGLINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION
AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE
PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING
AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH DOLLAR REVOLVING LENDER WILL RETURN TO THE
SWINGLINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE
SWINGLINE LENDER.


 


(E)   EACH DOLLAR REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO IN
SECTION 3.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 3.4(C) SHALL BE ABSOLUTE


 


38

--------------------------------------------------------------------------------



 


AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH
DOLLAR REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST THE SWINGLINE LENDER,
THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE
OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY
OF THE OTHER CONDITIONS SPECIFIED IN SECTION 6; (III) ANY ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER; (IV) ANY BREACH OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER, ANY OTHER LOAN PARTY OR
ANY OTHER REVOLVING LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.


 


3.5.          COMMITMENT FEES, ETC.  (A)   THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE
FOR THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO THE LAST DAY OF THE
REVOLVING COMMITMENT PERIOD, COMPUTED AT THE COMMITMENT FEE RATE ON THE AVERAGE
DAILY AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER UNDER EACH
REVOLVING FACILITY DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE
QUARTERLY IN ARREARS ON EACH FEE PAYMENT DATE, COMMENCING ON THE FIRST OF SUCH
DATES TO OCCUR AFTER THE DATE HEREOF.


 


(B)   THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND THE
ADMINISTRATIVE AGENT.


 


3.6.          TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS.  THE BORROWER
SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, TO TERMINATE THE REVOLVING COMMITMENTS UNDER EITHER
REVOLVING FACILITY OR, FROM TIME TO TIME, TO REDUCE THE AMOUNT OF THE REVOLVING
COMMITMENTS UNDER EITHER REVOLVING FACILITY; PROVIDED THAT NO SUCH TERMINATION
OR REDUCTION OF REVOLVING COMMITMENTS UNDER EITHER REVOLVING FACILITY SHALL BE
PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY PREPAYMENTS OF THE
REVOLVING LOANS OR SWINGLINE LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE TOTAL
REVOLVING EXTENSIONS OF CREDIT UNDER SUCH REVOLVING FACILITY WOULD EXCEED THE
TOTAL REVOLVING COMMITMENTS UNDER SUCH REVOLVING FACILITY.  ANY SUCH REDUCTION
SHALL BE IN AN AMOUNT EQUAL TO $1,000,000, OR A WHOLE MULTIPLE THEREOF, AND
SHALL REDUCE PERMANENTLY THE REVOLVING COMMITMENTS UNDER THE RELEVANT REVOLVING
FACILITY THEN IN EFFECT.


 


3.7.          L/C COMMITMENT.  (A)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
EACH ISSUING LENDER (IN RELIANCE ON THE AGREEMENTS SET FORTH IN
SECTION 3.10(A) OF THE REVOLVING LENDERS UNDER THE RELEVANT REVOLVING FACILITY),
AGREES TO ISSUE LETTERS OF CREDIT UNDER THE DOLLAR REVOLVING FACILITY (“DOLLAR
LETTERS OF CREDIT”) AND LETTERS OF CREDIT UNDER THE MULTICURRENCY REVOLVING
FACILITY (“MULTICURRENCY LETTERS OF CREDIT”), IN EACH CASE FOR THE ACCOUNT OF
THE BORROWER ON ANY BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD IN SUCH
FORM AS MAY BE APPROVED FROM TIME TO TIME BY SUCH ISSUING LENDER; PROVIDED THAT
NO ISSUING LENDER SHALL HAVE ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT UNDER
A REVOLVING FACILITY IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE TOTAL L/C
OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT OR (II) THE AGGREGATE AMOUNT OF THE
AVAILABLE REVOLVING COMMITMENTS UNDER SUCH REVOLVING FACILITY WOULD BE LESS THAN
ZERO.  EACH DOLLAR LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS AND EACH
MULTICURRENCY LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS OR A FOREIGN
CURRENCY.  EACH LETTER OF CREDIT SHALL EXPIRE NO LATER THAN THE EARLIER OF
(X) THE FIRST ANNIVERSARY OF ITS DATE OF


 


39

--------------------------------------------------------------------------------



 


ISSUANCE AND (Y) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING
TERMINATION DATE (THE “REQUIRED EXPIRY DATE”); PROVIDED THAT ANY LETTER OF
CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL
ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT EXTEND BEYOND THE REQUIRED EXPIRY
DATE).  AN ISSUING LENDER MAY, IN ITS SOLE DISCRETION, EXTEND A LETTER OF CREDIT
BEYOND THE REQUIRED EXPIRY DATE, PROVIDED THAT (I) EACH L/C PARTICIPANT’S
INTEREST IN THE ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF
SUCH LETTER OF CREDIT SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE REQUIRED
EXPIRY DATE (EXCEPT WITH RESPECT TO DEMANDS FOR DRAWINGS THEREUNDER SUBMITTED
PRIOR TO THAT TIME) AND (II) SUCH ISSUING LENDER MAY, AS A CONDITION TO
EXTENDING SUCH LETTER OF CREDIT, REQUIRE ADDITIONAL FEES OR COLLATERAL.


 


(B)   NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER OF
CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.


 


(C)   THE EXISTING LETTERS OF CREDIT SHALL CONSTITUTE LETTERS OF CREDIT
HEREUNDER AS THOUGH ISSUED ON THE EFFECTIVE DATE FOR THE BORROWER’S ACCOUNT.


 


3.8.          PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.  THE BORROWER MAY
FROM TIME TO TIME REQUEST THAT AN ISSUING LENDER ISSUE A DOLLAR LETTER OF CREDIT
OR A MULTICURRENCY LETTER OF CREDIT BY DELIVERING TO SUCH ISSUING LENDER AT ITS
ADDRESS FOR NOTICES SPECIFIED HEREIN AN APPLICATION THEREFOR, COMPLETED TO THE
SATISFACTION OF SUCH ISSUING LENDER, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND
OTHER PAPERS AND INFORMATION AS SUCH ISSUING LENDER MAY REQUEST.  UPON RECEIPT
OF ANY APPLICATION, AN ISSUING LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT OF
(I) WHETHER THE APPLICATION IS WITH RESPECT TO A DOLLAR LETTER OF CREDIT OR
MULTICURRENCY LETTER OF CREDIT AND (II) THE AMOUNT, CURRENCY, REQUESTED
EXPIRATION AND BENEFICIARY OF THE REQUESTED LETTER OF CREDIT. UPON RECEIPT OF
CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT AFTER GIVING EFFECT TO THE
REQUESTED ISSUANCE, THE AVAILABLE REVOLVING COMMITMENTS UNDER THE RELEVANT
REVOLVING FACILITY WOULD NOT BE LESS THAN ZERO, SUCH ISSUING LENDER WILL PROCESS
SUCH APPLICATION AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE THE LETTER OF CREDIT REQUESTED
THEREBY (BUT IN NO EVENT SHALL SUCH ISSUING LENDER BE REQUIRED TO ISSUE ANY
LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF THE
APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH LETTER OF
CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED TO BY SUCH
ISSUING LENDER AND THE BORROWER.  EACH ISSUING LENDER SHALL FURNISH A COPY OF
SUCH LETTER OF CREDIT TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT)
PROMPTLY FOLLOWING THE ISSUANCE THEREOF.  EACH ISSUING LENDER SHALL PROMPTLY
FURNISH TO THE ADMINISTRATIVE AGENT, WHICH SHALL IN TURN PROMPTLY FURNISH TO THE
LENDERS, NOTICE OF THE ISSUANCE OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING
LENDER (INCLUDING THE AMOUNT AND CURRENCY THEREOF).


 


3.9.          FEES AND OTHER CHARGES.  (A)   THE BORROWER WILL PAY A FEE ON ALL
OUTSTANDING LETTERS OF CREDIT UNDER EACH REVOLVING FACILITY (DETERMINED BASED
UPON DOLLAR EQUIVALENTS IN THE CASE OF MULTICURRENCY LETTERS OF CREDIT ISSUED IN
FOREIGN CURRENCIES) AT A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN THEN IN
EFFECT WITH RESPECT TO EUROCURRENCY LOANS UNDER SUCH REVOLVING FACILITY, SHARED
RATABLY AMONG THE REVOLVING LENDERS UNDER SUCH REVOLVING FACILITY.  SUCH FEES
SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE
ISSUANCE DATE.  IN ADDITION, THE BORROWER SHALL PAY TO THE RELEVANT ISSUING
LENDER

 

40

--------------------------------------------------------------------------------


 


FOR ITS OWN ACCOUNT A FRONTING FEE ON THE UNDRAWN AND UNEXPIRED AMOUNT OF EACH
LETTER OF CREDIT AS AGREED BY THE BORROWER AND THE ISSUING LENDER, PAYABLE
QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE.


 


(B)   IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR REIMBURSE
EACH ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE
INCURRED OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING
PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT TO THE
EXTENT THAT THE FEES AND EXPENSES ASSOCIATED WITH THE ISSUANCE OF SUCH LETTER OF
CREDIT EXCEED THE FRONTING FEE THEREFOR AS SPECIFIED IN SECTION 3.9(A).


 


3.10.        L/C PARTICIPATIONS.  (A)   EACH ISSUING LENDER IRREVOCABLY AGREES
TO GRANT AND HEREBY GRANTS TO EACH L/C PARTICIPANT, AND, TO INDUCE SUCH ISSUING
LENDER TO ISSUE OR MAINTAIN LETTERS OF CREDIT HEREUNDER, EACH L/C PARTICIPANT
IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM
SUCH ISSUING LENDER, ON THE TERMS AND CONDITIONS SET FORTH BELOW, FOR SUCH L/C
PARTICIPANT’S OWN ACCOUNT AND RISK AN UNDIVIDED INTEREST EQUAL TO (I) SUCH L/C
PARTICIPANT’S DOLLAR REVOLVING PERCENTAGE IN EACH ISSUING LENDER’S OBLIGATIONS
AND RIGHTS UNDER AND IN RESPECT OF EACH DOLLAR LETTER OF CREDIT ISSUED BY SUCH
ISSUING LENDER HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING
LENDER THEREUNDER AND (II) SUCH L/C PARTICIPANT’S MULTICURRENCY REVOLVING
PERCENTAGE IN EACH ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT
OF EACH MULTICURRENCY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER HEREUNDER
AND THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING LENDER THEREUNDER.  EACH L/C
PARTICIPANT IN RESPECT OF A LETTER OF CREDIT UNCONDITIONALLY AND IRREVOCABLY
AGREES WITH THE ISSUING LENDER IN RESPECT OF SUCH LETTER OF CREDIT THAT, IF A
DRAFT IS PAID UNDER SUCH LETTER OF CREDIT FOR WHICH SUCH ISSUING LENDER IS NOT
REIMBURSED IN FULL BY THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND OF SUCH ISSUING LENDER AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S
REVOLVING PERCENTAGE UNDER THE RELEVANT REVOLVING FACILITY OF THE AMOUNT OF SUCH
DRAFT, OR ANY PART THEREOF, THAT IS NOT SO REIMBURSED; PROVIDED THAT THE RELATED
REIMBURSEMENT OBLIGATION WITH RESPECT TO A MULTICURRENCY LETTER OF CREDIT
DENOMINATED IN A FOREIGN CURRENCY MAY BE CONVERTED TO DOLLARS PURSUANT TO
SECTION 3.11.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD SUCH AMOUNTS TO
THE RELEVANT ISSUING LENDER.


 


(B)   IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF AN ISSUING LENDER PURSUANT TO
SECTION 3.10(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY
SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER
THE DATE SUCH PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER ON DEMAND AN AMOUNT
EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT TIMES (II) THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT
IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH
ISSUING LENDER TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY
SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 3.10(A) IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE RELEVANT ISSUING LENDER BY SUCH L/C PARTICIPANT WITHIN THREE
BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH ISSUING LENDER SHALL BE
ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH
INTEREST


 


41

--------------------------------------------------------------------------------



 


THEREON CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO BASE
RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY.  A CERTIFICATE OF SUCH ISSUING
LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER
THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)   WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.10(A), THE ADMINISTRATIVE AGENT OR
SUCH ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT
(WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
COLLATERAL APPLIED THERETO BY SUCH ISSUING LENDER), OR ANY PAYMENT OF INTEREST
ON ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE
MAY BE, WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY
ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY BE, SHALL BE
REQUIRED TO BE RETURNED BY THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, SUCH
L/C PARTICIPANT SHALL RETURN TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE
AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY BE, TO IT.


 


(D)   EACH L/C PARTICIPANT’S OBLIGATION TO PURCHASE PARTICIPATING INTERESTS
PURSUANT TO SECTION 3.10(B) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH L/C PARTICIPANT OR THE BORROWER MAY
HAVE AGAINST ANY ISSUING LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 6; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER L/C PARTICIPANT; OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.


 


3.11.        REIMBURSEMENT OBLIGATION OF THE BORROWER.  THE BORROWER AGREES TO
REIMBURSE EACH ISSUING LENDER ON THE BUSINESS DAY NEXT SUCCEEDING THE BUSINESS
DAY ON WHICH SUCH ISSUING LENDER NOTIFIES THE BORROWER OF THE DATE AND AMOUNT OF
A DRAFT PRESENTED UNDER ANY LETTER OF CREDIT AND PAID BY SUCH ISSUING LENDER FOR
THE AMOUNT OF SUCH DRAFT SO PAID AND ANY TAXES, FEES, CHARGES OR OTHER
REASONABLE COSTS OR EXPENSES INCURRED BY SUCH ISSUING LENDER IN CONNECTION WITH
SUCH PAYMENT.  EACH SUCH PAYMENT SHALL BE MADE TO THE RELEVANT ISSUING LENDER IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, PROVIDED THAT (A) THE BORROWER MAY,
AT ITS OPTION, ELECT BY NOTICE TO SUCH ISSUING LENDER IMMEDIATELY FOLLOWING
RECEIPT OF NOTICE OF SUCH DRAFT, TO REIMBURSE A DRAFT PAID IN A FOREIGN CURRENCY
IN THE SAME FOREIGN CURRENCY AND (B) IF THE BORROWER DOES NOT MAKE SUCH
ELECTION, OR IF (NOTWITHSTANDING SUCH ELECTION) THE BORROWER DOES NOT IN FACT
REIMBURSE ANY SUCH DRAFT MADE IN A FOREIGN CURRENCY ON OR PRIOR TO THE DATE
REQUIRED PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 3.11, THEN SUCH ISSUING
LENDER SHALL CONVERT SUCH REIMBURSEMENT OBLIGATION INTO DOLLARS AT THE RATE OF
EXCHANGE THEN AVAILABLE TO SUCH ISSUING LENDER IN THE INTERBANK MARKET WHERE ITS
FOREIGN CURRENCY EXCHANGE OPERATIONS IN RESPECT OF SUCH FOREIGN CURRENCY ARE
THEN BEING CONDUCTED AND THE BORROWER SHALL THEREAFTER BE REQUIRED TO REIMBURSE
SUCH ISSUING LENDER IN DOLLARS FOR SUCH REIMBURSEMENT OBLIGATION (IN THE AMOUNT
SO CONVERTED).  INTEREST SHALL BE PAYABLE ON ANY SUCH AMOUNTS DENOMINATED IN
DOLLARS FROM THE DATE


 


42

--------------------------------------------------------------------------------



 


ON WHICH THE RELEVANT DRAFT IS PAID UNTIL THE RELEVANT ISSUING LENDER RECEIVES
PAYMENT IN FULL AT THE RATE SET FORTH IN (I) UNTIL THE BUSINESS DAY NEXT
SUCCEEDING THE DATE OF THE RELEVANT NOTICE, SECTION 4.5(B) WITH RESPECT TO BASE
RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY AND (II) THEREAFTER,
SECTION 4.5(C).  INTEREST SHALL BE PAYABLE ON ANY SUCH AMOUNTS DENOMINATED IN A
FOREIGN CURRENCY FROM THE DATE ON WHICH THE RELEVANT DRAFT IS PAID UNTIL THE
RELEVANT ISSUING LENDER RECEIVES PAYMENT IN FULL OR CONVERSION TO DOLLARS AS
PROVIDED HEREIN (I) UNTIL THE BUSINESS DAY NEXT SUCCEEDING THE DATE OF THE
RELEVANT NOTICE, AT THE RATE DETERMINED BY THE RELEVANT ISSUING LENDER AS ITS
COST OF FUNDING SUCH PAYMENT PLUS THE APPLICABLE MARGIN WITH RESPECT TO
EUROCURRENCY LOANS UNDER THE RELEVANT REVOLVING FACILITY AND (II) THEREAFTER,
THE RATE SET FORTH IN SECTION 4.5(C).  EACH DRAWING UNDER ANY DOLLAR LETTER OF
CREDIT SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN CLAUSE (I) OR (II) OF
SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER,
IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.10 FOR FUNDING BY L/C
PARTICIPANTS SHALL APPLY) CONSTITUTE A REQUEST BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO SECTION 3.2 OF BASE RATE LOANS
UNDER THE DOLLAR REVOLVING FACILITY (OR, AT THE OPTION OF THE ADMINISTRATIVE
AGENT AND THE SWINGLINE LENDER IN THEIR SOLE DISCRETION, A BORROWING PURSUANT TO
SECTION 3.4 OF SWINGLINE LOANS) IN THE AMOUNT OF SUCH DRAWING EXCEPT THAT, IN
SUCH EVENT, BORROWER IS NOT DEEMED TO HAVE GIVEN ANY REPRESENTATIONS AND
WARRANTIES PURSUANT TO SECTION 6.2.  EXCEPT IN THE CASE OF A DRAWING DENOMINATED
IN A FOREIGN CURRENCY THAT THE BORROWER ELECTS TO REIMBURSE, AND IN FACT
REIMBURSES, IN SUCH FOREIGN CURRENCY AS PROVIDED ABOVE, EACH DRAWING UNDER ANY
MULTICURRENCY LETTER OF CREDIT SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN
CLAUSE (I) OR (II) OF SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH
RESPECT TO THE BORROWER, IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.10
FOR FUNDING BY L/C PARTICIPANTS SHALL APPLY), CONSTITUTE A REQUEST BY THE
BORROWER TO THE ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO SECTION 3.2 OF
BASE RATE LOANS UNDER THE MULTICURRENCY REVOLVING FACILITY DENOMINATED IN
DOLLARS IN THE AMOUNT OF SUCH DRAWING (OR, IN THE CASE OF A DRAWING DENOMINATED
IN A FOREIGN CURRENCY, THE AMOUNT IN DOLLARS INTO WHICH THE REIMBURSEMENT
OBLIGATION WAS CONVERTED) EXCEPT THAT, IN EITHER SUCH EVENT, THE BORROWER IS NOT
DEEMED TO HAVE GIVEN ANY REPRESENTATIONS AND WARRANTIES PURSUANT TO
SECTION 6.2.  THE BORROWING DATE WITH RESPECT TO SUCH BORROWING SHALL BE THE
FIRST DATE ON WHICH A BORROWING OF REVOLVING LOANS (OR, IF APPLICABLE, SWINGLINE
LOANS) COULD BE MADE PURSUANT TO SECTION 3.2 (OR, IF APPLICABLE, SECTION 3.4),
IF THE ADMINISTRATIVE AGENT HAD RECEIVED A NOTICE OF SUCH BORROWING AT THE TIME
THE ADMINISTRATIVE AGENT RECEIVES NOTICE FROM SUCH ISSUING LENDER OF SUCH
DRAWING UNDER SUCH LETTER OF CREDIT.


 


3.12.        OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS UNDER
SECTION 3.11 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE
BORROWER MAY HAVE OR HAVE HAD AGAINST ANY ISSUING LENDER, ANY BENEFICIARY OF A
LETTER OF CREDIT OR ANY OTHER PERSON.  THE BORROWER ALSO AGREES WITH EACH
ISSUING LENDER THAT SUCH ISSUING LENDER NOT SHALL BE RESPONSIBLE FOR, AND THE
BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER SECTION 3.11 SHALL NOT BE AFFECTED
BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY
ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE
INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG THE BORROWER AND
ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH SUCH LETTER
OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS WHATSOEVER OF THE BORROWER AGAINST
ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH TRANSFEREE.  NO ISSUING
LENDER SHALL BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN
TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR


 


43

--------------------------------------------------------------------------------



 


ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT, EXCEPT FOR
ERRORS OR OMISSIONS FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH ISSUING LENDER.  THE BORROWER AGREES THAT ANY ACTION TAKEN OR
OMITTED BY AN ISSUING LENDER UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR
THE RELATED DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE
UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK AND UCP 500, SHALL BE BINDING
ON THE BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF SUCH ISSUING LENDER TO
THE BORROWER.


 


3.13.        LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE PRESENTED FOR
PAYMENT UNDER ANY LETTER OF CREDIT, THE RELEVANT ISSUING LENDER SHALL PROMPTLY
NOTIFY THE BORROWER OF THE DATE AND AMOUNT THEREOF.  THE RESPONSIBILITY OF THE
RELEVANT ISSUING LENDER TO THE BORROWER IN CONNECTION WITH ANY DRAFT PRESENTED
FOR PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER SHALL, IN
ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LETTER OF
CREDIT, BE LIMITED TO DETERMINING IN COMPLIANCE WITH UCP 500 THAT THE DOCUMENTS
(INCLUDING EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN CONNECTION WITH
SUCH PRESENTMENT ARE SUBSTANTIALLY IN CONFORMITY WITH THE REQUIREMENTS OF SUCH
LETTER OF CREDIT.


 


3.14.        APPLICATIONS.  TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION
RELATED TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS
SECTION 3, THE PROVISIONS OF THIS SECTION 3 SHALL APPLY.


 


SECTION 4.   GENERAL PROVISIONS APPLICABLE


                         TO LOANS AND LETTERS OF CREDIT


 


4.1.          OPTIONAL PREPAYMENTS.  (A)   THE BORROWER MAY AT ANY TIME AND FROM
TIME TO TIME PREPAY THE LOANS (OTHER THAN MULTICURRENCY REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY) UNDER THE RELEVANT FACILITY, IN WHOLE OR IN
PART, WITHOUT PREMIUM OR PENALTY, UPON IRREVOCABLE NOTICE DELIVERED TO THE
ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS PRIOR THERETO IN THE CASE OF
EUROCURRENCY LOANS DENOMINATED IN DOLLARS AND AT LEAST ONE BUSINESS DAY PRIOR
THERETO IN THE CASE OF BASE RATE LOANS, WHICH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF PREPAYMENT AND WHETHER THE PREPAYMENT IS OF EUROCURRENCY LOANS
DENOMINATED IN DOLLARS OR BASE RATE LOANS; PROVIDED THAT, IF A EUROCURRENCY LOAN
DENOMINATED IN DOLLARS IS PREPAID ON ANY DAY OTHER THAN THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY ANY AMOUNTS
OWING PURSUANT TO SECTION 4.11.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.  IF ANY
SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE CASE OF
DOLLAR REVOLVING LOANS THAT ARE BASE RATE LOANS AND ARE PREPAID PRIOR TO THE END
OF THE REVOLVING COMMITMENT PERIOD) ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT
PREPAID.  PARTIAL PREPAYMENTS OF TERM LOANS AND REVOLVING LOANS DENOMINATED IN
DOLLARS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE
MULTIPLE THEREOF.  PARTIAL PREPAYMENTS OF SWINGLINE LOANS SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF $100,000 OR A WHOLE MULTIPLE THEREOF.


 


(B)   THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY MULTICURRENCY
REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY EXCEPT AS SPECIFIED IN SECTION 4.11, UPON IRREVOCABLE NOTICE
(WHICH NOTICE MUST BE


 


44

--------------------------------------------------------------------------------



 


RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M., NEW YORK CITY TIME,
THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT) SPECIFYING THE DATE AND
AMOUNT OF PREPAYMENT.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ANY
AMOUNTS PAYABLE PURSUANT TO SECTION 4.11 AND ACCRUED INTEREST TO SUCH DATE ON
THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF MULTICURRENCY REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY SHALL BE IN A MINIMUM PRINCIPAL AMOUNT EQUAL
TO THE FOREIGN CURRENCY EQUIVALENT OF $1,000,000 IN THE RELEVANT FOREIGN
CURRENCY OR A MULTIPLE OF THE FOREIGN CURRENCY EQUIVALENT OF $100,000 IN THE
RELEVANT FOREIGN CURRENCY IN EXCESS THEREOF.


 


4.2.          MANDATORY PREPAYMENTS.  (A)   [INTENTIONALLY OMITTED.]


 


(B)   IF ANY INDEBTEDNESS SHALL BE INCURRED BY ANY GROUP MEMBER (OTHER THAN
EXCLUDED INDEBTEDNESS), AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS THEREOF
SHALL BE APPLIED NO LATER THAN ONE BUSINESS DAY FOLLOWING THE DATE OF SUCH
INCURRENCE TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 4.2(D).


 


(C)   IF ON ANY DATE ANY GROUP MEMBER SHALL RECEIVE NET CASH PROCEEDS FROM ANY
ASSET SALE OR RECOVERY EVENT THEN, UNLESS A REINVESTMENT NOTICE SHALL BE
DELIVERED IN RESPECT THEREOF, SUCH NET CASH PROCEEDS SHALL BE APPLIED NO LATER
THAN ONE BUSINESS DAY FOLLOWING SUCH DATE TOWARD THE PREPAYMENT OF THE TERM
LOANS AS SET FORTH IN SECTION 4.2(D); PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, ON EACH REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE
REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT
SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 4.2(D).


 


(D)   AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS OF TERM LOANS MADE
PURSUANT TO SECTION 4.2 SHALL BE APPLIED TO THE PREPAYMENT OF THE TERM LOANS IN
ACCORDANCE WITH SECTION 4.8(B).  THE APPLICATION OF ANY PREPAYMENT PURSUANT TO
SECTION 4.2 SHALL BE MADE, FIRST, TO BASE RATE LOANS UNDER THE RELEVANT FACILITY
AND, SECOND, TO EUROCURRENCY LOANS UNDER SUCH FACILITY.  EACH PREPAYMENT OF THE
LOANS UNDER SECTION 4.2 SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF
SUCH PREPAYMENT ON THE AMOUNT PREPAID.


 


(E)   IF, ON ANY CALCULATION DATE, THE TOTAL MULTICURRENCY REVOLVING EXTENSIONS
OF CREDIT EXCEED AN AMOUNT EQUAL TO 105% OF THE TOTAL MULTICURRENCY REVOLVING
COMMITMENTS ON SUCH DATE, THE BORROWER SHALL, WITHOUT NOTICE OR DEMAND,
IMMEDIATELY REPAY SUCH OF THE OUTSTANDING MULTICURRENCY REVOLVING LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE TOTAL
MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT DO NOT EXCEED THE TOTAL
MULTICURRENCY REVOLVING COMMITMENTS, TOGETHER WITH INTEREST ACCRUED TO THE DATE
OF SUCH PAYMENT OR PREPAYMENT ON THE PRINCIPAL SO PREPAID IF REQUIRED HEREBY AND
ANY AMOUNTS PAYABLE UNDER SECTION 4.11 IN CONNECTION THEREWITH.  AFTER PREPAYING
ANY MULTICURRENCY REVOLVING LOANS DENOMINATED IN DOLLARS, THE BORROWER MAY IN
LIEU OF PREPAYING MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN
CURRENCY IN ORDER TO COMPLY WITH THIS PARAGRAPH DEPOSIT AMOUNTS IN THE RELEVANT
FOREIGN CURRENCY OR FOREIGN CURRENCIES IN A CASH COLLATERAL ACCOUNT IN
ACCORDANCE WITH THE NEXT SUCCEEDING SENTENCE EQUAL TO THE AGGREGATE PRINCIPAL
AMOUNT OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY
REQUIRED TO BE PREPAID.  TO THE EXTENT THAT AFTER GIVING EFFECT TO ANY
PREPAYMENT OF MULTICURRENCY REVOLVING LOANS REQUIRED BY THIS PARAGRAPH, THE
TOTAL MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT AT SUCH TIME EXCEED THE TOTAL
MULTICURRENCY REVOLVING COMMITMENTS AT SUCH TIME, THE BORROWER SHALL, WITHOUT


 


45

--------------------------------------------------------------------------------



 


NOTICE OR DEMAND, IMMEDIATELY DEPOSIT IN A CASH COLLATERAL ACCOUNT UPON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE
AMOUNT BY WHICH TOTAL MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT EXCEED THE
TOTAL MULTICURRENCY REVOLVING COMMITMENTS.  THE ADMINISTRATIVE AGENT SHALL APPLY
ANY CASH DEPOSITED IN THE CASH COLLATERAL ACCOUNT (TO THE EXTENT THEREOF) TO PAY
ANY REIMBURSEMENT OBLIGATIONS WHICH ARE OR BECOME DUE THEREAFTER AND/OR TO REPAY
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY AT THE END OF
THE INTEREST PERIODS THEREFOR; PROVIDED THAT (X) THE ADMINISTRATIVE AGENT SHALL
RELEASE TO THE BORROWER FROM TIME TO TIME SUCH PORTION OF THE AMOUNT ON DEPOSIT
IN THE CASH COLLATERAL ACCOUNT TO THE EXTENT SUCH AMOUNT IS NOT REQUIRED TO BE
SO DEPOSITED IN ORDER FOR THE BORROWER TO BE IN COMPLIANCE WITH THIS PARAGRAPH
AND (Y) THE ADMINISTRATIVE AGENT MAY SO APPLY SUCH CASH AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.  “CASH COLLATERAL
ACCOUNT” MEANS AN ACCOUNT SPECIFICALLY ESTABLISHED BY THE BORROWER WITH THE
ADMINISTRATIVE AGENT FOR PURPOSES OF THIS SECTION 4.2 AND HEREBY PLEDGED TO THE
ADMINISTRATIVE AGENT AND OVER WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE RIGHT OF WITHDRAWAL FOR
APPLICATION IN ACCORDANCE WITH THIS SECTION 4.2.


 


4.3.          CONVERSION AND CONTINUATION OPTIONS.  (A)   THE BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT EUROCURRENCY LOANS DENOMINATED IN DOLLARS TO BASE
RATE LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR
IRREVOCABLE NOTICE OF SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF
EUROCURRENCY LOANS DENOMINATED IN DOLLARS MAY ONLY BE MADE ON THE LAST DAY OF AN
INTEREST PERIOD WITH RESPECT THERETO.  THE BORROWER MAY ELECT FROM TIME TO TIME
TO CONVERT BASE RATE LOANS TO EUROCURRENCY LOANS DENOMINATED IN DOLLARS BY
GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE
NOTICE OF SUCH ELECTION (WHICH NOTICE SHALL SPECIFY THE LENGTH OF THE INITIAL
INTEREST PERIOD THEREFOR), PROVIDED THAT NO BASE RATE LOAN UNDER A PARTICULAR
FACILITY MAY BE CONVERTED INTO A EUROCURRENCY LOAN DENOMINATED IN DOLLARS WHEN
ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT
OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE DETERMINED IN
ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS.  UPON RECEIPT OF
ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT
LENDER THEREOF.  NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY NOT ELECT TO
CONVERT THE CURRENCY IN WHICH ANY LOAN IS DENOMINATED.


 


(B)   ANY EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EUROCURRENCY LOAN DENOMINATED IN DOLLARS UNDER A PARTICULAR FACILITY MAY
BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF
SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE
ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION
IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH EUROCURRENCY LOANS
DENOMINATED IN DOLLARS SHALL BE AUTOMATICALLY CONVERTED TO BASE RATE LOANS ON
THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD AND, IF THE BORROWER SHALL
FAIL TO GIVE SUCH NOTICE OF CONTINUATION OF A MULTICURRENCY REVOLVING LOAN
DENOMINATED IN A FOREIGN CURRENCY, SUCH MULTICURRENCY REVOLVING LOAN DENOMINATED
IN A FOREIGN CURRENCY SHALL BE AUTOMATICALLY


 


46

--------------------------------------------------------------------------------



 


CONTINUED FOR AN INTEREST PERIOD OF ONE MONTH.  UPON RECEIPT OF ANY SUCH NOTICE
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.


 


4.4.          LIMITATIONS ON EUROCURRENCY TRANCHES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, ALL BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
EUROCURRENCY LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST PERIODS HEREUNDER
SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT,
(A) AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE
EUROCURRENCY LOANS COMPRISING EACH EUROCURRENCY TRANCHE SHALL BE EQUAL TO
$3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (B) NO MORE
THAN FIFTEEN EUROCURRENCY TRANCHES SHALL BE OUTSTANDING AT ANY ONE TIME.


 


4.5.          INTEREST RATES AND PAYMENT DATES.  (A)   EACH EUROCURRENCY LOAN
SHALL BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT
THERETO AT A RATE PER ANNUM EQUAL TO THE EUROCURRENCY RATE DETERMINED FOR SUCH
DAY PLUS THE APPLICABLE MARGIN.


 


(B)   EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
BASE RATE PLUS THE APPLICABLE MARGIN.


 


(C)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY PLUS 2%, AND
(II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT
OBLIGATION OR ANY FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO (A) THE RATE THEN
APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT FACILITY PLUS 2% (OR, IN THE
CASE OF ANY SUCH OTHER AMOUNTS THAT DO NOT RELATE TO A PARTICULAR FACILITY, THE
RATE THEN APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY
PLUS 2%), IN THE CASE OF AMOUNTS THAT ARE OWING IN DOLLARS, OR (B)(I) THE RATE
THEN APPLICABLE TO EUROCURRENCY LOANS IN RESPECT OF THE RELEVANT FOREIGN
CURRENCY PLUS (II) 2%, IN THE CASE OF AMOUNTS OWING THAT ARE DENOMINATED IN
FOREIGN CURRENCIES, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE,
FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS
WELL AS BEFORE JUDGMENT).


 


(D)   INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


4.6.          COMPUTATION OF INTEREST AND FEES.  (A)   INTEREST AND FEES PAYABLE
PURSUANT HERETO SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE
ACTUAL DAYS ELAPSED, EXCEPT THAT, WITH RESPECT TO BASE RATE LOANS THE RATE OF
INTEREST ON WHICH IS CALCULATED ON THE BASIS OF THE PRIME RATE, THE INTEREST
THEREON SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE CASE MAY BE)
DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS
PRACTICABLE NOTIFY THE BORROWER AND THE RELEVANT LENDERS OF EACH DETERMINATION
OF A EUROCURRENCY RATE.  ANY CHANGE IN THE INTEREST RATE ON A LOAN RESULTING
FROM A CHANGE IN THE BASE RATE OR THE EUROCURRENCY RESERVE REQUIREMENTS SHALL
BECOME EFFECTIVE AS OF THE OPENING OF


 


47

--------------------------------------------------------------------------------



 


BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE
AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE RELEVANT LENDERS
OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.


 


(B)   EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.5(A).


 


4.7.          INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST DAY
OF ANY INTEREST PERIOD:


 

(A)     THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER ABSENT MANIFEST ERROR) THAT,
BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH
INTEREST PERIOD IN RESPECT OF LOANS DENOMINATED IN DOLLARS, OR

 

(B)     THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE MAJORITY
FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE EUROCURRENCY RATE
DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH
LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST
PERIOD, OR

 

(C)     THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER, ABSENT MANIFEST ERROR) THAT,
BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH
INTEREST PERIOD IN RESPECT OF ANY FOREIGN CURRENCY (ANY SUCH FOREIGN CURRENCY IS
REFERRED TO AS AN “AFFECTED FOREIGN CURRENCY”),

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) pursuant to clause (a) or (b) of this Section 4.7 in respect
of Eurocurrency Loans denominated in Dollars, then (i) any Eurocurrency Loans
denominated in Dollars under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (ii) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurocurrency Loans denominated in Dollars shall
be continued as Base Rate Loans and (iii) any outstanding Eurocurrency Loans
denominated in Dollars under the relevant Facility shall be converted, on the
last day of the then-current Interest Period, to Base Rate Loans and (y) in
respect of any Multicurrency Revolving Loans denominated in a Foreign Currency,
then (i) any Multicurrency Revolving Loans in an Affected Foreign Currency
requested to be made on the first day of such Interest Period shall not be made
and (ii) any outstanding Multicurrency Revolving Loans denominated in an
Affected Foreign Currency shall be due and payable on the first day of such
Interest Period.  Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans denominated in Dollars under the relevant
Facility or Multicurrency Revolving Loans denominated in a Foreign Currency in
an Affected Foreign

 

48

--------------------------------------------------------------------------------


 

Currency shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurocurrency Loans.

 


4.8.          PRO RATA TREATMENT AND PAYMENTS.  (A)   EACH BORROWING BY THE
BORROWER FROM THE LENDERS HEREUNDER, EACH PAYMENT BY THE BORROWER ON ACCOUNT OF
ANY COMMITMENT FEE AND ANY REDUCTION OF THE COMMITMENTS OF THE LENDERS SHALL BE
MADE PRO RATA ACCORDING TO THE RESPECTIVE TERM PERCENTAGES, DOLLAR REVOLVING
PERCENTAGES OR MULTICURRENCY REVOLVING PERCENTAGES, AS THE CASE MAY BE, OF THE
RELEVANT LENDERS.


 


(B)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE MADE PRO RATA ACCORDING TO
THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS THEN HELD BY THE
LENDERS.  THE AMOUNT OF EACH PRINCIPAL PREPAYMENT OF THE TERM LOANS SHALL BE
APPLIED TO REDUCE THE THEN REMAINING INSTALLMENTS OF THE TERM LOANS PRO-RATA
BASED UPON THE THEN REMAINING PRINCIPAL AMOUNT THEREOF.  AMOUNTS REPAID OR
PREPAID ON ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


 


(C)   EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS UNDER A REVOLVING FACILITY
SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS
OF THE REVOLVING LOANS UNDER SUCH REVOLVING FACILITY THEN HELD BY THE REVOLVING
LENDERS UNDER SUCH REVOLVING FACILITY.  EACH PAYMENT IN RESPECT OF REIMBURSEMENT
OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO THE ISSUING
LENDER THAT ISSUED SUCH LETTER OF CREDIT.


 


(D)   ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO AN ISSUING LENDER OR SWINGLINE
LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO
SECTIONS 4.9, 4.10, 4.11 AND 11.5 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED
THERETO; PROVIDED THAT PAYMENTS MADE IN A FOREIGN CURRENCY SHALL BE MADE PRIOR
TO 12:00 NOON, LOCAL TIME IN THE PLACE OF PAYMENT, ON THE DUE DATE THEREOF TO
THE ADMINISTRATIVE AGENT AT THE OFFICE OF THE ADMINISTRATIVE AGENT DESIGNATED BY
THE ADMINISTRATIVE AGENT FROM TIME TO TIME FOR PAYMENTS MADE IN SUCH FOREIGN
CURRENCY.  ALL PAYMENTS TO BE MADE BY THE BORROWER HEREUNDER SHALL BE MADE IN
DOLLARS; PROVIDED THAT (I) PAYMENTS IN RESPECT OF THE PRINCIPAL OF OR INTEREST
ON ANY MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY SHALL BE
MADE IN SUCH FOREIGN CURRENCY, (II) ANY AMOUNTS PAYABLE UNDER SECTION 4.9 OR
4.11 IN RESPECT OF ANY MULTICURRENCY REVOLVING LOAN OR MULTICURRENCY LETTER OF
CREDIT DENOMINATED IN A FOREIGN CURRENCY SHALL BE PAYABLE IN SUCH FOREIGN
CURRENCY IF THE CERTIFICATE SUBMITTED BY THE APPLICABLE LENDER OR ISSUING LENDER
IN RESPECT OF SUCH AMOUNT SPECIFIES SUCH AMOUNT IN SUCH FOREIGN CURRENCY AND
(III) PAYMENTS IN RESPECT OF MULTICURRENCY LETTERS OF CREDIT AND MULTICURRENCY
L/C OBLIGATIONS DENOMINATED IN A FOREIGN CURRENCY MAY BE MADE IN SUCH FOREIGN
CURRENCY TO THE EXTENT PERMITTED BY, AND SHALL BE MADE TO THE EXTENT REQUIRED
BY, THE APPLICABLE PROVISIONS OF THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO
THE APPROPRIATE RECIPIENT PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF
ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES
DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE
EXTENDED TO THE NEXT


 


49

--------------------------------------------------------------------------------



 


SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EUROCURRENCY LOAN BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION
WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF
ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO
SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING
SUCH EXTENSION.


 


(E)   THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE
COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR
ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.  UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING
THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF
SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH
AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON
THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT,
ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON (I) IN THE CASE OF LOANS
DENOMINATED IN DOLLARS, AT THE GREATER OF (A) A RATE EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE AND (B) A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RATES ON INTERBANK COMPENSATION FOR
THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT AND (II) IN THE CASE OF MULTICURRENCY REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY, AT A RATE PER ANNUM REASONABLY DETERMINED BY
THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT FOR THE
PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO
ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE
PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT FACILITY (OR WITH
RESPECT TO MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, AT A
RATE PER ANNUM REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST
TO IT OF FUNDING SUCH AMOUNT), ON DEMAND, FROM THE BORROWER.


 


(F)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS UNDER THE RELEVANT
FACILITY OR THE ISSUING LENDER THEIR RESPECTIVE PRO RATA SHARES OF A
CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT
BY THE BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE DATE, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH LENDER
TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE PRECEDING SENTENCE,
SUCH AMOUNT WITH INTEREST THEREON (I) IN THE CASE OF LOANS DENOMINATED IN
DOLLARS, AT THE GREATER OF (A) THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS


 


50

--------------------------------------------------------------------------------



 


EFFECTIVE RATE AND (B) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RATES ON INTERBANK COMPENSATION AND (II) IN THE
CASE OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, AT A
RATE PER ANNUM REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST
TO IT OF FUNDING SUCH AMOUNT.  NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE
RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE BORROWER.


 


4.9.          REQUIREMENTS OF LAW.  (A)   IF THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF OR
COMPLIANCE BY ANY LENDER OR ANY ISSUING LENDER WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE EFFECTIVE DATE:


 

(I)      SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER OR
ISSUING LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EUROCURRENCY RATE HEREUNDER; OR

 

(II)     SHALL IMPOSE ON SUCH LENDER OR ISSUING LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurocurrency
Loans or issuing, maintaining or participating in Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender or Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or Issuing
Lender for such increased cost or reduced amount received or receivable.  If any
Lender or Issuing Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

 


(B)   IF ANY LENDER OR ISSUING LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF
OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ISSUING
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER OR ISSUING LENDER WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE
OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE EFFECTIVE DATE
SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR ISSUING
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR ISSUING LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S
OR ISSUING LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR ISSUING LENDER TO BE MATERIAL,
THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER OR ISSUING LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST
THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER OR ISSUING LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ISSUING LENDER OR
SUCH CORPORATION FOR SUCH REDUCTION.  FAILURE OR DELAY ON THE PART OF ANY LENDER
OR ISSUING LENDER TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR ISSUING LENDER’S RIGHT TO DEMAND SUCH


 


51

--------------------------------------------------------------------------------



 


COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR ISSUING LENDER PURSUANT TO THIS PARAGRAPH FOR ANY AMOUNTS INCURRED
MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR ISSUING LENDER
NOTIFIES THE BORROWER OF SUCH LENDER’S OR ISSUING LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CIRCUMSTANCES GIVING RISE
TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH SIX-MONTH PERIOD SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE EFFECT.


 


(C)   IF ANY GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ANY FOREIGN CURRENCY
(OR ANY OTHER JURISDICTION IN WHICH THE FUNDING OPERATIONS OF ANY MULTICURRENCY
REVOLVING LENDER SHALL BE CONDUCTED WITH RESPECT TO SUCH FOREIGN CURRENCY) SHALL
HAVE IN EFFECT ANY RESERVE, LIQUID ASSET OR SIMILAR REQUIREMENT WITH RESPECT TO
ANY CATEGORY OF DEPOSITS OR LIABILITIES CUSTOMARILY USED TO FUND LOANS IN SUCH
FOREIGN CURRENCY, OR BY REFERENCE TO WHICH INTEREST RATES APPLICABLE TO LOANS IN
SUCH FOREIGN CURRENCY ARE DETERMINED, AND THE RESULT OF SUCH REQUIREMENT SHALL
BE TO INCREASE THE COST TO ANY MULTICURRENCY REVOLVING LENDER OF MAKING OR
MAINTAINING ANY MULTICURRENCY REVOLVING LOAN IN SUCH FOREIGN CURRENCY, AND SUCH
MULTICURRENCY REVOLVING LENDER SHALL DELIVER TO THE BORROWER A NOTICE REQUESTING
COMPENSATION UNDER THIS PARAGRAPH, THEN THE BORROWER WILL PAY TO SUCH
MULTICURRENCY REVOLVING LENDER ON EACH INTEREST PAYMENT DATE WITH RESPECT TO
EACH MULTICURRENCY REVOLVING LOAN IN SUCH AFFECTED FOREIGN CURRENCY AN AMOUNT
THAT WILL COMPENSATE SUCH MULTICURRENCY REVOLVING LENDER FOR SUCH ADDITIONAL
COST.


 


(D)   A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER OR ISSUING LENDER TO THE BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) SETTING FORTH THE BASIS OF CALCULATION OF SUCH
ADDITIONAL AMOUNTS SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(E)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, (I)(A) THE
ADOPTION OF ANY LAW, RULE OR REGULATION AFTER THE EFFECTIVE DATE, (B) ANY CHANGE
IN ANY LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR APPLICATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY AFTER THE EFFECTIVE DATE OR (C) COMPLIANCE BY ANY
MULTICURRENCY REVOLVING LENDER WITH ANY REQUEST, GUIDELINE OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY MADE OR ISSUED
AFTER THE EFFECTIVE DATE, SHALL MAKE IT UNLAWFUL FOR ANY SUCH MULTICURRENCY
REVOLVING LENDER TO MAKE OR MAINTAIN ANY MULTICURRENCY REVOLVING LOAN
DENOMINATED IN A FOREIGN CURRENCY OR TO GIVE EFFECT TO ITS OBLIGATIONS AS
CONTEMPLATED HEREBY WITH RESPECT TO ANY MULTICURRENCY REVOLVING LOAN DENOMINATED
IN A FOREIGN CURRENCY OR (II) THERE SHALL HAVE OCCURRED ANY CHANGE IN NATIONAL
OR INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS (INCLUDING THE
IMPOSITION OF OR ANY CHANGE IN EXCHANGE CONTROLS, BUT EXCLUDING CONDITIONS
OTHERWISE COVERED BY THIS SECTION 4.9) WHICH WOULD MAKE IT IMPRACTICABLE FOR ANY
MULTICURRENCY REVOLVING LENDERS TO MAKE OR MAINTAIN MULTICURRENCY REVOLVING
LOANS DENOMINATED IN THE RELEVANT FOREIGN CURRENCY AFTER THE EFFECTIVE DATE TO,
OR FOR THE ACCOUNT OF, THE BORROWER, THEN:


 

(I)      BY WRITTEN NOTICE TO THE BORROWER AND TO THE ADMINISTRATIVE AGENT, SUCH
MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS MAY DECLARE
THAT MULTICURRENCY REVOLVING LOANS DENOMINATED IN THE AFFECTED FOREIGN CURRENCY
WILL NOT THEREAFTER (FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH
MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS HEREUNDER (OR
BE CONTINUED FOR

 

52

--------------------------------------------------------------------------------


 

ADDITIONAL INTEREST PERIODS), WHEREUPON ANY REQUEST FOR A MULTICURRENCY
REVOLVING LOAN DENOMINATED IN SUCH FOREIGN CURRENCY OR TO CONTINUE A
MULTICURRENCY REVOLVING LOAN DENOMINATED IN SUCH FOREIGN CURRENCY, AS THE CASE
MAY BE, FOR AN ADDITIONAL INTEREST PERIOD SHALL, AS TO SUCH MULTICURRENCY
REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS ONLY, BE OF NO FORCE AND
EFFECT, UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

 

(II)     ALL OUTSTANDING MULTICURRENCY REVOLVING LOANS DENOMINATED IN THE
AFFECTED FOREIGN CURRENCY MADE BY SUCH MULTICURRENCY REVOLVING LENDER OR
MULTICURRENCY REVOLVING LENDERS SHALL BE REPAID ON THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD WITH RESPECT THERETO OR, IF EARLIER, THE DATE ON WHICH
THE APPLICABLE NOTICE BECOMES EFFECTIVE.

 


(F)   FOR PURPOSES OF SECTION 4.9(E), A NOTICE TO THE BORROWER BY ANY
MULTICURRENCY REVOLVING LENDER SHALL BE EFFECTIVE AS TO EACH MULTICURRENCY
REVOLVING LOAN DENOMINATED IN THE AFFECTED FOREIGN CURRENCY MADE BY SUCH
MULTICURRENCY REVOLVING LENDER, IF LAWFUL, ON THE LAST DAY OF THE INTEREST
PERIOD CURRENTLY APPLICABLE TO SUCH MULTICURRENCY REVOLVING LOAN DENOMINATED IN
A FOREIGN CURRENCY; IN ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE
DATE OF RECEIPT THEREOF BY THE BORROWER.


 


4.10.        TAXES.  (A)   ANY AND ALL PAYMENTS MADE BY OR ON BEHALF OF THE
BORROWER UNDER THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME,
STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS, NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED
BY ANY GOVERNMENTAL AUTHORITY, EXCLUDING (I) NET INCOME TAXES AND FRANCHISE
TAXES (IMPOSED IN LIEU OF NET INCOME TAXES) IMPOSED ON ANY AGENT OR ANY LENDER
AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN SUCH AGENT OR SUCH LENDER
AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY
SUCH CONNECTION ARISING SOLELY FROM SUCH AGENT OR SUCH LENDER HAVING EXECUTED,
DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT), (II) TAXES THAT ARE ATTRIBUTABLE TO
THE APPLICABLE LENDER’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF PARAGRAPH
(D) OR (E) OF THIS SECTION AND (III) TAXES THAT ARE UNITED STATES WITHHOLDING
TAXES IMPOSED ON AMOUNTS PAYABLE TO THE APPLICABLE LENDER AT THE TIME SUCH
LENDER BECOMES A PARTY TO THIS AGREEMENT OR DESIGNATES A NEW LENDING OFFICE,
EXCEPT TO THE EXTENT THAT SUCH LENDER’S ASSIGNOR (IF ANY) WAS ENTITLED, AT THE
TIME OF ASSIGNMENT, TO RECEIVE ADDITIONAL AMOUNTS FROM THE BORROWER WITH RESPECT
TO SUCH TAXES PURSUANT TO THIS PARAGRAPH (ALL SUCH TAXES, LEVIES, IMPOSTS,
DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS OTHER THAN THOSE DESCRIBED IN
CLAUSES (I), (II) OR (III) ABOVE BEING REFERRED TO HEREIN AS THE “NON-EXCLUDED
TAXES”).  IF ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE REQUIRED TO BE WITHHELD
FROM ANY AMOUNTS PAYABLE TO ANY AGENT OR ANY LENDER HEREUNDER, THE AMOUNTS SO
PAYABLE TO SUCH AGENT OR SUCH LENDER SHALL BE INCREASED TO THE EXTENT NECESSARY
TO YIELD TO SUCH AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES
AND OTHER TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE
RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT.


 


(B)   IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

53

--------------------------------------------------------------------------------


 


(C)   WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL
RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS
TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS AND
THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(D)   EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT G AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT
DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 


(E)   EACH LENDER (OR TRANSFEREE) THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH
THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH
LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION
AND IN SUCH LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT
MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)   THE AGREEMENTS IN THIS SECTION 4.10 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(G)   IF ANY LENDER OR THE ADMINISTRATIVE AGENT DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND ATTRIBUTABLE TO ANY NON-EXCLUDED TAXES
OR OTHER TAXES PAID BY THE


 


54

--------------------------------------------------------------------------------



 


BORROWER OR FOR WHICH THE LENDER OR THE ADMINISTRATIVE AGENT HAS RECEIVED
PAYMENT FROM THE BORROWER HEREUNDER, SUCH LENDER OR THE ADMINISTRATIVE AGENT,
WITHIN 30 DAYS OF SUCH RECEIPT, SHALL DELIVER TO THE BORROWER THE AMOUNT OF SUCH
REFUND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT THE
BORROWER AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO SUCH LENDER OR THE ADMINISTRATIVE AGENT IN THE EVENT THAT SUCH
LENDER OR THE ADMINISTRATIVE AGENT IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  IN ADDITION, UPON A WRITTEN REQUEST BY THE BORROWER,
ANY LENDER AND THE ADMINISTRATIVE AGENT SHALL TIMELY EXECUTE AND DELIVER TO THE
BORROWER SUCH CERTIFICATES, FORMS OR OTHER DOCUMENTS WHICH CAN BE REASONABLY
FURNISHED CONSISTENT WITH THE FACTS TO ASSIST THE BORROWER IN APPLYING FOR
REFUNDS OF NON-EXCLUDED TAXES OR OTHER TAXES REMITTED HEREUNDER, UNLESS TO DO SO
WILL UNDULY PREJUDICE OR CAUSE UNDUE HARDSHIP TO SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS DETERMINED IN THE SOLE DISCRETION OF SUCH LENDER OR THE
ADMINISTRATIVE AGENT).  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


 


4.11.        INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO
HOLD EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN
OR INCUR AS A CONSEQUENCE OF (A) DEFAULT BY THE BORROWER IN MAKING A BORROWING
OF, CONVERSION INTO OR CONTINUATION OF EUROCURRENCY LOANS AFTER THE BORROWER HAS
GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (B) DEFAULT BY THE BORROWER IN MAKING ANY PREPAYMENT OF OR CONVERSION
FROM EUROCURRENCY LOANS AFTER THE BORROWER HAS GIVEN A NOTICE THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (C) THE MAKING OF A
PREPAYMENT OF EUROCURRENCY LOANS OR THE CONVERSION OF EUROCURRENCY LOANS, IN
EACH CASE, ON A DAY THAT IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT
THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF
ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE AMOUNT SO
PREPAID, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR THE PERIOD FROM THE
DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR CONTINUE TO THE
LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE DATE
OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH LOANS
PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE APPLICABLE MARGIN INCLUDED THEREIN,
IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH
LENDER) THAT WOULD HAVE ACCRUED TO SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH
AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK
EUROCURRENCY MARKET.  A CERTIFICATE AS TO ANY AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED TO THE BORROWER BY ANY LENDER SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


4.12.        CHANGE OF LENDING OFFICE.  EACH LENDER AGREES THAT, UPON THE
OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 4.9, 4.10(A) OR
4.10(B) WITH RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY THE BORROWER, USE
REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO
DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE
OBJECT OF AVOIDING THE CONSEQUENCES OF SUCH EVENT; PROVIDED THAT SUCH
DESIGNATION IS MADE ON TERMS THAT, IN THE SOLE JUDGMENT OF SUCH LENDER, CAUSE
SUCH LENDER AND ITS LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE; PROVIDED FURTHER,


 


55

--------------------------------------------------------------------------------



 


THAT NOTHING IN THIS SECTION SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF
THE BORROWER OR THE RIGHTS OF ANY LENDER PURSUANT TO SECTION 4.9, 4.10(A) OR
4.10(B).


 


4.13.        REPLACEMENT OF LENDERS.  THE BORROWER SHALL BE PERMITTED TO REPLACE
ANY LENDER THAT (A) REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO
SECTION 4.9, 4.10(A) OR 4.10(B) OR (B) DEFAULTS IN ITS OBLIGATION TO MAKE LOANS
HEREUNDER, WITH A REPLACEMENT FINANCIAL INSTITUTION; PROVIDED THAT (I) SUCH
REPLACEMENT DOES NOT CONFLICT WITH ANY REQUIREMENT OF LAW, (II) NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH REPLACEMENT,
(III) PRIOR TO ANY SUCH REPLACEMENT, SUCH LENDER SHALL HAVE TAKEN NO ACTION
UNDER SECTION 4.12 SO AS TO ELIMINATE THE CONTINUED NEED FOR PAYMENT OF AMOUNTS
OWING PURSUANT TO SECTION 4.9, 4.10(A) OR 4.10(B), (IV) THE REPLACEMENT
FINANCIAL INSTITUTION SHALL PURCHASE, AT PAR, ALL LOANS AND OTHER AMOUNTS OWING
TO SUCH REPLACED LENDER ON OR PRIOR TO THE DATE OF REPLACEMENT, (V) THE BORROWER
SHALL BE LIABLE TO SUCH REPLACED LENDER UNDER SECTION 4.11 IF ANY EUROCURRENCY
LOAN OWING TO SUCH REPLACED LENDER SHALL BE PURCHASED OTHER THAN ON THE LAST DAY
OF THE INTEREST PERIOD RELATING THERETO, (VI) THE REPLACEMENT FINANCIAL
INSTITUTION, IF NOT ALREADY A LENDER, SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND (IF THE REPLACED LENDER WAS A REVOLVING LENDER) EACH
ISSUING LENDER AND (IF THE REPLACED LENDER WAS A DOLLAR REVOLVING LENDER) THE
SWINGLINE LENDER, (VII) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH
REPLACEMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.6, (VIII) UNTIL SUCH
TIME AS SUCH REPLACEMENT SHALL BE CONSUMMATED, THE BORROWER SHALL PAY ALL
ADDITIONAL AMOUNTS (IF ANY) REQUIRED PURSUANT TO SECTION 4.9, 4.10(A) OR
4.10(B), AS THE CASE MAY BE, AND (IX) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED
TO BE A WAIVER OF ANY RIGHTS THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER SHALL HAVE AGAINST THE REPLACED LENDER.


 


4.14.        EVIDENCE OF DEBT.  (A)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(B)   THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 11.6, AND A SUBACCOUNT THEREIN FOR EACH LENDER, IN
WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER AND ANY NOTE
EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH INTEREST PERIOD APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH
THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE
BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(C)   THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 4.14(A) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)   THE BORROWER AGREES THAT, UPON THE REQUEST BY ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT), THE BORROWER WILL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A


 


56

--------------------------------------------------------------------------------



 


PROMISSORY NOTE OF THE BORROWER PAYABLE TO THE ORDER OF SUCH LENDER (OR IF
REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT, EVIDENCING LOANS MADE BY SUCH LENDER.


 


4.15.        ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN
EUROCURRENCY LOANS AS CONTEMPLATED BY THIS AGREEMENT, (A) THE COMMITMENT OF SUCH
LENDER HEREUNDER TO MAKE EUROCURRENCY LOANS, CONTINUE EUROCURRENCY LOANS AS SUCH
AND CONVERT BASE RATE LOANS TO EUROCURRENCY LOANS SHALL FORTHWITH BE CANCELED
AND (B) SUCH LENDER’S LOANS THEN OUTSTANDING AS EUROCURRENCY LOANS, IF ANY,
SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE LOANS (OR, IN THE CASE OF
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, BE REPAID) ON
THE RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO
SUCH LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH
CONVERSION OF A EUROCURRENCY LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO
SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 4.11.


 


4.16.        FOREIGN CURRENCY EXCHANGE RATE.  (A)  NO LATER THAN 1:00 P.M.,
LONDON TIME, ON EACH CALCULATION DATE WITH RESPECT TO A FOREIGN CURRENCY, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EXCHANGE RATE AS OF SUCH CALCULATION
DATE WITH RESPECT TO SUCH FOREIGN CURRENCY, PROVIDED THAT, UPON RECEIPT OF A
BORROWING REQUEST PURSUANT TO SECTION 3.2 FOR A BORROWING OF A MULTICURRENCY
REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY OR A REQUEST FOR A LETTER OF
CREDIT DENOMINATED IN A FOREIGN CURRENCY PURSUANT TO SECTION 3.8, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EXCHANGE RATE WITH RESPECT TO THE
RELEVANT FOREIGN CURRENCY IN ACCORDANCE WITH THE FOREGOING (IT BEING
ACKNOWLEDGED AND AGREED THAT THE ADMINISTRATIVE AGENT SHALL USE SUCH EXCHANGE
RATE FOR THE PURPOSES OF DETERMINING COMPLIANCE WITH SECTION 3.1(A) OR 3.7(A),
AS APPLICABLE, WITH RESPECT TO SUCH BORROWING REQUEST OR APPLICATION).  THE
EXCHANGE RATES SO DETERMINED SHALL BECOME EFFECTIVE ON THE FIRST BUSINESS DAY
IMMEDIATELY FOLLOWING THE RELEVANT CALCULATION DATE (A “RESET DATE”), SHALL
REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING RESET DATE AND SHALL FOR ALL PURPOSES
OF THIS AGREEMENT (OTHER THAN SECTION 4.7, 11.18 OR ANY OTHER PROVISION
EXPRESSLY REQUIRING THE USE OF A CURRENT EXCHANGE RATE) BE THE EXCHANGE RATES
EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN DOLLARS AND FOREIGN CURRENCIES.


 


(B)   NO LATER THAN 5:00 P.M., LONDON TIME, ON EACH RESET DATE AND EACH
BORROWING DATE WITH RESPECT TO MULTICURRENCY REVOLVING LOANS DENOMINATED IN A
FOREIGN CURRENCY, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE AGGREGATE AMOUNT
OF THE DOLLAR EQUIVALENTS OF THE PRINCIPAL AMOUNTS OF THE MULTICURRENCY
REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY THEN OUTSTANDING (AFTER GIVING
EFFECT TO ANY MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY TO
BE MADE OR REPAID ON SUCH DATE AND THE AGGREGATE AMOUNT OF THE L/C OBLIGATIONS
THEN OUTSTANDING).


 


(C)   THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF EACH
DETERMINATION OF AN EXCHANGE RATE HEREUNDER.


 


4.17.        INCREMENTAL FACILITIES.  THE BORROWER MAY AT ANY TIME OR FROM TIME
TO TIME AFTER THE EFFECTIVE DATE, BY NOTICE TO THE ADMINISTRATIVE AGENT, REQUEST
ONE OR MORE


 


57

--------------------------------------------------------------------------------



 


ADDITIONAL TRANCHES OF TERM LOANS (THE “INCREMENTAL TERM LOANS”) OR REQUEST AN
INCREASE IN THE COMMITMENTS UNDER EITHER OR BOTH OF THE REVOLVING FACILITIES
(“REVOLVING COMMITMENT INCREASES”, TOGETHER WITH THE INCREMENTAL TERM LOANS, THE
“INCREMENTAL FACILITIES”) OR A COMBINATION THEREOF; PROVIDED THAT (I) UPON THE
EFFECTIVENESS OF ANY INCREMENTAL AMENDMENT REFERRED TO BELOW, NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST AND, AT THE TIME THAT ANY SUCH INCREMENTAL FACILITY
IS MADE (AND AFTER GIVING EFFECT THERETO), NO DEFAULT OR EVENT OF DEFAULT SHALL
EXIST AND (II) HOLDINGS SHALL BE IN COMPLIANCE WITH SECTION 8.1 AS OF THE LAST
DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH FINANCIAL
STATEMENTS ARE AVAILABLE AT THE TIME, DETERMINED ON A PRO FORMA BASIS.  THE
INCREMENTAL FACILITIES SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND OF SECURITY
WITH THE REVOLVING LOANS AND THE TERM LOANS.  THE INCREMENTAL TERM LOANS
(A) SHALL NOT MATURE EARLIER THAN THE TERM LOAN MATURITY DATE (BUT MAY, SUBJECT
TO CLAUSE (B) BELOW, HAVE AMORTIZATION PRIOR TO SUCH DATE), (B) SHALL NOT HAVE A
WEIGHTED AVERAGE LIFE THAT IS SHORTER THAN THE REMAINING WEIGHTED AVERAGE LIFE
OF THE TERM LOANS, AND (C) EXCEPT AS SET FORTH ABOVE, SHALL BE TREATED
SUBSTANTIALLY THE SAME AS (AND IN ANY EVENT NO MORE FAVORABLY THAN) THE TERM
LOANS (IN EACH CASE, INCLUDING WITH RESPECT TO MANDATORY AND VOLUNTARY
PREPAYMENTS AND VOTING RIGHTS); PROVIDED THAT (I) THE TERMS AND CONDITIONS
APPLICABLE TO INCREMENTAL TERM LOANS MATURING AFTER THE TERM LOAN MATURITY DATE
MAY PROVIDE FOR MATERIAL ADDITIONAL OR DIFFERENT FINANCIAL OR OTHER COVENANTS OR
PREPAYMENT REQUIREMENTS APPLICABLE ONLY DURING PERIODS AFTER THE TERM LOAN
MATURITY DATE AND (II) SUBJECT TO CLAUSE (III) BELOW, THE INCREMENTAL TERM LOANS
MAY BE PRICED DIFFERENTLY THAN THE TERM LOANS, AND (III) IF THE INITIAL YIELD ON
SUCH INCREMENTAL TERM LOANS (AS DETERMINED BY THE ADMINISTRATIVE AGENT TO BE
EQUAL TO THE SUM OF (X) THE MARGIN ABOVE THE EUROCURRENCY RATE ON SUCH
INCREMENTAL TERM LOANS AND (Y) IF SUCH INCREMENTAL TERM LOANS ARE INITIALLY MADE
AT A DISCOUNT OR THE LENDERS MAKING THE SAME RECEIVE A FEE DIRECTLY OR
INDIRECTLY FROM THE BORROWER, HOLDINGS OR ANY SUBSIDIARY FOR DOING SO (THE
AMOUNT OF SUCH DISCOUNT OR FEE, EXPRESSED AS A PERCENTAGE OF THE INCREMENTAL
TERM LOANS, BEING REFERRED TO HEREIN AS “OID”), THE AMOUNT OF SUCH OID DIVIDED
BY THE LESSER OF (A) THE AVERAGE LIFE TO MATURITY OF SUCH INCREMENTAL TERM LOANS
AND (B) FOUR) EXCEEDS BY MORE THAN 0 BASIS POINTS (THE AMOUNT OF SUCH EXCESS
ABOVE 0 BASIS POINTS BEING REFERRED TO HEREIN AS THE “YIELD DIFFERENTIAL”) THE
APPLICABLE RATE THEN IN EFFECT FOR EURODOLLAR TERM LOANS, THEN THE APPLICABLE
RATE THEN IN EFFECT FOR TERM LOANS SHALL AUTOMATICALLY BE INCREASED BY THE YIELD
DIFFERENTIAL, EFFECTIVE UPON THE MAKING OF THE INCREMENTAL TERM LOANS; PROVIDED
THAT THIS CLAUSE (III) SHALL APPLY ONLY WITH RESPECT TO INCREMENTAL TERM LOANS
WHICH ARE MADE ON OR PRIOR TO DECEMBER 31, 2008.  EACH NOTICE SHALL SET FORTH
THE REQUESTED AMOUNT AND PROPOSED TERMS OF THE RELEVANT INCREMENTAL FACILITIES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE AGGREGATE AMOUNT
OF THE INCREMENTAL FACILITIES ESTABLISHED HEREUNDER SHALL NOT EXCEED
$200,000,000.  EACH EXISTING TERM LENDER SHALL BE AFFORDED THE OPPORTUNITY, BUT
SHALL NOT BE REQUIRED, TO PROVIDE A RATABLE SHARE OF ANY INCREMENTAL TERM LOAN. 
EACH EXISTING REVOLVING LENDER UNDER A REVOLVING FACILITY SHALL BE AFFORDED THE
OPPORTUNITY, BUT SHALL NOT BE REQUIRED, TO PROVIDE A RATABLE SHARE OF ANY
REVOLVING COMMITMENT INCREASE WITH RESPECT TO SUCH REVOLVING FACILITY.  THE
BORROWER MAY ALSO ARRANGE FOR ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (ANY SUCH BANK OR OTHER
FINANCIAL INSTITUTION BEING CALLED AN “ADDITIONAL LENDER”) TO EXTEND COMMITMENTS
TO PROVIDE SUCH INCREMENTAL FACILITY.  COMMITMENTS IN RESPECT OF INCREMENTAL
FACILITIES SHALL BECOME COMMITMENTS UNDER THIS AGREEMENT PURSUANT TO AN
AMENDMENT (AN “INCREMENTAL AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE,
THE OTHER LOAN DOCUMENTS, EXECUTED BY THE BORROWER, EACH LENDER AGREEING TO
PROVIDE SUCH COMMITMENT, IF ANY, EACH ADDITIONAL LENDER, IF ANY, AND THE
ADMINISTRATIVE AGENT. 


 


58

--------------------------------------------------------------------------------



 


THE INCREMENTAL AMENDMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT
SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE
NECESSARY OR APPROPRIATE, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT,
TO EFFECT THE PROVISIONS OF THIS SECTION.  THE EFFECTIVENESS OF ANY INCREMENTAL
AMENDMENT SHALL BE SUBJECT TO THE SATISFACTION ON THE DATE THEREOF OF EACH OF
THE CONDITIONS SET FORTH IN SECTION 6.2 (IT BEING UNDERSTOOD THAT ALL REFERENCES
TO THE DATE OF “ANY EXTENSION OF CREDIT” IN SUCH SECTION 6.2 SHALL BE DEEMED TO
REFER TO THE EFFECTIVE DATE OF SUCH INCREMENTAL AMENDMENT) AND SUCH OTHER
CONDITIONS AS THE PARTIES THERETO SHALL AGREE.  NO LENDER SHALL BE OBLIGATED TO
PROVIDE ANY INCREMENTAL FACILITY, UNLESS IT SO AGREES.


 


SECTION 5.   REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby represent and warrant to each Agent and each Lender that:

 

5.1.          Financial Condition.  The audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at December 31, 2007, and the
related consolidated statements of income and of cash flows for the fiscal year
ended on such date, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly the consolidated financial condition of
Holdings and its consolidated Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the fiscal year
then ended.  All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).  No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph or disclosed in this
Section 5.

 


5.2.          NO CHANGE.  SINCE DECEMBER 31, 2007, THERE HAS BEEN NO DEVELOPMENT
OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.3.          CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH GROUP MEMBER
(A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION, (B) HAS THE POWER AND AUTHORITY, AND THE
LEGAL RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT OPERATES
AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, (C) IS
DULY QUALIFIED AS A FOREIGN CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT
THE FAILURE TO SO QUALIFY COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS IN
COMPLIANCE WITH ALL REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT THE FAILURE TO
COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.4.          POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  EACH LOAN PARTY
HAS THE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM
THE LOAN DOCUMENTS TO


 


59

--------------------------------------------------------------------------------



 


WHICH IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO OBTAIN EXTENSIONS OF
CREDIT HEREUNDER.  EACH LOAN PARTY HAS TAKEN ALL NECESSARY ORGANIZATIONAL ACTION
TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO AUTHORIZE THE
EXTENSIONS OF CREDIT ON THE TERMS AND CONDITIONS OF THIS AGREEMENT.  NO CONSENT
OR AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER ACT BY OR IN RESPECT OF,
ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED IN CONNECTION WITH
THE EXTENSIONS OF CREDIT HEREUNDER OR WITH THE EXECUTION, DELIVERY, PERFORMANCE,
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
EXCEPT (I) CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES DESCRIBED IN
SCHEDULE 5.4, WHICH CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES HAVE BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT AND (II) THE FILINGS REFERRED
TO IN SECTION 5.19.  EACH LOAN DOCUMENT HAS BEEN DULY EXECUTED AND DELIVERED ON
BEHALF OF EACH LOAN PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH OTHER
LOAN DOCUMENT UPON EXECUTION WILL CONSTITUTE, A LEGAL, VALID AND BINDING
OBLIGATION OF EACH LOAN PARTY THERETO, ENFORCEABLE AGAINST EACH SUCH LOAN PARTY
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR
AT LAW).


 


5.5.          NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE ISSUANCE OF LETTERS OF CREDIT, THE
BORROWINGS HEREUNDER AND THE USE OF THE PROCEEDS THEREOF WILL NOT VIOLATE ANY
REQUIREMENT OF LAW OR ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER AND WILL
NOT RESULT IN, OR REQUIRE, THE PREPAYMENT OF ANY INDEBTEDNESS (OTHER THAN AS
CONTEMPLATED HEREBY) OR THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THEIR
RESPECTIVE PROPERTIES OR REVENUES PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH
CONTRACTUAL OBLIGATION (OTHER THAN THE LIENS CREATED BY THE SECURITY
DOCUMENTS).  NO REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION APPLICABLE TO
HOLDINGS OR ANY OF ITS SUBSIDIARIES COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.6.          LITIGATION.  EXCEPT AS DESCRIBED ON SCHEDULE 5.6, NO LITIGATION,
INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER,
THREATENED BY OR AGAINST ANY GROUP MEMBER OR AGAINST ANY OF THEIR RESPECTIVE
PROPERTIES OR REVENUES (A) WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR (B) THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.7.          NO DEFAULT.  NO GROUP MEMBER IS IN DEFAULT UNDER OR WITH RESPECT
TO ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY RESPECT THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


5.8.          OWNERSHIP OF PROPERTY; LIENS.  EACH GROUP MEMBER HAS TITLE IN FEE
SIMPLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS REAL PROPERTY MATERIAL TO
ITS BUSINESS, AND, TO ITS KNOWLEDGE, GOOD TITLE TO, OR A VALID LEASEHOLD
INTEREST IN, ALL ITS OTHER PROPERTY, AND NONE OF SUCH PROPERTY IS SUBJECT TO ANY
LIEN EXCEPT AS PERMITTED BY SECTION 8.3, AND AS SET FORTH ON SCHEDULE B TO EACH
TITLE POLICY.


 


5.9.          INTELLECTUAL PROPERTY.  EACH GROUP MEMBER OWNS, OR IS LICENSED TO
USE, ALL MATERIAL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF ITS
BUSINESS AS CURRENTLY CONDUCTED. 


 


60

--------------------------------------------------------------------------------



 


NO CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY PERSON CHALLENGING OR
QUESTIONING THE USE OF ANY INTELLECTUAL PROPERTY OR THE VALIDITY OR
EFFECTIVENESS OF ANY INTELLECTUAL PROPERTY, NOR DOES HOLDINGS OR THE BORROWER
KNOW OF ANY VALID BASIS FOR ANY SUCH CLAIM, EXCEPT SUCH CLAIMS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER, THE USE
OF INTELLECTUAL PROPERTY BY EACH GROUP MEMBER DOES NOT INFRINGE ON THE RIGHTS OF
ANY PERSON IN ANY MATERIAL RESPECT.


 


5.10.        TAXES.  EACH GROUP MEMBER HAS FILED OR CAUSED TO BE FILED ALL
FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED AND
HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR
OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY
WHICH HAVE BECOME DUE AND PAYABLE (OTHER THAN ANY TAXES THE AMOUNT OR VALIDITY
OF WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND WITH RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON
THE BOOKS OF THE RELEVANT GROUP MEMBER); NO TAX LIEN HAS BEEN FILED, AND, TO THE
KNOWLEDGE OF HOLDINGS AND THE BORROWER, NO CLAIM IS BEING ASSERTED, WITH RESPECT
TO ANY SUCH TAX, FEE OR OTHER CHARGE.


 


5.11.        FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOANS, AND NO
OTHER EXTENSIONS OF CREDIT HEREUNDER, WILL BE USED FOR “BUYING” OR “CARRYING”
ANY “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS
UNDER REGULATION U AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY
PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD.  IF
REQUESTED BY ANY LENDER OR THE ADMINISTRATIVE AGENT, THE BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT
IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1, AS
APPLICABLE, REFERRED TO IN REGULATION U.


 


5.12.        LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) THERE ARE NO STRIKES OR
OTHER LABOR DISPUTES AGAINST ANY GROUP MEMBER PENDING OR, TO THE KNOWLEDGE OF
HOLDINGS AND THE BORROWER, THREATENED; (B) HOURS WORKED BY AND PAYMENT MADE TO
EMPLOYEES OF EACH GROUP MEMBER HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR
STANDARDS ACT OR ANY OTHER APPLICABLE REQUIREMENT OF LAW DEALING WITH SUCH
MATTERS; AND (C) ALL PAYMENTS DUE FROM ANY GROUP MEMBER ON ACCOUNT OF EMPLOYEE
HEALTH AND WELFARE INSURANCE HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE
BOOKS OF THE RELEVANT GROUP MEMBER.


 


5.13.        ERISA.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) NEITHER A REPORTABLE EVENT NOR
AN “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION 412 OF THE
CODE OR SECTION 302 OF ERISA) HAS OCCURRED DURING THE FIVE-YEAR PERIOD PRIOR TO
THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE WITH RESPECT TO ANY
PLAN, AND EACH PLAN HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE; (B) NO TERMINATION OF A SINGLE EMPLOYER PLAN
HAS OCCURRED, AND NO LIEN IN FAVOR OF THE PBGC OR A PLAN HAS ARISEN, DURING SUCH
FIVE-YEAR PERIOD THAT WOULD RESULT IN A MATERIAL LIABILITY; (C) THE PRESENT
VALUE OF ALL ACCRUED BENEFITS UNDER EACH SINGLE EMPLOYER PLAN (BASED ON THOSE
ASSUMPTIONS USED TO FUND SUCH PLANS) DID NOT, AS OF THE LAST ANNUAL VALUATION
DATE PRIOR TO THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE,
EXCEED THE VALUE OF THE ASSETS OF SUCH PLAN ALLOCABLE TO SUCH ACCRUED BENEFITS
BY A MATERIAL AMOUNT IN RELATION TO THE BUSINESS OF HOLDINGS AND THE
SUBSIDIARIES; (D) NEITHER HOLDINGS, THE


 


61

--------------------------------------------------------------------------------



 


BORROWER NOR ANY COMMONLY CONTROLLED ENTITY HAS HAD A COMPLETE OR PARTIAL
WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN THAT HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL LIABILITY UNDER ERISA; AND (E) NO SUCH
MULTIEMPLOYER PLAN IS IN REORGANIZATION OR INSOLVENT.


 


5.14.        INVESTMENT COMPANY ACT; OTHER REGULATIONS.  NO LOAN PARTY IS AN
“INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NO LOAN
PARTY IS SUBJECT TO REGULATION UNDER ANY REQUIREMENT OF LAW (OTHER THAN
REGULATION X OF THE BOARD) THAT LIMITS ITS ABILITY TO INCUR INDEBTEDNESS.


 


5.15.        SUBSIDIARIES.  EXCEPT AS DISCLOSED TO THE ADMINISTRATIVE AGENT BY
THE BORROWER IN WRITING FROM TIME TO TIME AFTER THE EFFECTIVE DATE,
(A) SCHEDULE 5.15(A) SETS FORTH THE NAME AND JURISDICTION OF INCORPORATION OF
EACH SUBSIDIARY AND, AS TO EACH SUCH SUBSIDIARY, THE PERCENTAGE OF EACH CLASS OF
CAPITAL STOCK OWNED BY ANY LOAN PARTY AND (B) THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR
COMMITMENTS (OTHER THAN STOCK OPTIONS OR OTHER EQUITY GRANTED TO EMPLOYEES,
DIRECTORS OR OTHER PERSONS AND DIRECTORS’ QUALIFYING SHARES) OF ANY NATURE
RELATING TO ANY CAPITAL STOCK OF  HOLDINGS OR ANY SUBSIDIARY, EXCEPT AS CREATED
BY THE LOAN DOCUMENTS OR, AS OF THE EFFECTIVE DATE, EXCEPT AS DISCLOSED ON
SCHEDULE 5.15(B).


 


5.16.        [RESERVED]


 


5.17.        ENVIRONMENTAL MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:


 

(A)     THE FACILITIES AND PROPERTIES CURRENTLY OWNED, LEASED OR OPERATED BY ANY
GROUP MEMBER (THE “SUBJECT PROPERTIES”) AND, TO THE KNOWLEDGE OF HOLDINGS AND
THE BORROWER, THE FACILITIES AND PROPERTIES FORMERLY OWNED, LEASED OR OPERATED
BY ANY GROUP MEMBER DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY CONTAINED, ANY
MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS OR UNDER
CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD REASONABLY
BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

 

(B)     NO GROUP MEMBER HAS RECEIVED ANY WRITTEN NOTICE OF, OR IS AWARE OF, ANY
VIOLATION, ALLEGED VIOLATION OR NON-COMPLIANCE, REQUEST FOR INFORMATION, CLAIM
OR DEMAND LIABILITY OR POTENTIAL LIABILITY ARISING UNDER OR RELATING TO ANY
ENVIRONMENTAL LAWS INVOLVING ANY GROUP MEMBER (THE “BUSINESS”), NOR DOES
HOLDINGS OR THE BORROWER HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH
NOTICE WILL BE RECEIVED OR IS BEING THREATENED;

 

(C)     MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR DISPOSED
OF FROM THE SUBJECT PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION
THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN
BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE
SUBJECT PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD REASONABLY BE
EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

 

62

--------------------------------------------------------------------------------


 

(D)     NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING OR, TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER, THREATENED, UNDER ANY
ENVIRONMENTAL LAW NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT
ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OR
JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW IN EITHER CASE, AS
TO WHICH ANY GROUP MEMBER IS OR, TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER,
WILL BE NAMED AS A PARTY;

 

(E)     THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE SUBJECT PROPERTIES, OR ARISING FROM OR
RELATED TO THE OPERATIONS OF ANY GROUP MEMBER IN CONNECTION WITH THE SUBJECT
PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR IN
AMOUNTS OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER ANY APPLICABLE ENVIRONMENTAL LAWS;

 

(F)      THE SUBJECT PROPERTIES AND ALL OPERATIONS AT THE SUBJECT PROPERTIES ARE
IN COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW WITH RESPECT TO THE SUBJECT PROPERTIES OR THE BUSINESS; AND

 

(G)     NO GROUP MEMBER HAS ASSUMED OR RETAINED ANY LIABILITY OF ANY OTHER
PERSON UNDER ENVIRONMENTAL LAWS.

 


5.18.        ACCURACY OF INFORMATION, ETC.    NO STATEMENT OR INFORMATION
CONTAINED IN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE CONFIDENTIAL
INFORMATION MEMORANDUM OR ANY OTHER DOCUMENT, CERTIFICATE OR STATEMENT FURNISHED
BY OR ON BEHALF OF ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OR
ANY OF THEM, FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, CONTAINED AS OF THE DATE SUCH STATEMENT,
INFORMATION, DOCUMENT OR CERTIFICATE WAS SO FURNISHED (OR, IN THE CASE OF THE
CONFIDENTIAL INFORMATION MEMORANDUM, AS OF THE DATE OF THIS AGREEMENT), ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING. 
THE PROJECTIONS CONTAINED IN THE MATERIALS REFERENCED ABOVE ARE BASED UPON GOOD
FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY MANAGEMENT OF HOLDINGS AND THE
BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS
THAT SUCH FINANCIAL INFORMATION AS IT RELATES TO FUTURE EVENTS IS NOT TO BE
VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
SUCH FINANCIAL INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH
THEREIN BY A MATERIAL AMOUNT.  THERE IS NO FACT KNOWN TO ANY LOAN PARTY THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN
EXPRESSLY DISCLOSED HEREIN, IN THE OTHER LOAN DOCUMENTS, IN THE CONFIDENTIAL
INFORMATION MEMORANDUM OR IN ANY OTHER DOCUMENTS, CERTIFICATES AND STATEMENTS
FURNISHED TO THE ADMINISTRATIVE AGENT AND THE LENDERS FOR USE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS.


 


5.19.        SECURITY DOCUMENTS.  (A)   THE GUARANTEE AND COLLATERAL AGREEMENT
IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE LENDERS, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL
DESCRIBED THEREIN AND PROCEEDS THEREOF.  IN THE CASE OF THE PLEDGED STOCK
DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN STOCK CERTIFICATES
REPRESENTING SUCH PLEDGED STOCK HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH PROPER ENDORSEMENTS EXECUTED IN BLANK AND SUCH OTHER ACTION HAS
BEEN


 


63

--------------------------------------------------------------------------------



 


TAKEN WITH RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES AS SPECIFIED IN THE
GUARANTEE AND COLLATERAL AGREEMENT, AND IN THE CASE OF THE OTHER COLLATERAL
DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN FINANCING STATEMENTS
SPECIFIED ON SCHEDULE 5.19(A) HAVE BEEN FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 5.19(A), THE GUARANTEE AND COLLATERAL AGREEMENT CONSTITUTES A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS THEREOF, AS SECURITY FOR
THE OBLIGATIONS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT), IN EACH
CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (EXCEPT, IN THE CASE OF
COLLATERAL OTHER THAN PLEDGED STOCK, LIENS PERMITTED BY SECTION 8.3).


 


(B)   EACH MORTGAGE IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDERS (AS DEFINED IN THE GUARANTEE AND COLLATERAL
AGREEMENT), A LEGAL, VALID AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES
DESCRIBED THEREIN AND PROCEEDS THEREOF, AND WHEN THE MORTGAGES ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 5.19(B), SUCH MORTGAGES SHALL CONSTITUTE A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN SUCH MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, AS
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, SUBJECT TO THE EXCEPTIONS SET
FORTH ON SCHEDULE B TO THE APPLICABLE TITLE POLICY AND THE LIENS PERMITTED UNDER
SECTION 8.3.  SCHEDULE 1.1(A) LISTS EACH PARCEL OF REAL PROPERTY IN THE UNITED
STATES OWNED IN FEE SIMPLE BY ANY GROUP MEMBER AS OF THE EFFECTIVE DATE.


 


5.20.        SOLVENCY.  EACH LOAN PARTY IS, AND AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE INCURRENCE OF ALL INDEBTEDNESS AND OBLIGATIONS BEING
INCURRED IN CONNECTION HEREWITH AND THEREWITH WILL BE AND WILL CONTINUE TO BE,
SOLVENT.


 


5.21.        SENIOR INDEBTEDNESS.  THE OBLIGATIONS CONSTITUTE “GUARANTOR SENIOR
DEBT” AND “DESIGNATED GUARANTOR SENIOR DEBT” OF THE BORROWER UNDER AND AS
DEFINED IN EACH SENIOR SUBORDINATED SECURITIES INDENTURE.  THE OBLIGATIONS OF
EACH SUBSIDIARY GUARANTOR UNDER THE GUARANTEE AND COLLATERAL AGREEMENT
CONSTITUTE “GUARANTOR SENIOR DEBT” OF SUCH SUBSIDIARY GUARANTOR UNDER AND AS
DEFINED IN EACH SENIOR SUBORDINATED SECURITIES INDENTURE.  THE OBLIGATIONS OF
HOLDINGS UNDER THE GUARANTEE AND COLLATERAL AGREEMENT CONSTITUTE “SENIOR DEBT”
AND “DESIGNATED SENIOR DEBT” OF HOLDINGS UNDER AND AS DEFINED IN EACH SENIOR
SUBORDINATED SECURITIES INDENTURE.


 


5.22.        REGULATION H.  AS OF THE EFFECTIVE DATE, EXCEPT AS SPECIFIED ON
SCHEDULE 5.22, NO MORTGAGE ENCUMBERS IMPROVED REAL PROPERTY THAT IS LOCATED IN
AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN
DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD INSURANCE
HAS BEEN MADE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968.


 


5.23.        MATERIAL CONTRACTS.  (A)   AS OF THE EFFECTIVE DATE, (I) EACH
MATERIAL CONTRACT IS IN FULL FORCE AND EFFECT AND IS A LEGAL, VALID AND BINDING
OBLIGATION OF EACH PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND
(II) NO GROUP MEMBER IS IN DEFAULT OF ANY MATERIAL PROVISION OF ANY MATERIAL
CONTRACT.


 


(B)   TO THE BEST KNOWLEDGE OF HOLDINGS AND THE BORROWER, (I) THERE HAS BEEN NO
DEFAULT, BREACH OR OTHER VIOLATION OF ANY MATERIAL CONTRACT AND (II) NO
GOVERNMENTAL AUTHORITY HAS ANY BASIS FOR TERMINATING ANY MATERIAL CONTRACT OTHER
THAN CUSTOMARY TERMINATION PROVISIONS


 


64

--------------------------------------------------------------------------------



 


RELATING TO CONVENIENCE AND OTHER SIMILAR PROVISIONS, EXCEPT, IN EACH CASE, AS
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)   TO THE BEST KNOWLEDGE OF HOLDINGS AND THE BORROWER, NO GOVERNMENTAL
AUTHORITY HAS DELIVERED NOTICE OF OR OTHERWISE DEMONSTRATED ITS INTENTION TO
EXERCISE ITS OPTION TO TERMINATE A MATERIAL CONTRACT ON THE BASIS OF
CLAUSE (B)(II) ABOVE BETWEEN ITSELF AND ANY OF THE GROUP MEMBERS, EXCEPT FOR ANY
SUCH TERMINATIONS THAT, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(D)   SCHEDULE 5.23 SETS FORTH EACH MATERIAL CONTRACT BETWEEN ANY GROUP MEMBER
AND ANY GOVERNMENTAL AUTHORITY IN EFFECT ON THE EFFECTIVE DATE.


 


5.24.        INSURANCE.  SCHEDULE 5.24 SETS FORTH A DESCRIPTION OF ALL MATERIAL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE GROUP MEMBERS AS OF THE EFFECTIVE
DATE.  AS OF THE EFFECTIVE DATE, ALL PREMIUMS DUE AND PAYABLE IN RESPECT OF SUCH
INSURANCE HAVE BEEN PAID.  HOLDINGS AND THE BORROWER REASONABLY BELIEVE THAT THE
INSURANCE MAINTAINED BY OR ON BEHALF OF THE GROUP MEMBERS IS ADEQUATE.


 


SECTION 6.   CONDITIONS PRECEDENT


 


6.1.          CONDITIONS TO INITIAL EXTENSION OF CREDIT.  THE AGREEMENT OF EACH
LENDER TO MAKE THE INITIAL EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT IS
SUBJECT TO THE SATISFACTION, PRIOR TO OR CONCURRENTLY WITH THE MAKING OF SUCH
EXTENSION OF CREDIT ON THE EFFECTIVE DATE, OF THE FOLLOWING CONDITIONS
PRECEDENT:


 

(A)     CREDIT AGREEMENT; GUARANTEE AND COLLATERAL AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS AGREEMENT EXECUTED AND
DELIVERED BY EACH AGENT, EACH LENDER, HOLDINGS AND THE BORROWER AND (II) THE
GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY THE BORROWER,
HOLDINGS AND EACH OTHER GUARANTOR.

 

(B)     ORGANIZATION, EXISTENCE, GOOD STANDING, AUTHORITY, ETC.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE
ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST RELATING TO THE
ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY, THE AUTHORIZATION
OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES,
THE LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

 

(C)     APPROVALS.  ALL GOVERNMENTAL AND THIRD-PARTY APPROVALS (INCLUDING
LANDLORDS’ AND OTHER CONSENTS) NECESSARY OR ADVISABLE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE
AND EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY
ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY THAT WOULD RESTRAIN,
PREVENT OR OTHERWISE IMPOSE MATERIAL ADVERSE CONDITIONS ON THE FINANCING
CONTEMPLATED HEREBY.

 

(D)     FEES.  THE LENDERS AND THE AGENTS SHALL HAVE RECEIVED ALL FEES REQUIRED
TO BE PAID IN RESPECT OF THIS AGREEMENT, AND ALL EXPENSES FOR WHICH INVOICES
HAVE BEEN PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL
COUNSEL) THAT ARE REQUIRED

 

65

--------------------------------------------------------------------------------


 

TO BE PAID OR REIMBURSED PURSUANT TO THIS AGREEMENT, ON OR BEFORE THE EFFECTIVE
DATE.  ALL SUCH AMOUNTS WILL BE PAID WITH PROCEEDS OF LOANS MADE ON THE
EFFECTIVE DATE AND WILL BE REFLECTED IN THE FUNDING INSTRUCTIONS GIVEN BY THE
BORROWER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE EFFECTIVE DATE.

 

(E)     CLOSING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) A CERTIFICATE OF EACH LOAN PARTY, DATED THE EFFECTIVE DATE, SUBSTANTIALLY IN
THE FORM OF EXHIBIT C-2, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS AND (II) A
CERTIFICATE OF THE BORROWER, DATED THE EFFECTIVE DATE, CERTIFYING TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 6.2 SUBSTANTIALLY
IN THE FORM OF EXHIBIT C-1.

 

(F)      LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:

 

(I)            THE LEGAL OPINION OF KRAMER LEVIN NAFTALIS & FRANKEL LLP, COUNSEL
TO THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-1;

 

(II)           THE LEGAL OPINION OF IRA H. RAPHAELSON, GENERAL COUNSEL OF
HOLDINGS AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-2; AND

 

(III)          THE LEGAL OPINION OF LOCAL COUNSEL IN EACH OF CONNECTICUT AND
GEORGIA AND OF SUCH OTHER SPECIAL AND LOCAL COUNSEL AS MAY BE REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(G)     PERFECTION CERTIFICATE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
COMPLETED PERFECTION CERTIFICATE DATED THE EFFECTIVE DATE AND SIGNED BY AN
EXECUTIVE OFFICER OR RESPONSIBLE OFFICER OF HOLDINGS AND THE BORROWER, TOGETHER
WITH ALL ATTACHMENTS CONTEMPLATED THEREBY, INCLUDING THE RESULTS OF A SEARCH OF
THE UNIFORM COMMERCIAL CODE (OR EQUIVALENT) FILINGS MADE WITH RESPECT TO THE
LOAN PARTIES IN THE JURISDICTIONS CONTEMPLATED BY THE PERFECTION CERTIFICATE AND
COPIES OF THE FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH
SEARCH AND EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE
LIENS INDICATED BY SUCH FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) ARE
PERMITTED BY SECTION 8.3 OR HAVE BEEN RELEASED.

 

(H)     PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF CAPITAL
STOCK PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT, TOGETHER WITH
AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY
AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY)
PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED
TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF OR SUCH OTHER ACTION IS TAKEN
WITH RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES AS SPECIFIED IN THE
GUARANTEE AND COLLATERAL AGREEMENT.

 

66

--------------------------------------------------------------------------------


 

(I)      FILINGS, REGISTRATIONS AND RECORDINGS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED EACH DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 8.3), AND EACH SUCH DOCUMENT SHALL BE IN PROPER
FORM FOR FILING, REGISTRATION OR RECORDATION.

 

(J)      MORTGAGES, ETC.  (I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
MORTGAGE WITH RESPECT TO EACH MORTGAGED PROPERTY, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF EACH PARTY THERETO.

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A TITLE POLICY WITH
RESPECT TO EACH MORTGAGED PROPERTY AND THE MORTGAGE WITH RESPECT THERETO.  EACH
SUCH TITLE POLICY SHALL (A) ENSURE THAT THE MORTGAGE INSURED THEREBY IS A VALID
FIRST LIEN ON THE RELEVANT MORTGAGED PROPERTY ENCUMBERED THEREBY FREE AND CLEAR
OF ALL DEFECTS AND ENCUMBRANCES, EXCEPT THOSE PERMITTED BY SECTION 8.3 AND AS
DISCLOSED THEREIN, (B) NAME THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
LENDERS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT) AS THE INSURED
THEREUNDER AND (C) BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO IT THAT ALL PREMIUMS IN RESPECT OF EACH SUCH TITLE
POLICY, AND ALL CHARGES FOR MORTGAGE RECORDING TAX AND ALL RELATED EXPENSES, IF
ANY, HAVE BEEN PAID.  THE ADMINISTRATIVE AGENT SHALL HAVE ALSO RECEIVED A COPY
OF ALL RECORDED DOCUMENTS REFERRED TO, OR LISTED AS EXCEPTIONS TO TITLE IN, EACH
TITLE POLICY REFERRED TO IN THIS SUBSECTION AND A COPY OF ALL OTHER DOCUMENTS
AFFECTING EACH MORTGAGED PROPERTY ENCUMBERED BY A MORTGAGE AS SHALL HAVE BEEN
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT; NOTWITHSTANDING THE FOREGOING,
WITHIN 60 DAYS AFTER THE EFFECTIVE DATE (SUBJECT TO EXTENSION IN THE DISCRETION
OF THE ADMINISTRATIVE AGENT) THE BORROWER WILL DELIVER TO THE ADMINISTRATIVE
AGENT (I) A SURVEY WITH RESPECT TO THE PROPERTY LOCATED AT 54 COLLEGE AVENUE, 13
MAPLE STREET, 15 MAPLE STREET (FORMERLY 19 MAPLE STREET) AND 5 ASH STREET,
WATERVILLE, MAINE (KENNEBEC COUNTY); (II) AN UPDATED TITLE POLICY WITH RESPECT
TO THE PROPERTY LOCATED AT 54 COLLEGE AVENUE, 13 MAPLE STREET, 15 MAPLE STREET
(FORMERLY 19 MAPLE STREET) AND 5 ASH STREET, WATERVILLE, MAINE (KENNEBEC
COUNTY), TOGETHER WITH THE DELETION OF THE STANDARD SURVEY EXCEPTION FROM
SCHEDULE B OF SAID TITLE POLICY AND THE INCLUSION OF ALL SURVEY RELATED
ENDORSEMENTS INCLUDING ADDRESS, ASSESSMENTS, CONTIGUITY, LAND SAME AS SURVEY,
PUBLIC STREET ACCESS, RESTRICTIONS, ENCROACHMENTS AND MINERALS, TAX LOT AND ANY
OTHER ENDORSEMENTS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT; AND (III) A
ZONING REPORT WITH RESPECT TO THE PROPERTY LOCATED AT 1500 BLUEGRASS LAKES
PARKWAY, ALPHARETTA, GEORGIA (FORSYTH COUNTY).

 

(K)     INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE
CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 5.24 AND THE GUARANTEE AND
COLLATERAL AGREEMENT.

 

(L)      PATRIOT ACT.  EACH LENDER SHALL HAVE RECEIVED ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE
“KNOW-YOUR-CUSTOMER”

 

67

--------------------------------------------------------------------------------


 

AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION,
THE UNITED STATES PATRIOT ACT, TO THE EXTENT REASONABLY REQUESTED THROUGH THE
ADMINISTRATIVE AGENT WITHIN A REASONABLE PERIOD OF TIME PRIOR TO THE EFFECTIVE
DATE.

 

(M)    REPAYMENT OF EXISTING CREDIT AGREEMENT.  CONCURRENTLY WITH THE INITIAL
FUNDING OF THE LOANS ON THE EFFECTIVE DATE, HOLDINGS SHALL EFFECTUATE THE
EXISTING CREDIT AGREEMENT REPAYMENT.

 


6.2.          CONDITIONS TO EACH EXTENSION OF CREDIT.  THE AGREEMENT OF EACH
LENDER TO MAKE ANY EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT ON ANY DATE
(INCLUDING ITS INITIAL EXTENSION OF CREDIT), AND OF THE ISSUING BANK TO ISSUE,
INCREASE, RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE.


 


(B)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.


 

Each borrowing by and each issuance, increase, renewal or extension of a Letter
of Credit for the account of the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such borrowing,
issuance, renewal, extension or increase that the conditions contained in this
Section 6.2 have been satisfied.

 


SECTION 7.   AFFIRMATIVE COVENANTS


 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or Agent hereunder, Holdings and the Borrower
shall and shall cause each of their Subsidiaries to:

 


7.1.          FINANCIAL STATEMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH LENDER:


 

(A)     AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR OF  HOLDINGS, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET
OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT, BY DELOITTE &
TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY
RECOGNIZED STANDING; AND

 

(B)     AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF
HOLDINGS, THE UNAUDITED

 

68

--------------------------------------------------------------------------------


 

CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT
THE END OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME AND OF CASH FLOWS FOR SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES FOR THE PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE OFFICER OF
HOLDINGS AS BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with
GAAP.  Any financial statements required to be delivered pursuant to this
Section 7.1 and any financial statements or reports required to be delivered
pursuant to clause (f) of Section 7.2 shall be deemed to have been furnished to
the Administrative Agent on the date that (i) such financial statements or
report (as applicable) is posted on the Securities and Exchange Commission’s
website at www.sec.gov or the website for Holdings and (ii) the Administrative
Agent has been provided written notice of such posting.

 


7.2.          CERTIFICATES; OTHER INFORMATION.  FURNISH TO THE ADMINISTRATIVE
AGENT FOR DISTRIBUTION TO EACH LENDER (OR, IN THE CASE OF CLAUSE (H), TO THE
RELEVANT LENDER):


 

(A)     CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO
IN SECTION 7.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE EXAMINATION
NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT,
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;

 

(B)     CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS PURSUANT TO
SECTION 7.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER OF HOLDINGS STATING
THAT, TO THE BEST OF EACH SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, EACH LOAN PARTY
DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER
AGREEMENTS, AND SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND
(II) A COMPLIANCE CERTIFICATE CONTAINING ALL INFORMATION AND CALCULATIONS
NECESSARY FOR DETERMINING, ON A CONSOLIDATED BASIS, COMPLIANCE BY ALL GROUP
MEMBERS WITH THE PROVISIONS OF THIS AGREEMENT REFERRED TO THEREIN AS OF THE LAST
DAY OF THE FISCAL QUARTER OR FISCAL YEAR OF HOLDINGS, AS THE CASE MAY BE, AND,
IF APPLICABLE, FOR DETERMINING THE APPLICABLE MARGINS;

 

(C)     AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER THE
END OF EACH FISCAL YEAR OF HOLDINGS, A DETAILED CONSOLIDATED BUDGET FOR THE
FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR, THE
RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN
FINANCIAL POSITION AND PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING
ASSUMPTIONS APPLICABLE THERETO) (COLLECTIVELY, THE “PROJECTIONS”), WHICH
PROJECTIONS SHALL IN EACH CASE BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE
OFFICER OF HOLDINGS STATING THAT SUCH PROJECTIONS ARE BASED ON REASONABLE
ESTIMATES, INFORMATION AND ASSUMPTIONS AND THAT SUCH RESPONSIBLE OFFICER HAS NO
REASON TO BELIEVE THAT SUCH

 

69

--------------------------------------------------------------------------------


 

PROJECTIONS ARE INCORRECT IN ANY MATERIAL RESPECT IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH SUCH ESTIMATES AND ASSUMPTIONS WERE MADE;

 

(D)     IF AT ANY TIME HOLDINGS IS NOT REQUIRED TO FILE PERIODIC REPORTS WITH
THE SEC PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, WITHIN 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS AND WITHIN 45 DAYS AFTER THE END
OF EACH OTHER FISCAL QUARTER OF HOLDINGS, A NARRATIVE DISCUSSION AND ANALYSIS OF
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, AS COMPARED TO
THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;

 

(E)     NO LATER THAN TEN BUSINESS DAYS PRIOR TO THE EFFECTIVENESS THEREOF,
COPIES OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED AMENDMENT, SUPPLEMENT,
WAIVER OR OTHER MODIFICATION WITH RESPECT TO ANY SENIOR SUBORDINATED SECURITIES
INDENTURE;

 

(F)      WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT HOLDINGS SENDS TO THE HOLDERS OF ANY CLASS OF ITS
DEBT SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE SAME
ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS HOLDINGS MAY MAKE TO,
OR FILE WITH, THE SEC (IT BEING UNDERSTOOD THAT SUCH FINANCIAL STATEMENTS OR
REPORTS MAY BE FURNISHED AS CONTEMPLATED BY THE LAST SENTENCE OF SECTION 7.1);

 

(G)     IF ANY SUBSIDIARY ORGANIZED UNDER THE LAWS OF ANY JURISDICTION WITHIN
THE UNITED STATES BECOMES DIRECTLY OWNED BY A FOREIGN SUBSIDIARY, PROMPT NOTICE
THEREOF, INCLUDING WHETHER SUCH SUBSIDIARY IS TO BE TREATED AS A FOREIGN
SUBSIDIARY IN ACCORDANCE WITH THE PROVISO TO THE DEFINITION OF THE TERM
“DOMESTIC SUBSIDIARY”; AND

 

(H)     PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

 


7.3.          PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR OTHERWISE SATISFY AT OR
BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL ITS
MATERIAL OBLIGATIONS OF WHATEVER NATURE (INCLUDING, FOR THE AVOIDANCE OF DOUBT,
ANY TAX OBLIGATIONS), EXCEPT WHERE THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND RESERVES IN
CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE
RELEVANT GROUP MEMBER.


 


7.4.          MAINTENANCE OF EXISTENCE; COMPLIANCE.  (A)  (I)  PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND (II) TAKE ALL
REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT, IN EACH CASE, AS
OTHERWISE PERMITTED BY SECTION 8.4 AND EXCEPT, IN THE CASE OF CLAUSE (II) ABOVE,
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND (B) COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND
REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY THEREWITH COULD
NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

70

--------------------------------------------------------------------------------



 


7.5.          MAINTENANCE OF PROPERTY; INSURANCE.  (A)   KEEP ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED AND (B) MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH
AMOUNTS AND AGAINST AT LEAST SUCH RISKS (BUT INCLUDING IN ANY EVENT PUBLIC
LIABILITY, PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS ARE USUALLY INSURED
AGAINST IN THE SAME GENERAL AREA BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR
BUSINESS.


 


7.6.          INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  (A)  
KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES
IN CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW SHALL BE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES AND
(B) PERMIT REPRESENTATIVES OF ANY LENDER TO VISIT AND INSPECT ANY OF ITS
PROPERTIES AND EXAMINE AND MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT
ANY REASONABLE TIME DURING REGULAR BUSINESS HOURS UPON REASONABLE NOTICE AND AS
OFTEN AS MAY REASONABLY BE DESIRED AND TO DISCUSS THE BUSINESS, OPERATIONS,
PROPERTIES AND FINANCIAL AND OTHER CONDITION OF THE GROUP MEMBERS WITH
RESPONSIBLE OFFICERS OF THE GROUP MEMBERS AND WITH THEIR INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS; PROVIDED THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, SUCH VISITS, INSPECTIONS AND EXAMINATIONS BY ANY
SUCH LENDER SHALL BE COORDINATED THROUGH THE ADMINISTRATIVE AGENT AND SHALL NOT
EXCEED TWO VISITS EACH YEAR.


 


7.7.          NOTICES.  PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT AND
EACH LENDER OF:


 

(A)     THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

(B)     ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF
ANY GROUP MEMBER OF WHICH ANY GROUP MEMBER HAS KNOWLEDGE OR NOTICE OR
(II) LITIGATION, REQUEST FOR INFORMATION, INVESTIGATION OR PROCEEDING THAT MAY
EXIST AT ANY TIME BETWEEN ANY GROUP MEMBER AND ANY GOVERNMENTAL AUTHORITY OF
WHICH ANY GROUP MEMBER HAS KNOWLEDGE OR NOTICE, WHICH IN EITHER CASE, IF NOT
CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(C)     ANY LITIGATION OR PROCEEDING AFFECTING ANY GROUP MEMBER OF WHICH ANY
GROUP MEMBER HAS KNOWLEDGE OR NOTICE (I) IN WHICH THE AMOUNT INVOLVED IS
$20,000,000 OR MORE AND NOT COVERED BY INSURANCE, (II) IN WHICH INJUNCTIVE OR
SIMILAR RELIEF IS SOUGHT, WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (III) WHICH RELATES TO ANY LOAN
DOCUMENT;

 

(D)     THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
30 DAYS AFTER HOLDINGS OR THE BORROWER KNOWS THEREOF:  (I) THE OCCURRENCE OF ANY
REPORTABLE EVENT WITH RESPECT TO ANY SINGLE EMPLOYER PLAN OR A MULTIEMPLOYER
PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION OF ANY
LIEN IN FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN, IN EACH CASE, IF
HOLDINGS OR THE BORROWER WOULD REASONABLY BE EXPECTED TO INCUR ANY MATERIAL
LIABILITIES AS A RESULT OF SUCH EVENT OR (II) THE INSTITUTION OF PROCEEDINGS OR
THE TAKING OF ANY OTHER ACTION BY THE PBGC OR HOLDINGS OR THE BORROWER OR ANY
COMMONLY CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE

 

71

--------------------------------------------------------------------------------


 

WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY PLAN
IF HOLDINGS OR THE BORROWER COULD REASONABLY BE EXPECTED TO INCUR ANY MATERIAL
LIABILITIES AS A RESULT OF ANY SUCH EVENT; AND

 

(E)     ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings or the relevant Subsidiary proposes to
take with respect thereto.

 


7.8.          ENVIRONMENTAL LAWS.  (A)   COMPLY IN ALL MATERIAL RESPECTS WITH,
AND USE REASONABLE EFFORTS TO ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL
TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS, AND TO
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, AND USE REASONABLE
EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND COMPLY IN ALL
MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL LICENSES, APPROVALS,
NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL
LAWS.


 


(B)   CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING,
AND ALL RESPONSE, MONITORING, REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
APPLICABLE ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL RESPECTS WITH ALL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS; PROVIDED, HOWEVER, THAT HOLDINGS AND THE BORROWER SHALL NOT BE DEEMED IN
VIOLATION OF THIS CLAUSE (B) IF IT PROMPTLY CHALLENGES ANY SUCH ORDER OR
DIRECTIVE OF ANY GOVERNMENTAL AUTHORITIES IN A MANNER CONSISTENT WITH
ENVIRONMENTAL LAWS AND PURSUES SUCH CHALLENGE OR CHALLENGES DILIGENTLY AND THE
PENDENCY OF SUCH CHALLENGES, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)   GENERATE, USE, TREAT, STORE, RELEASE, DISPOSE OF, AND OTHERWISE MANAGE
MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER THAT WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR TO MATERIALLY AFFECT ANY REAL
PROPERTY OWNED, LEASED OR OPERATED BY, ANY GROUP MEMBER; AND TAKE REASONABLE
EFFORTS TO PREVENT ANY OTHER PERSON FROM GENERATING, USING, TREATING, STORING,
RELEASING, DISPOSING OF, OR OTHERWISE MANAGING HAZARDOUS MATERIALS IN A MANNER
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR
MATERIALLY AFFECT ANY REAL PROPERTY OWNED OR OPERATED BY, ANY GROUP MEMBER OR
ANY OFFSITE LOCATION TO WHICH ANY GROUP MEMBER SENT MATERIALS OF ENVIRONMENTAL
CONCERN FOR DISPOSAL OR TREATMENT.


 


7.9.          ADDITIONAL COLLATERAL, ETC.  (A)   WITH RESPECT TO ANY PROPERTY
ACQUIRED AFTER THE EFFECTIVE DATE BY HOLDINGS, THE BORROWER OR ANY OTHER
GUARANTOR (OTHER THAN (X) ANY PROPERTY DESCRIBED IN PARAGRAPH (B), (C), (D) OR
(E) BELOW, AND (Y) ANY PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY
SECTION 8.3(M) OR 8.3(P)) AS TO WHICH THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE LENDERS, DOES NOT HAVE A PERFECTED LIEN, PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL
AGREEMENT OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT REASONABLY DEEMS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE LENDERS, A SECURITY INTEREST IN SUCH PROPERTY AND (II) TAKE ALL ACTIONS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE LENDERS, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH PROPERTY,
INCLUDING THE FILING OF

 

72

--------------------------------------------------------------------------------


 


UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS REASONABLY AS
MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE
REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(B)  WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $1,000,000 ACQUIRED AFTER THE
EFFECTIVE DATE BY THE BORROWER, HOLDINGS OR ANY OTHER GUARANTOR (OTHER THAN ANY
SUCH REAL PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 8.3(M)),
INCLUDING ANY SUCH REAL PROPERTY OWNED BY A NEW SUBSIDIARY AT THE TIME IT
BECOMES SUBJECT TO THE REQUIREMENTS OF SECTION 7.9(C) BELOW, PROMPTLY
(I) EXECUTE AND DELIVER A FIRST PRIORITY MORTGAGE, IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, COVERING SUCH REAL
PROPERTY, (II) IF REQUESTED BY THE ADMINISTRATIVE AGENT, PROVIDE THE LENDERS
WITH (X) TITLE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT LEAST EQUAL
TO THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS SHALL BE
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT ALTA
SURVEY THEREOF, TOGETHER WITH A SURVEYOR’S CERTIFICATE AND (Y) ANY CONSENTS OR
ESTOPPELS REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(C)  WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY OR A
NON-WHOLLY OWNED SUBSIDIARY) CREATED OR ACQUIRED AFTER THE EFFECTIVE DATE
(WHICH, FOR THE PURPOSES OF THIS PARAGRAPH (C), SHALL INCLUDE (A) ANY EXISTING
SUBSIDIARY THAT CEASES TO BE A FOREIGN SUBSIDIARY, (B) ANY NON-WHOLLY OWNED
SUBSIDIARY THAT BECOMES A WHOLLY OWNED SUBSIDIARY AND (C) ANY FOREIGN SUBSIDIARY
OR NON-WHOLLY OWNED SUBSIDIARY THAT PROVIDES A GUARANTEE OF ANY INDEBTEDNESS
(OTHER THAN THE LOANS) OF THE BORROWER, HOLDINGS OR ANY OTHER GUARANTOR THAT IS
A DOMESTIC SUBSIDIARY IF THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
OF THE BORROWER, HOLDINGS AND OTHER GUARANTORS GUARANTEED BY SUCH SUBSIDIARY
EXCEEDS $5,000,000), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED FIRST PRIORITY
SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS OWNED BY
THE BORROWER, HOLDINGS OR ANY OTHER GUARANTOR, (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE RELEVANT GROUP MEMBER OR TAKE SUCH OTHER ACTION WITH RESPECT TO
PLEDGED STOCK OF FOREIGN SUBSIDIARIES NECESSARY TO PERFECT THE FIRST PRIORITY
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN SUCH PLEDGED STOCK, (III) CAUSE
SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY TO THE GUARANTEE AND COLLATERAL
AGREEMENT, (B) TO TAKE SUCH ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A PERFECTED FIRST PRIORITY
SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL
AGREEMENT OWNED BY SUCH NEW SUBSIDIARY, INCLUDING THE FILING OF UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY
THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT AND (C) TO DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF SUCH SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH
APPROPRIATE INSERTIONS AND ATTACHMENTS, AND (IV) IF

 

73

--------------------------------------------------------------------------------


 


REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(D)  WITH RESPECT TO ANY DOMESTIC SUBSIDIARY THAT DOES NOT BECOME A SUBSIDIARY
GUARANTOR PURSUANT TO SECTION 7.9(C), PROMPTLY (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH SUBSIDIARY THAT IS
OWNED BY THE BORROWER OR ANY GUARANTOR, (II) DELIVER TO THE ADMINISTRATIVE AGENT
THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK
POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
RELEVANT GROUP MEMBER, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE
NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT
THE ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E)   WITH RESPECT TO ANY FOREIGN SUBSIDIARY, PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH SUBSIDIARY THAT IS
DIRECTLY OWNED BY THE BORROWER OR ANY GUARANTOR (PROVIDED THAT IN NO EVENT SHALL
MORE THAN 65% OF THE TOTAL OUTSTANDING VOTING CAPITAL STOCK OF ANY SUCH
SUBSIDIARY BE REQUIRED TO BE SO PLEDGED), (II) DELIVER TO THE ADMINISTRATIVE
AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED
STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
THE BORROWER OR RELEVANT GUARANTOR, OR TAKE SUCH OTHER ACTION WITH RESPECT TO
PLEDGED STOCK OF FOREIGN SUBSIDIARIES NECESSARY TO PERFECT THE FIRST PRIORITY
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN SUCH PLEDGED STOCK, AS THE CASE
MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE REASONABLE
OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE ADMINISTRATIVE
AGENT’S SECURITY INTEREST THEREIN, AND (III) IF REQUESTED BY THE ADMINISTRATIVE
AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE
MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(F)   WITH RESPECT TO ANY INTELLECTUAL PROPERTY, ACQUIRED BY THE BORROWER OR ANY
GUARANTOR THAT IS NOT IDENTIFIED ON THE PERFECTION CERTIFICATE DELIVERED ON THE
EFFECTIVE DATE, PROMPTLY (I) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
INTELLECTUAL PROPERTY, (II) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT OR SUCH
OTHER DOCUMENTS AS SHALL BE NECESSARY OR AS THE ADMINISTRATIVE AGENT REASONABLY
REQUESTS TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND (III) TAKE ALL ACTIONS
NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO PERFECT A FIRST
PRIORITY SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY.


 


7.10.        FURTHER ASSURANCES.  FROM TIME TO TIME EXECUTE AND DELIVER, OR
CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL INSTRUMENTS, CERTIFICATES OR
DOCUMENTS, AND TAKE ALL SUCH

 

74

--------------------------------------------------------------------------------


 


ACTIONS, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FOR THE PURPOSES OF
IMPLEMENTING OR EFFECTUATING THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, OR OF MORE FULLY PERFECTING OR RENEWING THE RIGHTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS WITH RESPECT TO THE COLLATERAL (OR WITH
RESPECT TO ANY ADDITIONS THERETO OR REPLACEMENTS OR PROCEEDS THEREOF OR WITH
RESPECT TO ANY OTHER PROPERTY OR ASSETS HEREAFTER ACQUIRED BY THE BORROWER OR
ANY GUARANTOR WHICH MAY BE DEEMED TO BE PART OF THE COLLATERAL) PURSUANT HERETO
OR THERETO.  UPON THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY
POWER, RIGHT, PRIVILEGE OR REMEDY PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS WHICH REQUIRES ANY CONSENT, APPROVAL, RECORDING, QUALIFICATION OR
AUTHORIZATION OF ANY GOVERNMENTAL AUTHORITY, HOLDINGS AND THE BORROWER WILL
EXECUTE AND DELIVER, OR WILL CAUSE THE EXECUTION AND DELIVERY OF, ALL
APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND OTHER DOCUMENTS AND PAPERS THAT
THE ADMINISTRATIVE AGENT OR SUCH LENDERS MAY BE REQUIRED TO OBTAIN FROM ANY
GROUP MEMBER FOR SUCH GOVERNMENTAL CONSENT, APPROVAL, RECORDING, QUALIFICATION
OR AUTHORIZATION.


 


7.11.        USE OF PROCEEDS.  USE THE PROCEEDS OF THE TERM LOANS TO EFFECTUATE
THE EXISTING CREDIT AGREEMENT REPAYMENT, TO PAY FEES AND EXPENSES RELATED TO THE
TRANSACTIONS AND FOR GENERAL CORPORATE PURPOSES, INCLUDING REPURCHASES OF THE
CAPITAL STOCK OF HOLDINGS PERMITTED PURSUANT TO SECTION 8.6(B).  USE THE
PROCEEDS OF THE REVOLVING FACILITIES TO EFFECTUATE THE EXISTING CREDIT AGREEMENT
REPAYMENT AND FOR GENERAL CORPORATE PURPOSES, INCLUDING PERMITTED ACQUISITIONS. 
USE THE LETTERS OF CREDIT TO SUPPORT OBLIGATIONS INCURRED BY HOLDINGS AND ITS
SUBSIDIARIES FOR GENERAL CORPORATE PURPOSES.


 


7.12.        [INTENTIONALLY OMITTED.]


 


7.13.        [INTENTIONALLY OMITTED.]


 


7.14.        LEASE AMENDMENT.  HOLDINGS AND THE BORROWER WILL USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN 90 DAYS AFTER
THE EFFECTIVE DATE, AN AMENDMENT TO THE LEASE AGREEMENT DATED AS OF AUGUST 1,
2004 (AS AMENDED) BY AND BETWEEN THE DEVELOPMENT AUTHORITY OF FORSYTH COUNTY AND
SCIENTIFIC GAMES INTERNATIONAL, INC., PROVIDING THE ADMINISTRATIVE AGENT WITH
THE LENDER PROTECTIONS SET FORTH IN SECTION 10.3 OF SUCH LEASE AGREEMENT.


 


SECTION 8.  NEGATIVE COVENANTS


 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or Agent hereunder, each of Holdings and the
Borrower shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly:

 


8.1.          FINANCIAL CONDITION COVENANTS.


 


(A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY FISCAL QUARTER OF HOLDINGS TO EXCEED THE RATIO SET FORTH
BELOW WITH RESPECT TO SUCH FISCAL QUARTER OR WITH RESPECT TO THE PERIOD DURING
WHICH SUCH FISCAL QUARTER ENDS:

 

75

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Ratio

 

June 30, 2008 through December 31, 2009

 

4.25 to 1.00

 

March 31, 2010 and thereafter

 

4.00 to 1.00

 


 


(B)  [INTENTIONALLY OMITTED.]


 


(C)  CONSOLIDATED SENIOR DEBT RATIO.  PERMIT THE CONSOLIDATED SENIOR DEBT RATIO
AS AT THE LAST DAY OF ANY FISCAL QUARTER OF HOLDINGS TO EXCEED 2.50 TO 1.00.


 


(D)  CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF HOLDINGS TO
BE LESS THAN 3.50 TO 1.00.


 


8.2.          INDEBTEDNESS.  CREATE, ISSUE, INCUR, ASSUME, BECOME LIABLE IN
RESPECT OF OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 

(A)     INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

 

(B)     INDEBTEDNESS (I) OF HOLDINGS TO ANY SUBSIDIARY, (II) OF THE BORROWER OR
ANY SUBSIDIARY GUARANTOR TO HOLDINGS OR ANY OTHER SUBSIDIARY, (III) OF ANY
NON-GUARANTOR SUBSIDIARY TO ANY OTHER NON-GUARANTOR SUBSIDIARY AND (IV) SUBJECT
TO SECTION 8.8(J), OF ANY NON-GUARANTOR SUBSIDIARY TO THE BORROWER OR ANY
GUARANTOR;

 

(C)     GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES OF OBLIGATIONS OF ANY LOAN PARTY AND,
SUBJECT TO SECTION 8.8(J), OF ANY NON-GUARANTOR SUBSIDIARY;

 

(D)     INDEBTEDNESS OUTSTANDING ON THE EFFECTIVE DATE AND LISTED ON
SCHEDULE 8.2(D) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF
(WITHOUT INCREASING THE PRINCIPAL AMOUNT THEREOF, SHORTENING THE MATURITY
THEREOF OR DECREASING THE WEIGHTED AVERAGE LIFE THEREOF);

 

(E)     INDEBTEDNESS OF HOLDINGS OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT BY IT OF ANY FIXED OR CAPITAL ASSETS IN
THE ORDINARY COURSE OF BUSINESS, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF; PROVIDED THAT (A) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE 8.2(E) SHALL NOT
EXCEED $75,000,000 AT ANY TIME OUTSTANDING;

 

(F)      (I)   INDEBTEDNESS OF HOLDINGS IN RESPECT OF (X) THE 2004 SENIOR
SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE PRINCIPAL
AMOUNT THEREOF OUTSTANDING ON THE EFFECTIVE DATE AND (Y) THE CONVERTIBLE SENIOR
SUBORDINATED

 

76

--------------------------------------------------------------------------------


 

DEBENTURES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE PRINCIPAL AMOUNT
THEREOF OUTSTANDING ON THE EFFECTIVE DATE AND (II) GUARANTEE OBLIGATIONS OF THE
BORROWER OR ANY SUBSIDIARY GUARANTOR IN RESPECT OF SUCH INDEBTEDNESS; PROVIDED
THAT SUCH GUARANTEE OBLIGATIONS ARE SUBORDINATED TO THE SAME EXTENT AS THE
OBLIGATIONS OF HOLDINGS IN RESPECT OF THE RELATED SENIOR SUBORDINATED
SECURITIES;

 

(G)     ADDITIONAL INDEBTEDNESS OF THE BORROWER OR ANY OF THE GUARANTORS IN AN
AGGREGATE PRINCIPAL AMOUNT (FOR THE BORROWER AND ALL GUARANTORS) NOT TO EXCEED
$75,000,000 AT ANY ONE TIME OUTSTANDING;

 

(H)     ADDITIONAL INDEBTEDNESS OF NON-GUARANTOR SUBSIDIARIES IN AN AGGREGATE
PRINCIPAL AMOUNT (FOR ALL SUCH SUBSIDIARIES) NOT TO EXCEED $100,000,000 AT ANY
ONE TIME OUTSTANDING, PROVIDED THAT, ANY SUCH INDEBTEDNESS THAT IS RECOURSE TO
(INCLUDING PURSUANT TO ANY GUARANTEE OBLIGATIONS OF) ANY LOAN PARTY SHALL BE
COUNTED AGAINST THE LIMIT IMPOSED BY THE PROVISO TO CLAUSE (J) OF SECTION 8.8;

 

(I)      INDEBTEDNESS CONSISTING OF INDEMNITIES RELATING TO SURETY BONDS ISSUED
IN THE ORDINARY COURSE OF BUSINESS;

 

(J)      UNSECURED OBLIGATIONS PURSUANT TO “EARNOUT” PROVISIONS IN RESPECT OF
THE GLOBAL DRAW ACQUISITION, THE RACING VENUE ACQUISITION, THE GAMES MEDIA
ACQUISITION AND PERMITTED ACQUISITIONS;

 

(K)     [RESERVED];

 

(L)      PERMITTED ADDITIONAL SUBORDINATED DEBT;

 

(M)    PERMITTED ADDITIONAL SENIOR INDEBTEDNESS;

 

(N)     INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY PURSUANT TO A
PERMITTED ACQUISITION AFTER THE EFFECTIVE DATE, PROVIDED THAT SUCH INDEBTEDNESS
EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY,
PROVIDED FURTHER THAT (A) SUCH INDEBTEDNESS SHALL NOT BE GUARANTEED BY A
GUARANTOR THAT IS NOT A GUARANTOR OF SUCH INDEBTEDNESS IMMEDIATELY PRIOR TO SUCH
PERSON BECOMING A SUBSIDIARY AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (N) SHALL NOT EXCEED $50,000,000 AT ANY
TIME OUTSTANDING AND (II) ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS
OF SUCH INDEBTEDNESS (WITHOUT INCREASING THE PRINCIPAL AMOUNT THEREOF,
SHORTENING THE MATURITY THEREOF OR DECREASING THE WEIGHTED AVERAGE LIFE
THEREOF); AND

 

(O)     (I) INDEBTEDNESS OF THE BORROWER IN RESPECT OF THE 2008 SENIOR
SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE PRINCIPAL
AMOUNT THEREOF ORIGINALLY ISSUED AND (II) GUARANTEE OBLIGATIONS OF ANY GUARANTOR
IN RESPECT OF SUCH INDEBTEDNESS; PROVIDED THAT SUCH GUARANTEE OBLIGATIONS ARE
SUBORDINATED TO THE SAME EXTENT AS THE OBLIGATIONS OF THE BORROWER IN RESPECT OF
THE RELATED SENIOR SUBORDINATED SECURITIES.

 

77

--------------------------------------------------------------------------------



 


8.3.          LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR:


 

(A)     LIENS FOR TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES OR CLAIMS NOT YET DUE
OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS; PROVIDED
THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF
HOLDINGS OR ITS SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP;

 

(B)     CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
STATUTORY BANK LIENS, RIGHTS OF SET-OFF OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN
30 DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;

 

(C)     PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION AND LETTERS OF
CREDIT ISSUED IN LIEU OF SUCH DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;

 

(D)     DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN
FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

 

(E)     EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR ENCUMBRANCES
INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT AND THAT DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES;

 

(F)      ATTACHMENT OR JUDGMENT LIENS NOT CONSTITUTING AN EVENT OF DEFAULT UNDER
SECTION 9; PROVIDED THAT SUCH LIEN IS RELEASED WITHIN 60 DAYS AFTER THE ENTRY
THEREOF;

 

(G)     LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES TO SECURE PAYMENT OF
CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS THAT ARE NOT OVERDUE
FOR A PERIOD OF MORE THAN 30 DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS; PROVIDED THAT SUCH LIENS DO NOT ENCUMBER ANY PROPERTY
OTHER THAN THE GOODS SUBJECT TO SUCH CUSTOMS DUTIES;

 

(H)     ZONING OR SIMILAR LAWS OR RIGHTS RESERVED TO OR VESTED IN ANY
GOVERNMENTAL AUTHORITY TO CONTROL OR REGULATE THE USE OF ANY REAL PROPERTY;

 

(I)      LIENS SECURING OBLIGATIONS (OTHER THAN OBLIGATIONS REPRESENTING
INDEBTEDNESS FOR BORROWED MONEY) UNDER OPERATING, RECIPROCAL EASEMENT OR SIMILAR
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF HOLDINGS AND ITS
SUBSIDIARIES;

 

(J)      LICENSES OF INTELLECTUAL PROPERTY GRANTED BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES WHICH DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF HOLDINGS OR SUCH SUBSIDIARY;

 

78

--------------------------------------------------------------------------------


 

(K)     LIENS SECURING INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY PERMITTED BY
SECTION 8.2(B)(III) AND SECTION 8.2(H), TO THE EXTENT SUCH LIEN DOES NOT AT ANY
TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY OF SUCH NON-GUARANTOR
SUBSIDIARY;

 

(L)      LIENS IN EXISTENCE ON THE EFFECTIVE DATE LISTED ON SCHEDULE 8.3(L),
SECURING INDEBTEDNESS PERMITTED BY SECTION 8.2(D); PROVIDED THAT NO SUCH LIEN IS
SPREAD TO COVER ANY ADDITIONAL PROPERTY AFTER THE EFFECTIVE DATE AND THAT THE
AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;

 

(M)    LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY
HOLDINGS OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT
(I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY SECTION 8.2(E),
(II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED
PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, AND (III) SUCH SECURITY INTERESTS SHALL NOT APPLY
TO ANY OTHER PROPERTY OR ASSETS OF HOLDINGS OR ANY SUBSIDIARY;

 

(N)     LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

 

(O)     ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE ENTERED INTO BY
HOLDINGS OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND COVERING
ONLY THE ASSETS SO LEASED;

 

(P)     LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY GUARANTORS INCURRED
PURSUANT TO SECTION 8.2(G) SO LONG AS NEITHER (I) THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY NOR (II) THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AS OF THE DATE SUCH LIEN IS INCURRED) OF THE ASSETS
SUBJECT THERETO EXCEEDS (AS TO HOLDINGS AND ALL SUBSIDIARIES) $35,000,000 AT ANY
ONE TIME;

 

(Q)     LIENS IN FAVOR OF SURETY BOND PROVIDERS SECURING PERFORMANCE AND
INDEMNITY OBLIGATIONS OF THE GROUP MEMBERS TO SUCH PROVIDERS IN CONNECTION WITH
SURETY BONDS ISSUED IN THE ORDINARY COURSE OF BUSINESS TO SUPPORT PERFORMANCE
OBLIGATIONS (NOT INCLUDING INDEBTEDNESS) OF SUCH GROUP MEMBERS UNDER CONTRACTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS (ANY SUCH SURETY BOND, A
“SECURED SURETY BOND”); PROVIDED THAT (I) TO THE EXTENT THAT ANY SUCH LIEN
BECOMES SECURED AND PERFECTED ON A FIRST PRIORITY BASIS, HOLDINGS OR ANY OF ITS
SUBSIDIARIES SHALL CAUSE, WITHIN 75 DAYS AFTER THE DATE THAT IS THE EARLIER OF
(A) THE DATE THAT HOLDINGS OR ANY OF ITS SUBSIDIARIES BECOMES AWARE OF A DEFAULT
UNDER A CONTRACT IN RESPECT OF WHICH A SECURED SURETY BOND HAS BEEN ISSUED OR
(B) THE DATE THAT HOLDINGS OR ANY OF ITS SUBSIDIARIES BECOMES AWARE THAT SUCH
LIEN HAS BECOME SO PERFECTED, EITHER (X) SUCH LIEN TO BE RELEASED OR TERMINATED
OR (Y) SUCH LIEN TO BE JUNIOR TO THE LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (II) THE TERMS OF ANY SUCH LIEN SHALL PROVIDE, AT THE TIME PROVISION
IS MADE FOR THE GRANTING OF SUCH LIEN, THAT SUCH LIEN SHALL ONLY BECOME
EFFECTIVE UPON THE OCCURRENCE OF A DEFAULT IN RESPECT OF THE RELATED CONTRACT
FOR WHICH A SECURED SURETY BOND HAS BEEN ISSUED OR A BANKRUPTCY OR SIMILAR EVENT
WITH RESPECT TO THE RELEVANT GROUP MEMBERS;

 

79

--------------------------------------------------------------------------------


 

(R)      ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION
THEREOF BY HOLDINGS OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF
ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE EFFECTIVE DATE PRIOR TO THE TIME
SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF HOLDINGS OR ANY SUBSIDIARY, (III) SUCH LIEN DOES NOT
SECURE INDEBTEDNESS (OTHER THAN INDEBTEDNESS PERMITTED IN SECTION 8.2 (N)) AND
(IV) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE
OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE
MAY BE (AND, IN THE CASE OF ANY SUCH LIENS SECURING INDEBTEDNESS PERMITTED BY
SECTION 8.2(N), ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF
(WITHOUT INCREASING THE PRINCIPAL AMOUNT THEREOF, SHORTENING THE MATURITY
THEREOF OR DECREASING THE WEIGHTED AVERAGE LIFE THEREOF) PERMITTED BY SUCH
SECTION 8.2(N));

 

(S)     LIENS IN FAVOR OF THE HOLDERS OF ANY PERMITTED ADDITIONAL SENIOR
INDEBTEDNESS OR SENIOR SUBORDINATED SECURITIES (OR ANY TRUSTEE OR AGENT
THEREFOR) ON FUNDS DEPOSITED PURSUANT TO ANY ARRANGEMENT FOR DEFEASANCE OR
SEGREGATION OF FUNDS FOR THE PAYMENT OF SUCH INDEBTEDNESS IN COMPLIANCE WITH
SECTION 8.9(A); AND

 

(T)      LIENS NOT OTHERWISE PERMITTED BY THIS SECTION SO LONG AS NEITHER
(I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED
THEREBY NOR (II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH
LIEN IS INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS (AS TO HOLDINGS AND ALL
SUBSIDIARIES) $25,000,000 AT ANY ONE TIME.

 


8.4.          FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER, CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION), OR DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY OR BUSINESS, EXCEPT THAT:


 

(A)     ANY SUBSIDIARY (OTHER THAN THE BORROWER) OF HOLDINGS OR THE BORROWER MAY
BE MERGED OR CONSOLIDATED WITH OR INTO HOLDINGS OR THE BORROWER (PROVIDED THAT
HOLDINGS OR THE BORROWER, AS APPLICABLE,  SHALL BE THE CONTINUING OR SURVIVING
PERSON) OR WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT A SUBSIDIARY
GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR, SUBJECT TO
SECTION 8.8(J), WITH OR INTO ANY FOREIGN SUBSIDIARY OR NON-GUARANTOR SUBSIDIARY;
NOTWITHSTANDING THE FOREGOING, ANY NON-GUARANTOR SUBSIDIARY MAY BE MERGED OR
CONSOLIDATED WITH ANOTHER NON-GUARANTOR SUBSIDIARY WITHOUT LIMITATION;

 

(B)     ANY SUBSIDIARY OF HOLDINGS (OTHER THAN THE BORROWER) MAY DISPOSE OF ANY
OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) (I) TO THE
BORROWER OR ANY GUARANTOR OR, SUBJECT TO SECTION 8.8(J), ANY NON-GUARANTOR
SUBSIDIARY OR (II) PURSUANT TO DISPOSITIONS PERMITTED BY CLAUSE (E) OF
SECTION 8.5; NOTWITHSTANDING THE FOREGOING, ANY NON-GUARANTOR SUBSIDIARY MAY
DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO
ANOTHER NON-GUARANTOR SUBSIDIARY WITHOUT LIMITATION;

 

(C)     ANY SUBSIDIARY (OTHER THAN THE BORROWER) MAY LIQUIDATE, WIND UP OR
DISSOLVE AFTER THE DISPOSITION OF ALL OF ITS ASSETS AS SET FORTH IN
SECTION 8.4(B); AND

 

80

--------------------------------------------------------------------------------


 

(D)     HOLDINGS MAY LIQUIDATE, WIND UP OR DISSOLVE THE PERU INVESTMENTS.

 


8.5.          DISPOSITION OF PROPERTY.  DISPOSE OF ANY OF ITS PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY SUBSIDIARY, ISSUE OR
SELL ANY SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK TO ANY PERSON, EXCEPT:


 

(A)     DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY IN THE ORDINARY COURSE OF
BUSINESS;

 

(B)     DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

 

(C)     DISPOSITIONS PERMITTED BY SECTION 8.4(B);

 

(D)     THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE BORROWER
OR ANY GUARANTOR;

 

(E)     (I) DISPOSITIONS OF OTHER PROPERTY (OTHER THAN ANY DISPOSITION OF LESS
THAN ALL OF THE CAPITAL STOCK OF ANY SUBSIDIARY THEN OWNED BY THE GROUP MEMBERS
OR ANY DISPOSITION THAT RESULTS IN THE BORROWER CEASING TO BE A WHOLLY OWNED
SUBSIDIARY OF HOLDINGS) OR (II) DISPOSITIONS OF MINORITY INTERESTS IN JOINT
VENTURES OR ANY NON-GUARANTOR SUBSIDIARY, HAVING A FAIR MARKET VALUE (IN THE
AGGREGATE, FOR ALL DISPOSITIONS PURSUANT TO CLAUSES (I) AND (II)) NOT TO EXCEED
$200,000,000 IN THE AGGREGATE FOR ALL SUCH DISPOSITIONS DURING THE PERIOD
COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT, PROVIDED
THAT (A) THE CONSIDERATION RECEIVED IN ANY SUCH DISPOSITION SHALL BE IN AN
AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH PROPERTY, (B) AT LEAST
75% OF THE CONSIDERATION RECEIVED IN ANY SUCH DISPOSITION SHALL BE IN CASH,
PROVIDED THAT (1) THE AMOUNT OF SUCH CONSIDERATION REQUIRED TO BE PAID IN CASH
MAY BE REDUCED TO 50% SO LONG AS THE REMAINING PORTION OF SUCH CONSIDERATION IS
COMPRISED OF DEBT OR EQUITY SECURITIES OF THE ACQUIRING PERSON AND (2) THE
AMOUNT OF CONSIDERATION RECEIVED FOR DISPOSITIONS OF PROPERTY HAVING A FAIR
MARKET VALUE NOT TO EXCEED $25,000,000 IN THE AGGREGATE FOR ALL SUCH
DISPOSITIONS DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM
OF THIS AGREEMENT SHALL NOT BE SUBJECT TO THIS CLAUSE (B); PROVIDED FURTHER
THAT, NOTWITHSTANDING THE FOREGOING, THE AMOUNT OF CONSIDERATION RECEIVED IN A
DISPOSITION THAT IS ALLOCATED BY THE BORROWER AGAINST THE LIMIT IN
CLAUSE (2) ABOVE SHALL BE DISREGARDED FOR PURPOSES OF DETERMINING COMPLIANCE
WITH CLAUSE (1) ABOVE; AND (C) THE NET CASH PROCEEDS OF ANY SUCH DISPOSITIONS
SHALL BE APPLIED TO PREPAY TERM LOANS TO THE EXTENT REQUIRED PURSUANT TO
SECTION 4.2(C);

 

(F)      THE SALE OR ISSUANCE OF ANY NON-GUARANTOR SUBSIDIARY’S CAPITAL STOCK TO
ANY OTHER NON-GUARANTOR SUBSIDIARY IN COMPLIANCE WITH ANY OTHER APPLICABLE
REQUIREMENTS OF THIS AGREEMENT (INCLUDING, TO THE EXTENT APPLICABLE,
SECTIONS 8.8 AND 8.10); AND

 

(G)     DISPOSITIONS OF THE PERU INVESTMENTS.

 


8.6.          RESTRICTED PAYMENTS.  DECLARE OR MAKE ANY RESTRICTED PAYMENT,
EXCEPT THAT:

 

81

--------------------------------------------------------------------------------


 

(A)     ANY SUBSIDIARY (INCLUDING THE BORROWER) MAY MAKE RESTRICTED PAYMENTS TO
THE BORROWER OR ANY GUARANTOR;

 

(B)     HOLDINGS MAY REPURCHASE (X) SHARES OF ITS CAPITAL STOCK TO THE EXTENT
THAT SUCH REPURCHASE IS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS TO
ACQUIRE HOLDINGS’S COMMON STOCK OR SIMILAR ARRANGEMENTS TO ACQUIRE COMMON STOCK;
PROVIDED THAT SUCH REPURCHASED CAPITAL STOCK REPRESENT A PORTION OF THE EXERCISE
PRICE THEREOF AND PROVIDED, FURTHER, THAT NO CASH IS EXPENDED (OR OBLIGATION TO
EXPEND CASH, OTHER THAN WITH RESPECT TO RELATED WITHHOLDING TAXES, IS INCURRED)
BY HOLDINGS OR ANY OF ITS SUBSIDIARIES PURSUANT TO THIS CLAUSE (X), (Y) SHARES
OF HOLDINGS’S CAPITAL STOCK HELD BY DIRECTORS, EXECUTIVE OFFICERS, MEMBERS OF
MANAGEMENT OR EMPLOYEES OF HOLDINGS OR ANY OF ITS SUBSIDIARIES UPON THE DEATH,
DISABILITY, RETIREMENT OR TERMINATION OF EMPLOYMENT OF SUCH DIRECTORS, EXECUTIVE
OFFICERS, MEMBERS OF MANAGEMENT OR EMPLOYEES, SO LONG AS (1) IMMEDIATELY PRIOR
TO AND AFTER GIVING EFFECT TO SUCH REPURCHASE, NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED OR IS CONTINUING AND (2) THE AGGREGATE AMOUNT OF CASH
EXPENDED BY HOLDINGS PURSUANT TO THIS CLAUSE (Y) DOES NOT EXCEED $5,000,000 IN
ANY FISCAL YEAR OF HOLDINGS AND (Z) SHARES OF HOLDINGS’S OR ANY OF ITS
SUBSIDIARY’S CAPITAL STOCK, SO LONG AS (1) IMMEDIATELY PRIOR TO, AND AFTER
GIVING EFFECT TO SUCH REPURCHASE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED OR IS CONTINUING, (2) HOLDINGS IS IN COMPLIANCE WITH SECTION 8.1 AS OF
THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH
FINANCIAL STATEMENTS ARE AVAILABLE AT THE TIME, DETERMINED ON A PRO FORMA BASIS,
(3) AT THE TIME OF THE REPURCHASE (AND AFTER GIVING EFFECT THERETO), THERE SHALL
BE REMAINING AT LEAST $15,000,000 OF AVAILABLE REVOLVING COMMITMENTS AND (4) THE
AGGREGATE AMOUNT EXPENDED FOR REPURCHASES PURSUANT TO THIS CLAUSE (Z) SHALL NOT
EXCEED AN AMOUNT EQUAL TO THE SUM OF (I) $200,000,000 IN THE AGGREGATE DURING
THE PERIOD COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT
PLUS (II) THE THEN UNUSED PERMITTED EXPENDITURE AMOUNT AT THE TIME OF THE
RELEVANT REPURCHASE; PROVIDED THAT, IF ANY REPURCHASE IS TO BE MADE PURSUANT TO
THIS CLAUSE (Z), SUCH REPURCHASE SHALL NOT BE PERMITTED BASED ON
SUB-CLAUSE (II) ABOVE (THE PERMITTED EXPENDITURE AMOUNT) UNLESS THE CONSOLIDATED
SENIOR DEBT RATIO ON A PRO FORMA BASIS WOULD BE AT LEAST 0.25 BELOW THE LEVEL
REQUIRED BY SECTION 8.1(C) AS OF THE END OF SUCH FISCAL QUARTER;

 

(C)     HOLDINGS MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH
THE HEDGE AGREEMENTS PERMITTED BY CLAUSES (C) AND (D) OF SECTION 8.16; PROVIDED
THAT, WITH RESPECT TO THE HEDGE AGREEMENTS PERMITTED BY CLAUSE (D) OF
SECTION 8.16, THE AGGREGATE AMOUNT OF ALL SUCH RESTRICTED PAYMENTS MINUS CASH
RECEIVED FROM COUNTERPARTIES TO SUCH HEDGE AGREEMENTS UPON ENTERING INTO SUCH
HEDGE AGREEMENTS SHALL NOT EXCEED $40,000,000 DURING THE PERIOD COMMENCING ON
THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT;

 

(D)     ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS RATABLY WITH RESPECT TO ITS
CAPITAL STOCK; AND

 

(E)     HOLDINGS MAY MAKE DIVIDEND PAYMENTS PAYABLE SOLELY IN ITS CAPITAL STOCK
(OTHER THAN DISQUALIFIED STOCK).

 

82

--------------------------------------------------------------------------------


 


8.7.          PAYMENT BLOCKAGE NOTICE.  GIVE ANY NOTICE TO BLOCK OR PROHIBIT
PAYMENTS IN RESPECT OF ANY SENIOR SUBORDINATED SECURITIES PURSUANT TO THE
SUBORDINATION PROVISIONS THEREOF, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
REQUIRED LENDERS.


 


8.8.          INVESTMENTS.  MAKE ANY ADVANCE, LOAN, EXTENSION OF CREDIT (BY WAY
OF GUARANTY OR OTHERWISE) OR CAPITAL CONTRIBUTION TO, OR PURCHASE ANY CAPITAL
STOCK, BONDS, NOTES, DEBENTURES OR OTHER DEBT SECURITIES OF, OR ANY ASSETS
CONSTITUTING A BUSINESS UNIT OF, OR MAKE ANY OTHER INVESTMENT IN, ANY PERSON
(ALL OF THE FOREGOING, “INVESTMENTS”), EXCEPT:


 

(A)     EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

 

(B)     INVESTMENTS IN CASH EQUIVALENTS;

 

(C)     GUARANTEE OBLIGATIONS PERMITTED BY SECTION 8.2;

 

(D)     LOANS AND ADVANCES TO EMPLOYEES OF ANY GROUP MEMBER IN THE ORDINARY
COURSE OF BUSINESS (INCLUDING FOR TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES)
IN AN AGGREGATE AMOUNT FOR ALL GROUP MEMBERS NOT TO EXCEED $2,000,000 AT ANY ONE
TIME OUTSTANDING;

 

(E)     INVESTMENTS CONSISTING OF CAPITAL EXPENDITURES OTHERWISE PERMITTED BY
THIS AGREEMENT;

 

(F)      INVESTMENTS OUTSTANDING ON THE EFFECTIVE DATE AND LISTED ON
SCHEDULE 8.8(F);

 

(G)     INVESTMENTS CONSISTING OF NON-CASH CONSIDERATION RECEIVED BY HOLDINGS
AND ITS SUBSIDIARIES IN CONNECTION WITH ANY DISPOSITION OF ASSETS PERMITTED
UNDER SECTION 8.5(E) IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000,000 AT ANY
ONE TIME OUTSTANDING (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS
THEREOF);

 

(H)     INVESTMENTS IN ASSETS USEFUL IN THE BUSINESS OF HOLDINGS AND ITS
SUBSIDIARIES (OF THE TYPE DESCRIBED IN THE DEFINITION OF THE TERM REINVESTMENT
NOTICE) MADE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES WITH THE PROCEEDS OF ANY
REINVESTMENT DEFERRED AMOUNT, SUBJECT TO THE LIMITATIONS IN CLAUSES (J) AND
(K) OF THIS SECTION IN THE CASE OF ANY SUCH INVESTMENT IN OR BY A NON-GUARANTOR
SUBSIDIARY WITH ANY SUCH PROCEEDS RECEIVED BY THE BORROWER OR A GUARANTOR;

 

(I)      INTERCOMPANY INVESTMENTS BY ANY GROUP MEMBER IN THE BORROWER OR ANY
PERSON THAT, PRIOR TO SUCH INVESTMENT, IS A GUARANTOR; PROVIDED THAT SUCH
INVESTMENTS SHALL BE SUBORDINATED TO THE OBLIGATIONS IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(J)      INTERCOMPANY INVESTMENTS BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN ANY
PERSON, THAT, PRIOR TO SUCH INVESTMENT, IS A NON-GUARANTOR SUBSIDIARY
(INCLUDING, WITHOUT LIMITATION, GUARANTEE OBLIGATIONS WITH RESPECT TO
OBLIGATIONS OF ANY SUCH NON-GUARANTOR SUBSIDIARY, LOANS MADE TO ANY SUCH
NON-GUARANTOR SUBSIDIARY AND INVESTMENTS RESULTING FROM MERGERS WITH OR SALES OF
ASSETS TO ANY SUCH NON-GUARANTOR SUBSIDIARY); PROVIDED THAT THE AGGREGATE AMOUNT
OF ALL SUCH INVESTMENTS (INCLUDING, WITHOUT LIMITATION, ALL SUCH

 

83

--------------------------------------------------------------------------------


 

GUARANTEE OBLIGATIONS) MADE BY THE BORROWER AND THE GUARANTORS (EXCLUDING THOSE
PERMITTED BY CLAUSE (K) BELOW) VALUED AT COST WITHOUT GIVING EFFECT TO ANY
WRITE-DOWN OR WRITE-OFF OF ANY SUCH INVESTMENTS, SHALL NOT EXCEED AT ANY TIME
OUTSTANDING DURING THE TERM OF THIS AGREEMENT THE SUM OF (I) $200,000,000, PLUS
(II) THE AMOUNT OF CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) ISSUED BY
HOLDINGS IN EXCHANGE FOR SUCH INVESTMENT, PLUS (III) THE AMOUNT OF CAPITAL STOCK
(OTHER THAN DISQUALIFIED STOCK) OF HOLDINGS AND PERMITTED ADDITIONAL
SUBORDINATED DEBT ISSUED TO FINANCE SUCH INVESTMENT;

 

(K)     INVESTMENTS CONSISTING OF ACQUISITIONS OF CAPITAL STOCK OR ASSETS
PURSUANT TO A PERMITTED ACQUISITION; PROVIDED THAT (I) THE AGGREGATE AMOUNT OF
ALL SUCH INVESTMENTS IN NON-GUARANTOR SUBSIDIARIES (EXCLUDING THOSE (1) MADE
WITH CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) OF HOLDINGS AND (2) FINANCED
WITH THE ISSUANCE OF CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) OF HOLDINGS
OR PERMITTED ADDITIONAL SUBORDINATED DEBT) SHALL NOT EXCEED $250,000,000 AT ANY
TIME DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM OF THIS
AGREEMENT, AND (II) (A) IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO ANY SUCH
INVESTMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING,
(B) HOLDINGS IS IN COMPLIANCE WITH SECTION 8.1, AS OF THE LAST DAY OF THE MOST
RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH FINANCIAL STATEMENTS ARE
AVAILABLE AT THE TIME, DETERMINED ON A PRO FORMA BASIS, AND (C) AT THE TIME OF
SUCH INVESTMENT (AND AFTER GIVING EFFECT THERETO), THERE SHALL BE REMAINING AT
LEAST $15,000,000 OF AVAILABLE REVOLVING COMMITMENTS;

 

(L)      INVESTMENTS IN JOINT VENTURES (OTHER THAN PURSUANT TO SECTION 8.8(J))
IN AN AGGREGATE AMOUNT NOT TO EXCEED $75,000,000;

 

(M)    MINORITY INVESTMENTS IN THE SECURITIES OF ANY TRADE CREDITOR, WHOLESALER,
SUPPLIER OR CUSTOMER RECEIVED PURSUANT TO ANY PLAN OF REORGANIZATION OR SIMILAR
ARRANGEMENT OF SUCH TRADE CREDITOR, WHOLESALER, SUPPLIER OR CUSTOMER, AS
APPLICABLE;

 

(N)     IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS
SECTION, INVESTMENTS BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN AN AGGREGATE
AMOUNT (VALUED AT COST, WITHOUT GIVING EFFECT TO ANY WRITE-DOWN OR WRITE-OFF OF
ANY SUCH INVESTMENTS) NOT TO EXCEED $25,000,000 DURING THE PERIOD COMMENCING ON
THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT;

 

(O)     INVESTMENTS THAT WILL FUND SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
LIABILITIES AS APPROVED BY THE BOARD OF DIRECTORS OF HOLDINGS;

 

(P)     INVESTMENTS MADE BY A DEFERRED COMPENSATION PLAN FOR EMPLOYEES OF
HOLDINGS AND ITS SUBSIDIARIES, TO THE EXTENT FUNDED BY CONTRIBUTIONS TO SUCH
PLAN AND PERMITTED BY THE TERMS THEREOF;

 

(Q)     THE PERU INVESTMENTS;

 

(R)      TO THE EXTENT CONSTITUTING INVESTMENTS, THE HEDGE AGREEMENTS PERMITTED
BY CLAUSES (C) AND (D) OF SECTION 8.16; AND

 

84

--------------------------------------------------------------------------------


 

(S)     TO THE EXTENT CONSTITUTING INVESTMENTS, THE REPURCHASE BY HOLDINGS OF
ITS CAPITAL STOCK PURSUANT TO CLAUSE (B) OF SECTION 8.6.

 


8.9.          PAYMENTS AND MODIFICATIONS OF CERTAIN DEBT INSTRUMENTS.  (A) 
(I)  MAKE OR OFFER TO MAKE ANY OPTIONAL OR VOLUNTARY PAYMENT, PREPAYMENT,
REPURCHASE OR REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY DEFEASE OR
SEGREGATE FUNDS WITH RESPECT TO THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR
SENIOR SUBORDINATED SECURITIES; PROVIDED THAT THE BORROWER OR ANY GUARANTOR MAY
MAKE OR OFFER TO MAKE A PAYMENT, PREPAYMENT, REPURCHASE OR REDEMPTION OF OR
OTHERWISE OPTIONALLY OR VOLUNTARILY DEFEASE OR SEGREGATE FUNDS WITH RESPECT TO
(1) THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS TO THE EXTENT PERMITTED IN
CLAUSE (A) OF THE DEFINITION OF THE TERM “PERMITTED ADDITIONAL SENIOR
INDEBTEDNESS”, (2) THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR THE SENIOR
SUBORDINATED SECURITIES SO LONG AS (X) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, (Y) AS OF THE LAST DAY OF
THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH FINANCIAL
STATEMENTS ARE AVAILABLE AT THE TIME, THE CONSOLIDATED SENIOR DEBT RATIO ON A
PRO FORMA BASIS WOULD BE AT LEAST 0.25 BELOW THE LEVEL REQUIRED BY
SECTION 8.1(C) AS OF THE END OF SUCH FISCAL QUARTER, AND (Z) AT THE TIME OF SUCH
PAYMENT, PREPAYMENT, REPURCHASE OR REDEMPTION OR SUCH OPTIONAL OR VOLUNTARY
DEFEASANCE OR SEGREGATION OF FUNDS (AND AFTER GIVING EFFECT THERETO), AS
APPLICABLE, THERE SHALL BE REMAINING AT LEAST $15,000,000 OF AVAILABLE REVOLVING
COMMITMENTS, OR (3) THE CONVERTIBLE SENIOR SUBORDINATED DEBENTURES OR THE SENIOR
SUBORDINATED NOTES, IN EACH CASE WITH THE NET CASH PROCEEDS OF PERMITTED
REFINANCING SECURITIES, (II) AMEND, MODIFY, WAIVE OR OTHERWISE CHANGE, OR
CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE TO, ANY
OF THE TERMS OF THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR THE SENIOR
SUBORDINATED SECURITIES (OTHER THAN ANY SUCH AMENDMENT, MODIFICATION, WAIVER OR
OTHER CHANGE THAT (A) WOULD EXTEND THE MATURITY OR REDUCE THE AMOUNT OF ANY
PAYMENT OF PRINCIPAL THEREOF OR REDUCE THE RATE OR EXTEND ANY DATE FOR PAYMENT
OF INTEREST THEREON OR WOULD ELIMINATE ANY COVENANT OR MAKE ANY COVENANT LESS
RESTRICTIVE AND (B) DOES NOT INVOLVE THE PAYMENT OF A CONSENT FEE) OR
(III) DESIGNATE ANY INDEBTEDNESS (OTHER THAN OBLIGATIONS OF THE LOAN PARTIES
PURSUANT TO THE LOAN DOCUMENTS) AS “DESIGNATED SENIOR DEBT” (OR ANY OTHER
DEFINED TERM HAVING A SIMILAR PURPOSE) FOR THE PURPOSES OF ANY SENIOR
SUBORDINATED SECURITIES INDENTURE; PROVIDED THAT, NOTWITHSTANDING
CLAUSE (II)(B) ABOVE, THE BORROWER OR ANY GUARANTOR MAY PAY FEES WITH RESPECT TO
ANY AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE TO ANY OF THE TERMS OF THE
SENIOR SUBORDINATED SECURITIES SO LONG AS (X) NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM AND (Y) THE AGGREGATE AMOUNT OF ALL SUCH
FEES SO PAID DOES NOT EXCEED $10,000,000.


 


(B)  MAKE ANY CASH PAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT OF ANY CONVERTIBLE
SENIOR SUBORDINATED DEBENTURES THAT ARE CONVERTED, UNLESS (I) IMMEDIATELY PRIOR
TO AND AFTER GIVING EFFECT TO ANY SUCH CASH PAYMENT, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING, (II) HOLDINGS IS IN COMPLIANCE
WITH SECTION 8.1, AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER
OF HOLDINGS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE AT THE TIME, DETERMINED
ON A PRO FORMA BASIS, AND (III) AT THE TIME OF SUCH CASH PAYMENT (AND AFTER
GIVING EFFECT THERETO), THERE SHALL BE REMAINING AT LEAST $15,000,000 OF
AVAILABLE REVOLVING COMMITMENTS.


 


8.10.        TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION,
INCLUDING ANY PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY, THE RENDERING OF
ANY SERVICE OR THE PAYMENT OF ANY

 

85

--------------------------------------------------------------------------------


 


MANAGEMENT, ADVISORY OR SIMILAR FEES, WITH ANY AFFILIATE (OTHER THAN
TRANSACTIONS BETWEEN OR AMONG LOAN PARTIES) UNLESS SUCH TRANSACTION IS
(A) OTHERWISE NOT PROHIBITED BY THIS AGREEMENT, AND (B) UPON FAIR AND REASONABLE
TERMS NO LESS FAVORABLE TO THE RELEVANT GROUP MEMBER, THAN IT WOULD OBTAIN IN A
COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE;
PROVIDED, HOWEVER, THAT THE PROVISIONS OF CLAUSE (B) OF THIS SECTION 8.10 SHALL
NOT APPLY TO ANY TRANSACTION (I) BETWEEN A NON-GUARANTOR SUBSIDIARY AND ANY
OTHER NON-GUARANTOR SUBSIDIARY AND (II) BETWEEN A LOAN PARTY AND ANY
NON-GUARANTOR SUBSIDIARY TO THE EXTENT SUCH TRANSACTION IS NO LESS FAVORABLE TO
SUCH LOAN PARTY THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION
WITH A PERSON THAT IS NOT AN AFFILIATE.


 


8.11.        SALES AND LEASEBACKS.  ENTER INTO ANY ARRANGEMENT WITH ANY PERSON
PROVIDING FOR THE LEASING BY ANY GROUP MEMBER OF REAL OR PERSONAL PROPERTY THAT
HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY SUCH GROUP MEMBER TO SUCH PERSON OR
TO ANY OTHER PERSON TO WHOM FUNDS HAVE BEEN OR ARE TO BE ADVANCED BY SUCH PERSON
ON THE SECURITY OF SUCH PROPERTY OR RENTAL OBLIGATIONS OF SUCH GROUP MEMBER,
OTHER THAN ANY SUCH ARRANGEMENT (A) THAT (I) IF SUCH ARRANGEMENT IS A CAPITAL
LEASE OBLIGATION, IS PERMITTED PURSUANT TO SECTION 8.2(E), (II) THE
CONSIDERATION RECEIVED FROM SUCH ARRANGEMENT IS (A) SOLELY CASH CONSIDERATION TO
THE EXTENT OF THE FAIR MARKET VALUE OF ANY COLLATERAL SO SOLD OR TRANSFERRED, AS
DETERMINED IN GOOD FAITH BY HOLDINGS’S BOARD OF DIRECTORS AND (B) AT LEAST 75%
IN CASH CONSIDERATION TO THE EXTENT OF THE FAIR MARKET VALUE OF THE PROPERTY
(OTHER THAN COLLATERAL) SO SOLD OR TRANSFERRED, AS DETERMINED IN GOOD FAITH BY
HOLDINGS’S BOARD OF DIRECTORS, PROVIDED THAT PRIOR CONSENT OF THE BOARD OF
DIRECTORS SHALL BE OBTAINED IF SUCH FAIR MARKET VALUE WAS DETERMINED TO BE IN
EXCESS OF $1,000,000 AND (III) THE NET CASH PROCEEDS DERIVED FROM SUCH
ARRANGEMENT SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET
FORTH IN SECTION 4.2(C), WITHOUT GIVING ANY REINVESTMENT NOTICE OR (B) BETWEEN A
LOAN PARTY AND ANOTHER LOAN PARTY OR BETWEEN A NON-GUARANTOR SUBSIDIARY AND
ANOTHER NON-GUARANTOR SUBSIDIARY.


 


8.12.        CHANGES IN FISCAL PERIODS.  PERMIT THE FISCAL YEAR OF HOLDINGS TO
END ON A DAY OTHER THAN DECEMBER 31 OR CHANGE HOLDINGS’S METHOD OF DETERMINING
FISCAL QUARTERS.


 


8.13.        NEGATIVE PLEDGE CLAUSES.  ENTER INTO OR SUFFER TO EXIST OR BECOME
EFFECTIVE ANY AGREEMENT THAT PROHIBITS OR LIMITS THE ABILITY OF ANY GROUP MEMBER
TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR
REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OTHER THAN (A) THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, (B) ANY AGREEMENTS GOVERNING ANY LIENS OR CAPITAL
LEASE OBLIGATIONS OTHERWISE PERMITTED UNDER SECTIONS 8.3(L), (M), (O) AND (S),
PROVIDED THAT, IN EACH CASE, ANY PROHIBITION OR LIMITATION SHALL ONLY BE
EFFECTIVE AGAINST THE ASSETS SUBJECT TO THE APPLICABLE LIEN, (C) TO THE EXTENT
EXISTING ON THE EFFECTIVE DATE, CONTRACTS WITH CUSTOMERS PROHIBITING LIENS ON
ANY EQUIPMENT USED IN THE PERFORMANCE OF ANY SUCH CONTRACTS SET FORTH ON
SCHEDULE 8.13(C), (D) TO THE EXTENT EXISTING ON THE EFFECTIVE DATE, CONTRACTS
WITH CUSTOMERS PROHIBITING THE ASSIGNMENT OF SUCH CONTRACTS OR PROCEEDS OWING
THEREUNDER SET FORTH ON SCHEDULE 8.13(D), (E) TO THE EXTENT CONTRACTS OF THE
TYPE DESCRIBED IN CLAUSE (C) OR (D) HEREOF ARE ENTERED INTO AFTER THE EFFECTIVE
DATE, ANY SUCH CONTRACTS (AND ANY RENEWALS THEREOF) SO LONG AS THE AGGREGATE
VALUE OF THE ASSETS SUBJECT TO SUCH PROHIBITIONS, IN EACH CASE AS SET FORTH ON
THE MOST RECENT CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED
SUBSIDIARIES IN ACCORDANCE WITH GAAP, SHALL NOT EXCEED 5% OF THE AGGREGATE VALUE
OF ALL ASSETS SET FORTH ON THE MOST RECENT

 

86

--------------------------------------------------------------------------------


 


CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES IN
ACCORDANCE WITH GAAP AND (F) ANY AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS WHICH CONTAIN CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENTS OF SUCH
AGREEMENTS.


 


8.14.        CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS.  ENTER INTO OR SUFFER
TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY SUBSIDIARY OF HOLDINGS TO (A) MAKE RESTRICTED PAYMENTS IN RESPECT
OF ANY CAPITAL STOCK OF SUCH SUBSIDIARY HELD BY, OR PAY ANY INDEBTEDNESS OWED
TO, HOLDINGS OR ANY OTHER SUBSIDIARY OF HOLDINGS, (B) MAKE LOANS OR ADVANCES TO,
OR OTHER INVESTMENTS IN, HOLDINGS OR ANY OTHER SUBSIDIARY OF HOLDINGS OR
(C) TRANSFER ANY OF ITS ASSETS TO HOLDINGS OR ANY OTHER SUBSIDIARY OF HOLDINGS,
EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF
(I) ANY RESTRICTIONS EXISTING UNDER THE LOAN DOCUMENTS AND (II) ANY RESTRICTIONS
WITH RESPECT TO A SUBSIDIARY IMPOSED PURSUANT TO AN AGREEMENT THAT HAS BEEN
ENTERED INTO IN CONNECTION WITH THE DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF
THE CAPITAL STOCK OR ASSETS OF SUCH SUBSIDIARY.


 


8.15.        LINES OF BUSINESS.  ENTER INTO ANY BUSINESS, EITHER DIRECTLY OR
THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES IN WHICH HOLDINGS AND ITS
SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT OR THAT ARE REASONABLY
RELATED THERETO AND BUSINESS UTILIZING THE SAME OR SIMILAR TECHNOLOGY.


 


8.16.        HEDGE AGREEMENTS.  ENTER INTO ANY HEDGE AGREEMENT, EXCEPT (A) HEDGE
AGREEMENTS ENTERED INTO BY HOLDINGS OR THE BORROWER TO HEDGE OR MITIGATE RISKS
TO WHICH HOLDINGS OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN
RESPECT OF CAPITAL STOCK OR THE SENIOR SUBORDINATED SECURITIES), (B) HEDGE
AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST
OR CURRENCY RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO
ANOTHER FLOATING RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING
LIABILITY OR INVESTMENT OF HOLDINGS OR ANY SUBSIDIARY (INCLUDING ANY SENIOR
SUBORDINATED SECURITIES); PROVIDED THAT, AT THE TIME OF AND AFTER GIVING EFFECT
TO ANY SUCH HEDGE AGREEMENT, AT LEAST 40% OF CONSOLIDATED TOTAL DEBT WILL BE
COMPRISED OF INDEBTEDNESS EFFECTIVELY BEARING INTEREST AT A FIXED RATE (TAKING
INTO ACCOUNT THE EFFECT OF ALL HEDGE AGREEMENTS, WHETHER FIXED TO FLOATING OR
FLOATING TO FIXED), (C) THE CONVERTIBLE DEBENTURES OPTIONS TRANSACTIONS,
(D) HEDGE AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY HEDGE OR MITIGATE
RISKS ASSOCIATED WITH ANY PERMITTED ADDITIONAL SUBORDINATED DEBT THAT IS
CONVERTIBLE INTO EQUITY INTERESTS OF HOLDINGS, WHICH HEDGE AGREEMENTS ARE, OTHER
THAN WITH RESPECT TO PRICING TERMS, SUBSTANTIALLY SIMILAR TO THE CONVERTIBLE
DEBENTURES OPTIONS TRANSACTIONS AND (E) OTHER HEDGE AGREEMENTS ENTERED INTO TO
HEDGE OR MITIGATE RISKS TO WHICH HOLDINGS OR ANY SUBSIDIARY HAS EXPOSURE THAT DO
NOT INVOLVE ANY RISK OF PAYMENT REQUIRED TO BE MADE BY HOLDINGS OR ANY
SUBSIDIARY (OTHER THAN ANY UP-FRONT PAYMENT MADE AT THE TIME SUCH HEDGE
AGREEMENT IS ENTERED INTO).


 


SECTION 9.  EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(A)     THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE
BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION,
OR ANY OTHER AMOUNT PAYABLE

 

87

--------------------------------------------------------------------------------


 

HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN FIVE DAYS AFTER ANY SUCH
INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR

 

(B)     ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN PARTY
HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY CERTIFICATE,
DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY TIME UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO
HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED
MADE; OR

 

(C)     (I)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF SECTION 7.4(A) (WITH RESPECT TO
HOLDINGS AND THE BORROWER ONLY), SECTION 7.7(A), SECTION 7.11 OR SECTION 8 OF
THIS AGREEMENT OR SECTIONS 5.5 OR 5.7(B) OF THE GUARANTEE AND COLLATERAL
AGREEMENT OR (II) AN “EVENT OF DEFAULT” UNDER AND AS DEFINED IN ANY MORTGAGE
SHALL HAVE OCCURRED AND BE CONTINUING; OR

 

(D)     ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER
THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE TO THE
BORROWER FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR

 

(E)     ANY GROUP MEMBER (I) DEFAULTS IN MAKING ANY PAYMENT OF ANY PRINCIPAL OF
ANY MATERIAL INDEBTEDNESS (INCLUDING ANY GUARANTEE OBLIGATION, BUT EXCLUDING THE
LOANS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH RESPECT THERETO; OR
(II) DEFAULTS IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY MATERIAL INDEBTEDNESS
BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH MATERIAL INDEBTEDNESS WAS CREATED; OR (III) DEFAULTS IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
MATERIAL INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO
PERMIT THE HOLDER OR BENEFICIARY OF MATERIAL INDEBTEDNESS (OR A TRUSTEE OR AGENT
ON BEHALF OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF
REQUIRED, MATERIAL INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR TO
BECOME SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE OBLIGOR THEREUNDER OR (IN
THE CASE OF ANY MATERIAL INDEBTEDNESS CONSTITUTING A GUARANTEE OBLIGATION) TO
BECOME PAYABLE; OR

 

(F)      (I) ANY GROUP MEMBER SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER
ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR
FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF
DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR
OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR
FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY GROUP MEMBER SHALL MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION OF A
NATURE REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER
FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR

 

88

--------------------------------------------------------------------------------


 

(B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR
(III) THERE SHALL BE COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR
OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT
OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT
RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE BEEN
VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE
ENTRY THEREOF; OR (IV) ANY GROUP MEMBER SHALL TAKE ANY ACTION IN FURTHERANCE OF,
OR INDICATING ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS
SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE; OR (V) ANY GROUP MEMBER SHALL
GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY
TO, PAY ITS DEBTS AS THEY BECOME DUE; OR

 

(G)     (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED
IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF HOLDINGS, THE BORROWER OR ANY
COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT
TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE
SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN,
WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY
SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, OR
(V) HOLDINGS, THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE
REASONABLE OPINION OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN
CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A
MULTIEMPLOYER PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH (V) ABOVE, SUCH
EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY,
WOULD, IN THE REASONABLE JUDGMENT OF THE REQUIRED LENDERS, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

 

(H)     ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY GROUP
MEMBER INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED BY
INSURANCE AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE)
OF $20,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN
VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 30 DAYS FROM THE
ENTRY THEREOF; OR

 

(I)      ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE IN
FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY
SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL
CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY PURPORTED TO BE
CREATED THEREBY; OR

 

(J)      THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND COLLATERAL
AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT OR ANY
LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

 

(K)     (I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) SHALL BECOME, OR OBTAIN RIGHTS (WHETHER BY MEANS OR WARRANTS,
OPTIONS OR OTHERWISE) TO BECOME,

 

89

--------------------------------------------------------------------------------


 

THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3 AND 13(D)-5 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN 35% OF THE OUTSTANDING
COMMON STOCK OF HOLDINGS; (II) THE BOARD OF DIRECTORS OF HOLDINGS SHALL CEASE TO
CONSIST OF A MAJORITY OF CONTINUING DIRECTORS; (III) A SPECIFIED CHANGE OF
CONTROL SHALL OCCUR; OR (IV) THE BORROWER SHALL CEASE TO BE A WHOLLY OWNED
SUBSIDIARY OF HOLDINGS; OR

 

(L)      ANY SENIOR SUBORDINATED SECURITIES OR THE GUARANTEES THEREOF SHALL
CEASE, FOR ANY REASON, TO BE VALIDLY SUBORDINATED TO THE OBLIGATIONS, AS
PROVIDED IN ANY SENIOR SUBORDINATED SECURITIES INDENTURE, OR ANY LOAN PARTY, ANY
AFFILIATE OF ANY LOAN PARTY, THE TRUSTEE IN RESPECT OF SUCH SENIOR SUBORDINATED
SECURITIES OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF SUCH
SENIOR SUBORDINATED SECURITIES SHALL SO ASSERT IN WRITING; OR

 

(M)    ANY GROUP MEMBER DEFAULTS IN THE OBSERVATION OR PERFORMANCE OF ANY
AGREEMENT OR CONDITION CONTAINED IN ONE OR MORE CONTRACTS WITH RESPECT TO WHICH
SECURED SURETY BONDS HAVE BEEN ISSUED RESULTING IN A NOTICE OR NOTICES OF CLAIMS
SUBMITTED UNDER THE SECURED SURETY BONDS AND THE AGGREGATE AMOUNT OF SUCH CLAIMS
EXCEED $20,000,000 AT ANY TIME OUTSTANDING AND SUCH DEFAULTS SHALL EITHER (X) BE
CONTINUING FOR A PERIOD OF 60 DAYS OR MORE OR (Y) HAVE RESULTED IN THE PROVIDER
OF THE RELEVANT SECURED SURETY BONDS TAKING ANY ENFORCEMENT ACTION IN RESPECT OF
THE LIEN SECURING SUCH SECURED SURETY BOND;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such

 

90

--------------------------------------------------------------------------------


 

Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 


SECTION 10.   THE AGENTS


 


10.1.        APPOINTMENT.  (A)   EACH LENDER AND ISSUING LENDER HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS EACH AGENT AS THE AGENT OF SUCH LENDER UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY
AUTHORIZES SUCH AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER
THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE
SUCH POWERS AND PERFORM SUCH DUTIES AS ARE DELEGATED TO SUCH AGENT BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH ACTIONS AND
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY ELSEWHERE IN THIS AGREEMENT, NO AGENT SHALL HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST ANY AGENT.


 


(B)   THE ISSUING LENDER SHALL ACT ON BEHALF OF THE REVOLVING LENDERS WITH
RESPECT TO LETTERS OF CREDIT ISSUED OR MADE UNDER THIS AGREEMENT AND THE
DOCUMENTS ASSOCIATED THEREWITH.  IT IS UNDERSTOOD AND AGREED THAT THE ISSUING
LENDER (I) SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (X) PROVIDED TO THE
AGENTS IN THIS SECTION 10 WITH RESPECT TO ACTS TAKEN OR OMISSIONS SUFFERED BY
THE ISSUING LENDER IN CONNECTION WITH LETTERS OF CREDIT ISSUED OR MADE UNDER
THIS AGREEMENT AND THE DOCUMENTS ASSOCIATED THEREWITH AS FULLY AS IF THE TERM
“AGENTS”, AS USED IN THIS SECTION 10, INCLUDED THE ISSUING LENDER WITH RESPECT
TO SUCH ACTS OR OMISSIONS AND (Y) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT AND
(II) SHALL HAVE ALL OF THE BENEFITS OF THE PROVISIONS OF SECTION 10.7 AS FULLY
AS IF THE TERM “AGENTS”, AS USED IN SECTION 10.7, INCLUDED THE ISSUING LENDER.


 


10.2.        DELEGATION OF DUTIES.  EACH AGENT MAY EXECUTE ANY OF ITS DUTIES
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR
ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL
MATTERS PERTAINING TO SUCH DUTIES.  EACH AGENT AND ANY SUCH AGENT OR
ATTORNEY-IN-FACT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES.  NO AGENT SHALL BE
RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT
SELECTED BY IT WITH REASONABLE CARE.


 


10.3.        EXCULPATORY PROVISIONS.  NEITHER ANY AGENT NOR ANY OF THEIR
RESPECTIVE RELATED PARTIES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR
OMITTED TO BE TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM ITS OR SUCH PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF
THE LENDERS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY
ANY LOAN PARTY OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER


 


91

--------------------------------------------------------------------------------



 


DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE AGENTS UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR THE VALUE,
VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR ANY FAILURE OF ANY LOAN PARTY A
PARTY THERETO TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  THE AGENTS
SHALL NOT BE UNDER ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO
THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR
CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT THE
PROPERTIES, BOOKS OR RECORDS OF ANY LOAN PARTY.


 


10.4.        RELIANCE BY AGENTS.  EACH AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY INSTRUMENT, WRITING, RESOLUTION,
NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR TELETYPE
MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE
GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON
OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO
HOLDINGS OR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
SUCH AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE
AS THE OWNER THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT,
NEGOTIATION OR TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE ADMINISTRATIVE
AGENT.  EACH AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED
BY THIS AGREEMENT, ALL LENDERS) AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND
EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY
SUCH ACTION.  THE AGENTS SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS
AGREEMENT, ALL LENDERS), AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL FUTURE HOLDERS OF
THE LOANS.


 


10.5.        NOTICE OF DEFAULT.  NO AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR
NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER UNLESS
SUCH AGENT HAS RECEIVED NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS
AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH
NOTICE IS A “NOTICE OF DEFAULT.”  IN THE EVENT THAT THE ADMINISTRATIVE AGENT
RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE THEREOF TO
THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO
SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED BY THE REQUIRED
LENDERS (OR, IF SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS OR ANY OTHER
INSTRUCTING GROUP OF LENDERS SPECIFIED BY THIS AGREEMENT); PROVIDED THAT UNLESS
AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS.


 


10.6.        NON-RELIANCE ON AGENTS AND OTHER LENDERS.  EACH LENDER EXPRESSLY
ACKNOWLEDGES THAT NEITHER THE AGENTS NOR ANY OF THEIR RESPECTIVE RELATED PARTIES
HAVE MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY ANY AGENT
HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF A LOAN PARTY OR ANY
AFFILIATE OF A LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR
WARRANTY BY ANY AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO


 


92

--------------------------------------------------------------------------------



 


THE AGENTS THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY
OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE
LOAN PARTIES AND THEIR AFFILIATES AND MADE ITS OWN DECISION TO MAKE ITS LOANS
HEREUNDER AND ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER, AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AND TO MAKE SUCH INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE
BUSINESS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE LOAN PARTIES AND THEIR AFFILIATES.  EXCEPT FOR NOTICES,
REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY
THE ADMINISTRATIVE AGENT HEREUNDER, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL
OR OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF ANY LOAN PARTY OR ANY AFFILIATE
OF A LOAN PARTY THAT MAY COME INTO THE POSSESSION OF THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES.


 


10.7.        INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY EACH AGENT IN ITS
CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING TO THEIR
RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES IN EFFECT ON THE DATE ON WHICH
INDEMNIFICATION IS SOUGHT UNDER THIS SECTION (OR, IF INDEMNIFICATION IS SOUGHT
AFTER THE DATE UPON WHICH THE COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS
SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH SUCH AGGREGATE EXPOSURE
PERCENTAGES IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER THAT MAY AT ANY TIME
(WHETHER BEFORE OR AFTER THE PAYMENT OF THE LOANS) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF, THE
COMMITMENTS, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS THAT ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT’S GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


10.8.        AGENT IN ITS INDIVIDUAL CAPACITY.  EACH AGENT AND ITS AFFILIATES
MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH ANY LOAN PARTY AS THOUGH SUCH AGENT WERE NOT AN AGENT.  WITH
RESPECT TO ITS LOANS MADE OR RENEWED BY IT AND WITH RESPECT TO ANY LETTER OF
CREDIT ISSUED OR PARTICIPATED IN BY IT, EACH AGENT SHALL HAVE THE SAME RIGHTS
AND POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY LENDER AND
MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN AGENT, AND THE TERMS “LENDER” AND
“LENDERS” SHALL INCLUDE EACH AGENT IN ITS INDIVIDUAL CAPACITY.


 


93

--------------------------------------------------------------------------------



 


10.9.        SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AS ADMINISTRATIVE AGENT AT ANY TIME UPON NOTICE TO THE LENDERS, THE
ISSUING LENDERS AND THE BORROWER AND MAY BE REMOVED AT ANY TIME BY THE REQUIRED
LENDERS. UPON THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE REQUIRED LENDERS SHALL APPOINT A
SUCCESSOR AGENT FOR THE LENDERS, WHICH SUCCESSOR AGENT SHALL (UNLESS AN EVENT OF
DEFAULT UNDER SECTION 9(A) OR SECTION 9(F) WITH RESPECT TO THE BORROWER SHALL
HAVE OCCURRED AND BE CONTINUING) BE SUBJECT TO APPROVAL BY THE BORROWER (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), WHEREUPON SUCH
SUCCESSOR AGENT SHALL SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE
ADMINISTRATIVE AGENT, AND THE TERM “ADMINISTRATIVE AGENT” SHALL MEAN SUCH
SUCCESSOR AGENT EFFECTIVE UPON SUCH APPOINTMENT AND APPROVAL, AND THE FORMER
ADMINISTRATIVE AGENT’S RIGHTS, POWERS AND DUTIES AS ADMINISTRATIVE AGENT SHALL
BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE PART OF SUCH
FORMER ADMINISTRATIVE AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT OR ANY
HOLDERS OF THE LOANS.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS
ADMINISTRATIVE AGENT BY THE DATE THAT IS 30 DAYS FOLLOWING A RETIRING
ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT
MAY, ON BEHALF OF THE LENDERS AND THE ISSUING LENDERS, APPOINT A SUCCESSOR
AGENT, WHICH AGENT SHALL BE A BANK ORGANIZED AND DOING BUSINESS UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE THEREOF, SUBJECT TO SUPERVISION OR EXAMINATION
BY ANY FEDERAL OR STATE AUTHORITY AND HAVING A TOTAL SHAREHOLDER EQUITY
AGGREGATING AT LEAST $1,000,000,000 OR AN AFFILIATE OF ANY SUCH BANK.  UPON THE
ACCEPTANCE OF ITS APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR,
SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER.  THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT
SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED
BETWEEN THE BORROWER AND SUCH SUCCESSOR.  AFTER ANY RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION OR REMOVAL AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS
SECTION 10 AND SECTION 11.5 SHALL INURE TO ITS BENEFIT AND THE BENEFIT OF ITS
AGENTS AND THEIR RESPECTIVE RELATED PARTIES AS TO ANY ACTIONS TAKEN OR OMITTED
TO BE TAKEN BY ANY OF THEM WHILE IT WAS ACTING UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 


10.10.      AGENTS GENERALLY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO AGENT
SHALL HAVE ANY DUTIES OR RESPONSIBILITIES HEREUNDER IN ITS CAPACITY AS SUCH.


 


10.11.      LEAD ARRANGERS AND SYNDICATION AGENTS.  EACH OF THE LEAD ARRANGERS
AND THE SYNDICATION AGENTS, IN ITS CAPACITY AS SUCH, SHALL HAVE NO DUTIES OR
RESPONSIBILITIES, AND SHALL INCUR NO LIABILITY, UNDER THIS AGREEMENT AND OTHER
LOAN DOCUMENTS.


 


SECTION 11.  MISCELLANEOUS


 


11.1.        AMENDMENTS AND WAIVERS.  (A)  NEITHER THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT, NOR ANY TERMS HEREOF OR THEREOF MAY BE AMENDED, SUPPLEMENTED OR
MODIFIED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.1; PROVIDED
THAT INCREMENTAL AMENDMENTS PURSUANT TO AND IN COMPLIANCE WITH SECTION 4.17
SHALL NOT BE SUBJECT TO THIS SECTION 11.1. THE REQUIRED LENDERS AND EACH LOAN
PARTY TO THE RELEVANT LOAN DOCUMENT MAY, OR, WITH THE WRITTEN CONSENT OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY TO THE RELEVANT
LOAN DOCUMENT MAY, FROM TIME TO TIME, (A) ENTER INTO WRITTEN AMENDMENTS,
CONSENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE OTHER LOAN DOCUMENTS
FOR THE PURPOSE OF ADDING


 


94

--------------------------------------------------------------------------------



 


ANY PROVISIONS TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR CHANGING IN ANY
MANNER THE RIGHTS OF THE LENDERS OR OF THE LOAN PARTIES HEREUNDER OR THEREUNDER
OR (B) WAIVE, ON SUCH TERMS AND CONDITIONS AS THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAY SPECIFY IN SUCH INSTRUMENT, ANY OF
THE REQUIREMENTS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY DEFAULT OR
EVENT OF DEFAULT AND ITS CONSEQUENCES; PROVIDED, HOWEVER, THAT NO SUCH WAIVER
AND NO SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL (I) FORGIVE THE
PRINCIPAL AMOUNT OF ANY LOAN OR L/C DISBURSEMENT OR EXTEND THE FINAL SCHEDULED
DATE OF MATURITY OF ANY LOAN, EXTEND THE SCHEDULED DATE OF ANY AMORTIZATION
PAYMENT IN RESPECT OF ANY TERM LOAN, EXTEND THE REQUIRED DATE OF REIMBURSEMENT
OF ANY L/C DISBURSEMENT, REDUCE THE STATED RATE OF ANY INTEREST OR FEE PAYABLE
HEREUNDER (EXCEPT (X) IN CONNECTION WITH THE WAIVER OF APPLICABILITY OF ANY
POST-DEFAULT INCREASE IN INTEREST RATES, WHICH WAIVER SHALL BE EFFECTIVE WITH
THE CONSENT OF THE MAJORITY FACILITY LENDERS OF EACH ADVERSELY AFFECTED FACILITY
AND (Y) THAT ANY AMENDMENT OR MODIFICATION OF DEFINED TERMS USED IN THE
FINANCIAL COVENANTS IN THIS AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN THE
RATE OF INTEREST OR FEES FOR PURPOSES OF THIS CLAUSE (I)) OR EXTEND THE
SCHEDULED DATE OF ANY PAYMENT THEREOF, OR INCREASE THE AMOUNT OR EXTEND THE
EXPIRATION DATE OF ANY LENDER’S REVOLVING COMMITMENT UNDER EITHER REVOLVING
FACILITY, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY; PROVIDED THAT THIS CLAUSE (I) SHALL NOT APPLY TO ANY
AMENDMENT, MODIFICATION OR WAIVER OF THE CONVERTIBLE DEBENTURES CONDITIONS,
SUBORDINATED NOTES CONDITIONS OR LIQUIDITY CONDITION; (II) ELIMINATE OR REDUCE
THE VOTING RIGHTS OF ANY LENDER UNDER THIS SECTION 11.1 WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER; (III) REDUCE ANY PERCENTAGE SPECIFIED IN THE DEFINITION
OF REQUIRED LENDERS OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT (OTHER THAN THE
DEFINITION OF MAJORITY FACILITY LENDERS OR SUPER MAJORITY FACILITY LENDERS)
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, MODIFY OR
AMEND ANY RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
THEREUNDER, CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWER OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR RELEASE ANY MATERIAL
GUARANTEE UNDER THE GUARANTEE AND COLLATERAL AGREEMENT OR LIMIT THE APPLICABLE
LOAN PARTY’S LIABILITY IN RESPECT OF SUCH GUARANTEE, IN EACH CASE WITHOUT THE
WRITTEN CONSENT OF ALL LENDERS; (IV) AMEND, MODIFY OR WAIVE ANY CONDITION
PRECEDENT TO ANY EXTENSION OF CREDIT UNDER A REVOLVING FACILITY SET FORTH IN
SECTION 6.2 (INCLUDING IN CONNECTION WITH ANY WAIVER OF AN EXISTING DEFAULT OR
EVENT OF DEFAULT) WITHOUT THE WRITTEN CONSENT OF THE MAJORITY FACILITY LENDERS
WITH RESPECT TO SUCH REVOLVING FACILITY; (V) AMEND, MODIFY OR WAIVE THE PRO RATA
REQUIREMENTS OF SECTION 4.8(A), (B) OR (C) WITHOUT THE WRITTEN CONSENT OF EACH
LENDER ADVERSELY AFFECTED THEREBY; (VI) REDUCE THE AMOUNT OF NET CASH PROCEEDS
REQUIRED TO BE APPLIED TO PREPAY TERM LOANS UNDER THIS AGREEMENT WITHOUT THE
WRITTEN CONSENT OF THE MAJORITY FACILITY LENDERS WITH RESPECT TO THE TERM
FACILITY; (VII) REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF MAJORITY
FACILITY LENDERS OR SUPER MAJORITY FACILITY LENDERS WITH RESPECT TO ANY FACILITY
WITHOUT THE WRITTEN CONSENT OF ALL LENDERS UNDER SUCH FACILITY; (VIII) AMEND,
MODIFY OR WAIVE ANY PROVISION OF SECTION 10 WITHOUT THE WRITTEN CONSENT OF EACH
AGENT ADVERSELY AFFECTED THEREBY; (IX) AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 3.3 OR 3.4 WITHOUT THE WRITTEN CONSENT OF THE SWINGLINE LENDER;
(X) AMEND, MODIFY OR WAIVE THE CONVERTIBLE DEBENTURES CONDITIONS, SUBORDINATED
NOTES CONDITIONS OR LIQUIDITY CONDITION IN A MANNER THAT AFFECTS ANY FACILITY,
IN EACH CASE WITHOUT THE WRITTEN CONSENT OF THE SUPER MAJORITY FACILITY LENDERS
IN RESPECT OF SUCH FACILITY, (XI) CHANGE ANY PROVISIONS OF ANY LOAN DOCUMENT IN
A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS
DUE TO LENDERS HOLDING LOANS OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS
OF ANY OTHER CLASS, WITHOUT THE WRITTEN CONSENT OF LENDERS


 


95

--------------------------------------------------------------------------------



 


HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS
OF EACH AFFECTED CLASS; OR (XII) AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTIONS 3.7 TO 3.14 WITHOUT THE WRITTEN CONSENT OF EACH ISSUING LENDER;
PROVIDED, FURTHER, THAT ANY WAIVER, AMENDMENT OR MODIFICATION OF THIS AGREEMENT
THAT BY ITS TERMS AFFECTS THE RIGHTS OR DUTIES UNDER THIS AGREEMENT OF ONE
CLASS OF LENDERS (BUT NOT OTHER CLASSES) MAY BE EFFECTED BY AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUISITE PERCENTAGE
IN INTEREST OF THE AFFECTED CLASS OF LENDERS THAT WOULD BE REQUIRED TO CONSENT
THERETO UNDER THIS SECTION IF SUCH CLASS OF LENDERS WERE THE ONLY CLASS OF
LENDERS HEREUNDER AT THE TIME (A “CLASS VOTE”).  ANY SUCH WAIVER AND ANY SUCH
AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL APPLY EQUALLY TO EACH OF THE
AFFECTED LENDERS AND SHALL BE BINDING UPON THE LOAN PARTIES, THE LENDERS, THE
AGENTS AND ALL FUTURE HOLDERS OF THE LOANS; PROVIDED THAT NO SUCH AGREEMENT
SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWINGLINE LENDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE
SWINGLINE LENDER, AS THE CASE MAY BE.  IN THE CASE OF ANY WAIVER, THE LOAN
PARTIES, THE LENDERS AND THE AGENTS SHALL BE RESTORED TO THEIR FORMER POSITIONS
AND RIGHTS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND ANY DEFAULT OR
EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT CONTINUING; BUT NO
SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT,
OR IMPAIR ANY RIGHT CONSEQUENT THEREON.  NOTWITHSTANDING THE FOREGOING, ANY
PROVISION OF THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN WRITING ENTERED
INTO BY HOLDINGS, THE BORROWER, THE REQUIRED LENDERS AND THE ADMINISTRATIVE
AGENT (AND, IF THEIR RIGHTS OR OBLIGATIONS ARE AFFECTED THEREBY, EACH ISSUING
LENDER AND THE SWINGLINE LENDER) IF (I) BY THE TERMS OF SUCH AGREEMENT THE
COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED FOR THEREIN
SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (II) AT THE TIME
SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO RECEIVES
PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN MADE BY IT
AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER THIS
AGREEMENT.


 


(B)  IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, WAIVER OR
TERMINATION (A “PROPOSED CHANGE”) REQUIRING THE CONSENT OF ALL LENDERS OR ALL
LENDERS DIRECTLY AFFECTED THEREBY, IF THE CONSENT OF THE REQUIRED LENDERS (IN
THE CASE OF A PROPOSED CHANGE AFFECTING ALL LENDERS OR ALL LENDERS DIRECTLY
AFFECTED THEREBY, NOT LIMITED TO A PARTICULAR CLASS) OR THE MAJORITY FACILITY
LENDERS (IN THE CASE OF A PROPOSED CHANGE AFFECTING ALL LENDERS OR ALL DIRECTLY
AFFECTED LENDERS OF A PARTICULAR CLASS), TO SUCH PROPOSED CHANGE IS OBTAINED,
THE BORROWER SHALL BE PERMITTED TO REPLACE ANY LENDER WHOSE CONSENT IS REQUIRED
BUT IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED BEING
REFERRED TO AS A “NON-CONSENTING LENDER”).  THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH NON-CONSENTING LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH NON-CONSENTING LENDER TO ASSIGN AND DELEGATE
(IT BEING UNDERSTOOD THAT ALL SUCH NON-CONSENTING LENDERS HAVE GRANTED HEREBY TO
THE ADMINISTRATIVE AGENT POWER OF ATTORNEY TO ASSIGN AND DELEGATE ON THEIR
BEHALF PURSUANT TO THIS AGREEMENT), WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 11.6), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (OR, WITH RESPECT TO A CLASS VOTE,
AT THE OPTION OF THE BORROWER, ALL SUCH LENDER’S INTERESTS, RIGHTS AND
OBLIGATIONS WITH RESPECT TO THE RESPECTIVE CLASS OF LOANS) TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE LENDER THAT IS ACTING AS THE
ADMINISTRATIVE AGENT IS NOT A NON-CONSENTING LENDER, (II) THE BORROWER SHALL
HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH


 


96

--------------------------------------------------------------------------------



 


CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (III) SUCH NON-CONSENTING LENDER
SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO (X) AT PAR, ALL LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS BEING ASSIGNED, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE (OTHER THAN ANY FEE PAYABLE PURSUANT
TO SECTION 4.11) TO IT WITH RESPECT THERETO FROM, THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) AND (Y) ALL OTHER
AMOUNTS OWING HEREUNDER TO SUCH NON-CONSENTING LENDER, FROM THE BORROWER (IT
BEING UNDERSTOOD THAT, THE BORROWER SHALL BE LIABLE TO SUCH NON-CONSENTING
LENDER UNDER SECTION 4.11 IF ANY EUROCURRENCY LOAN OWING TO SUCH NON-CONSENTING
LENDER SHALL BE PURCHASED OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
RELATING THERETO), (IV) THE BORROWER OR SUCH ASSIGNEE SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT THE PROCESSING AND RECORDATION FEE SPECIFIED IN
SECTION 11.6(B)(II)(D) AND (V) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY RIGHTS THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER SHALL HAVE AGAINST THE NON-CONSENTING LENDER. NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, THE RETURN OF THE NOTE HELD BY SUCH
NON-CONSENTING LENDER IS NOT A CONDITION TO THE EFFECTIVENESS OF ANY ASSIGNMENT
PURSUANT TO THIS SECTION 11.1(B).


 


(C)  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED (OR AMENDED
AND RESTATED) WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT AND THE BORROWER (I) TO ADD ONE OR MORE ADDITIONAL CREDIT
FACILITIES TO THIS AGREEMENT AND TO PERMIT THE EXTENSIONS OF CREDIT FROM TIME TO
TIME OUTSTANDING THEREUNDER AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF
TO SHARE RATABLY IN THE BENEFITS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
WITH THE TERM LOANS AND REVOLVING EXTENSIONS OF CREDIT AND THE ACCRUED INTEREST
AND FEES IN RESPECT THEREOF AND (II) TO INCLUDE APPROPRIATELY THE LENDERS
HOLDING SUCH CREDIT FACILITIES IN ANY DETERMINATION OF THE REQUIRED LENDERS,
MAJORITY FACILITY LENDERS AND (IF APPLICABLE) SUPER MAJORITY FACILITY LENDERS.


 


(D)  IN ADDITION, NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED
WITH THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE BORROWER AND THE
LENDERS PROVIDING THE RELEVANT REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO
PERMIT THE REFINANCING OF ALL OUTSTANDING TERM LOANS (“REFINANCED TERM LOANS”)
WITH A REPLACEMENT TERM LOAN TRANCHE HEREUNDER (“REPLACEMENT TERM LOANS”),
PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REPLACEMENT TERM LOANS
SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REFINANCED TERM LOANS,
(II) THE APPLICABLE MARGIN FOR SUCH REPLACEMENT TERM LOANS SHALL NOT BE HIGHER
THAN THE APPLICABLE MARGIN FOR SUCH REFINANCED TERM LOANS, (III) THE WEIGHTED
AVERAGE LIFE TO MATURITY OF SUCH REPLACEMENT TERM LOANS SHALL NOT BE SHORTER
THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH REFINANCED TERM LOANS AT THE
TIME OF SUCH REFINANCING AND (IV) ALL OTHER TERMS APPLICABLE TO SUCH REPLACEMENT
TERM LOANS SHALL BE SUBSTANTIALLY IDENTICAL TO, OR LESS FAVORABLE TO THE LENDERS
PROVIDING SUCH REPLACEMENT TERM LOANS THAN, THOSE APPLICABLE TO SUCH REFINANCED
TERM LOANS, EXCEPT TO THE EXTENT NECESSARY TO PROVIDE FOR COVENANTS AND OTHER
TERMS APPLICABLE TO ANY PERIOD AFTER THE LATEST FINAL MATURITY OF THE TERM LOANS
IN EFFECT IMMEDIATELY PRIOR TO SUCH REFINANCING.


 


11.2.        NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING (INCLUDING BY
TELECOPY), AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO


 


97

--------------------------------------------------------------------------------



 


HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED, OR THREE BUSINESS DAYS AFTER BEING
DEPOSITED IN THE MAIL, POSTAGE PREPAID, OR, IN THE CASE OF TELECOPY NOTICE, WHEN
RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE OF HOLDINGS, THE BORROWER AND THE
AGENTS, AND AS SET FORTH IN AN ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE
ADMINISTRATIVE AGENT IN THE CASE OF THE LENDERS, OR TO SUCH OTHER ADDRESS AS MAY
BE HEREAFTER NOTIFIED BY THE RESPECTIVE PARTIES HERETO:


 

(I)      TO HOLDINGS OR THE BORROWER AT 750 LEXINGTON AVENUE, NEW YORK, NY
10022, ATTENTION OF ROBERT C. BECKER (TELECOPY NO. (212) 754-2372);

 

(II)     IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A.,
1111 FANNIN, 10TH FLOOR, HOUSTON, TX  77002, ATTENTION OF LOAN AND AGENCY
SERVICES GROUP (TELECOPY NO. (713) 750-2892), WITH A COPY TO (A) JPMORGAN CHASE
BANK, N.A., 277 PARK AVENUE, 2ND FLOOR, NEW YORK, NY 10172, ATTENTION OF RALPH
TOTOONCHIE (TELECOPY NO. (917) 463-0120) AND (B) IN THE CASE OF A MULTICURRENCY
REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY, J. P. MORGAN EUROPE LIMITED,
125 LONDON WALL, LONDON EC2Y 5AJ, ATTENTION OF AGENCY DEPARTMENT, 9TH FLOOR
(TELECOPY NO. 44 207 777 2360) (TELEPHONE NO. 44 207 777 0976);

 

(III)    IF TO JPMORGAN CHASE BANK, N.A., AS ISSUING LENDER, TO 4 NEW YORK
PLAZA, 4TH FLOOR, NEW YORK, NY 10004, ATTENTION OF DAVID GUGLIOTTA (TELECOPY
NO. (212) 623-0806), WITH A COPY TO JPMORGAN CHASE BANK, N.A., 277 PARK AVENUE,
2ND FLOOR, NEW YORK, NEW YORK 10172, ATTENTION OF RALPH TOTOONCHIE (TELECOPY
NO. (917) 463-0120);

 

(IV)    IF TO THE SWINGLINE LENDER, TO JPMORGAN CHASE BANK, N.A., 1111 FANNIN,
10TH FLOOR, HOUSTON, TX  77002, ATTENTION OF LOAN AND AGENCY SERVICES GROUP
(TELECOPY NO.: (713) 750-2892), WITH A COPY TO JPMORGAN CHASE BANK, N.A., 277
PARK AVENUE, 3RD FLOOR, NEW YORK, NY 10172, ATTENTION OF DONALD SHOKRIAN
(TELECOPY NO.: (646) 534-0574); AND

 

(V)     IF TO ANY OTHER LENDER OR ISSUING LENDER, TO IT AT ITS ADDRESS (OR
TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE;

 

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or the Lenders shall not be effective until received.

 


(B)   NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO SECTIONS 2, 3 AND 4 UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE
AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT, HOLDINGS OR THE
BORROWER MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


11.3.        NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF ANY AGENT OR ANY LENDER, ANY RIGHT, REMEDY,
POWER OR PRIVILEGE


 


98

--------------------------------------------------------------------------------



 


HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF;
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES THAT WOULD OTHERWISE BE PROVIDED BY
LAW.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY SECTION 11.1, AND THEN SUCH WAIVER OR CONSENT SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


11.4.        SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN
PARTIES IN THE LOAN DOCUMENTS AND IN THE CERTIFICATES OR OTHER INSTRUMENTS 
DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES
HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND
THE MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT
THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY
FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID
OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT
EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 4.9, 4.10, 4.11, 11.5,
11.12(E) AND SECTION 10 SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT
AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION
HEREOF.


 


11.5.        PAYMENT OF EXPENSES AND TAXES.  THE BORROWER AGREES (A) TO PAY OR
REIMBURSE THE ADMINISTRATIVE AGENT AND THE LEAD ARRANGER AND THEIR RESPECTIVE
AFFILIATES FOR ALL THEIR RESPECTIVE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF, AND
ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH,
AND THE CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO SUCH
AGENT AND FILING AND RECORDING FEES AND EXPENSES, WITH STATEMENTS WITH RESPECT
TO THE FOREGOING TO BE SUBMITTED TO THE BORROWER PRIOR TO THE EFFECTIVE DATE (IN
THE CASE OF AMOUNTS TO BE PAID ON THE EFFECTIVE DATE) AND FROM TIME TO TIME
THEREAFTER (NOT LESS FREQUENTLY THAN QUARTERLY, IF ACCRUED AND UNBILLED FEES
EXCEED $15,000) AS SUCH AGENT SHALL DEEM APPROPRIATE, (B) TO PAY OR REIMBURSE
EACH LENDER, ISSUING LENDER AND AGENT AND THEIR RESPECTIVE AFFILIATES FOR ALL
ITS COSTS AND REASONABLE EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT OR
PRESERVATION OF ANY RIGHTS UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SUCH OTHER DOCUMENTS (IN EACH CASE INCLUDING ALL COSTS AND REASONABLE
EXPENSES INCURRED IN CONNECTION WITH ANY WORK-OUT, RESTRUCTURING, FORBEARANCE OR
WAIVER PROVIDING RELIEF TO THE LOAN PARTIES), INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL (INCLUDING THE ALLOCATED FEES AND EXPENSES OF IN-HOUSE
COUNSEL) TO EACH


 


99

--------------------------------------------------------------------------------



 


LENDER AND ISSUING LENDER AND OF COUNSEL TO SUCH AGENT, PROVIDED THAT, THE FEES
AND DISBURSEMENTS OF COUNSEL TO ANY SUCH LENDER SHALL ONLY BE PAID OR REIMBURSED
TO THE EXTENT INCURRED IN CONNECTION WITH A DEFAULT OR AN EVENT OF DEFAULT,
(C) TO PAY, INDEMNIFY, AND HOLD EACH LENDER, ISSUING LENDER AND AGENT AND THEIR
RESPECTIVE AFFILIATES HARMLESS FROM, ANY AND ALL RECORDING AND FILING FEES AND
ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING,
STAMP, EXCISE AND OTHER TAXES, IF ANY, THAT MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, OR CONSUMMATION OR
ADMINISTRATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY, OR ANY AMENDMENT,
SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF,
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, (D) TO
PAY OR REIMBURSE EACH ISSUING LENDER FOR ALL ITS REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE CONVERSION OF ANY MULTICURRENCY
LETTER OF CREDIT DENOMINATED IN A FOREIGN CURRENCY PURSUANT TO THE TERMS OF THIS
AGREEMENT, AND (E) TO PAY, INDEMNIFY, AND HOLD EACH LENDER, ISSUING LENDER AND
AGENT AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, AGENTS,
TRUSTEES, ADVISORS AND CONTROLLING PERSONS (EACH, AN “INDEMNITEE”) HARMLESS FROM
AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER (WITHOUT REGARD TO WHETHER OR NOT SUCH INDEMNITEE IS A
PARTY HERETO AND IRRESPECTIVE OF WHETHER ANY OF THE FOREGOING IS INITIATED BY A
LOAN PARTY OR BY A THIRD PARTY), WITH RESPECT TO THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING ANY OF THE FOREGOING RELATING
TO THE USE OF PROCEEDS OF THE LOANS OR THE VIOLATION OF, NONCOMPLIANCE WITH OR
LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OR CURRENT
OR FORMER PROPERTIES OF ANY GROUP MEMBER OR ANY OF THE PROPERTIES AND THE
REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL IN CONNECTION WITH CLAIMS,
ACTIONS, INVESTIGATIONS, LITIGATION, OR PROCEEDINGS BY ANY INDEMNITEE AGAINST
ANY LOAN PARTY UNDER ANY LOAN DOCUMENT (ALL THE FOREGOING IN THIS CLAUSE (E),
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), PROVIDED THAT THE BORROWER SHALL
HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNITEE WITH RESPECT TO INDEMNIFIED
LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARE FOUND BY A FINAL AND
NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. 
WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
HOLDINGS AND THE BORROWER AGREE NOT TO ASSERT AND TO CAUSE THEIR SUBSIDIARIES
NOT TO ASSERT, AND HEREBY WAIVE AND AGREE TO CAUSE THEIR SUBSIDIARIES TO WAIVE,
ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF RECOVERY WITH RESPECT TO ALL
CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND
EXPENSES OF WHATEVER KIND OR NATURE, ARISING UNDER OR RELATED TO ENVIRONMENTAL
LAWS, THAT ANY OF THEM MAY HAVE BY STATUTE OR OTHERWISE AGAINST ANY INDEMNITEE,
EXCEPT TO THE EXTENT RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.  ALL AMOUNTS DUE UNDER THIS SECTION 11.5 SHALL BE
PAYABLE NOT LATER THAN TEN DAYS AFTER WRITTEN DEMAND THEREFOR.  STATEMENTS
PAYABLE BY THE BORROWER PURSUANT TO THIS SECTION 11.5 SHALL BE SUBMITTED TO
ROBERT C. BECKER (TELEPHONE NO.:  (212) 754-2233 AND TELECOPY NO:  (212)
754-2372), AT THE ADDRESS OF THE BORROWER SET FORTH IN SECTION 11.2, OR TO SUCH
OTHER PERSON OR ADDRESS AS MAY BE HEREAFTER DESIGNATED BY THE BORROWER IN A
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT.  THE AGREEMENTS IN THIS SECTION 11.5
SHALL SURVIVE REPAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


11.6.        SUCCESSORS AND ASSIGNS.  (A)   THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND


 


100

--------------------------------------------------------------------------------



 


ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF ANY ISSUING LENDER THAT
ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED,
SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF ANY ISSUING LENDER THAT ISSUES ANY LETTER OF CREDIT), PARTICIPANTS
(TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO THE EXTENT
EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE
AGENT, THE ISSUING LENDERS AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY
OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

 

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(II)     ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A)    no assignment may be made to an Ineligible Assignee;

 

(B)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term Loans, $1,000,000, unless the Borrower and
the Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and Approved Funds shall be aggregated for purposes of determining compliance
with such minimum assignment amount;

 

(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (C) shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;

 

101

--------------------------------------------------------------------------------


 

(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignor or assignee; and

 

(E)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For purposes of this Section 11.6, the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by, or has
as its principal investment advisor, a Lender, an Affiliate of a Lender or an
entity or an Affiliate of an entity that administers or manages a Lender or is
the principal investment advisor of a Lender.

 

(III)    SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS
AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10, 4.11, 11.5 AND 11.12(E)). 
ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 11.6 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)    THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, ANY ISSUING LENDER
AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.

 

(V)     UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED
BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL

 

102

--------------------------------------------------------------------------------


 

BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE
REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE OTHER LENDERS SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND (D) SUCH LENDER SHALL KEEP A
LIST ON ITS BOOKS AND RECORDS OF SUCH PARTICIPANTS.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER (1) THAT REQUIRES THE CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 11.1
AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 4.9, 4.10 AND 4.11 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 11.7 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 11.7(A) AS THOUGH IT WERE A
LENDER.


 

(II)     A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 4.9 OR 4.10 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A NON-U.S. LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 4.10 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 4.10 AS THOUGH
IT WERE A LENDER.

 


(D)   ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF
ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING
ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND
THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(E)   NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY OR ALL OF
THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER WITHOUT THE
CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SECTION 11.6(B).  THE BORROWER, EACH LENDER AND EACH
AGENT HEREBY CONFIRM THAT THEY WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR
JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A CONDUIT


 


103

--------------------------------------------------------------------------------



 


LENDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY
AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY
SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT
LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY
HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO
INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF
FORBEARANCE.


 


11.7.        ADJUSTMENTS; SET-OFF.  (A)   EXCEPT TO THE EXTENT THAT THIS
AGREEMENT EXPRESSLY PROVIDES FOR PAYMENTS TO BE ALLOCATED TO A PARTICULAR LENDER
OR TO THE LENDERS UNDER A PARTICULAR FACILITY, IF ANY LENDER (A “BENEFITTED
LENDER”) SHALL, AT ANY TIME AFTER THE LOANS AND OTHER AMOUNTS PAYABLE HEREUNDER
SHALL IMMEDIATELY BECOME DUE AND PAYABLE PURSUANT TO SECTION 9, RECEIVE ANY
PAYMENT OF ALL OR PART OF THE OBLIGATIONS OWING TO IT, OR RECEIVE ANY COLLATERAL
IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT
TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 9(F), OR
OTHERWISE), IN A GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL
RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT OF THE OBLIGATIONS OWING TO
SUCH OTHER LENDER, SUCH BENEFITTED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER
LENDERS A PARTICIPATING INTEREST IN SUCH PORTION OF THE OBLIGATIONS OWING TO
EACH SUCH OTHER LENDER, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF
ANY SUCH COLLATERAL, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITTED LENDER TO
SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL RATABLY WITH EACH OF THE
LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR
BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITTED LENDER, SUCH PURCHASE
SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT
OF SUCH RECOVERY, BUT WITHOUT INTEREST.


 


(B)   IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


11.8.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.  A SET OF THE COPIES OF THIS AGREEMENT SIGNED BY ALL THE
PARTIES SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


11.9.        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY


 


104

--------------------------------------------------------------------------------



 


SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


11.10.      INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE ENTIRE AGREEMENT OF THE BORROWER, THE AGENTS AND THE LENDERS WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY ANY AGENT OR ANY LENDER RELATIVE TO THE SUBJECT
MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN
DOCUMENTS.


 


11.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


11.12.      SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF HOLDINGS AND THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 

(A)     SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

 

(B)     CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(C)     AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS ADDRESS SET
FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT HERETO;

 

(D)     AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

(E)     WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 


11.13.      ACKNOWLEDGMENTS.  EACH OF HOLDINGS AND THE BORROWER HEREBY
ACKNOWLEDGES THAT:


 

(A)     IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

105

--------------------------------------------------------------------------------


 

(B)     NO AGENT, ISSUING LENDER OR LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH
OR DUTY TO HOLDINGS OR THE BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE
AGENTS, THE ISSUING LENDER AND LENDERS, ON ONE HAND, AND HOLDINGS AND THE
BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR; AND

 

(C)     NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG HOLDINGS AND THE BORROWER AND THE LENDERS.

 


11.14.      RELEASES OF GUARANTEES AND LIENS.  (A)  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE
AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH LENDER (WITHOUT REQUIREMENT OF
NOTICE TO OR CONSENT OF ANY LENDER EXCEPT AS EXPRESSLY REQUIRED BY SECTION 11.1)
TO TAKE ANY ACTION REQUESTED BY THE BORROWER HAVING THE EFFECT OF RELEASING ANY
COLLATERAL OR GUARANTEE OBLIGATIONS (I) TO THE EXTENT NECESSARY TO PERMIT
CONSUMMATION OF ANY TRANSACTION NOT PROHIBITED BY ANY LOAN DOCUMENT OR THAT HAS
BEEN CONSENTED TO IN ACCORDANCE WITH SECTION 11.1 OR (II) UNDER THE
CIRCUMSTANCES DESCRIBED IN PARAGRAPH (B) BELOW.


 


(B)   AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN RESPECT
OF HEDGE AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS HAVE BEEN
TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING, THE COLLATERAL SHALL
BE RELEASED FROM THE LIENS CREATED BY THE SECURITY DOCUMENTS, AND THE SECURITY
DOCUMENTS AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY UNDER THE SECURITY
DOCUMENTS SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE
OF ANY ACT BY ANY PERSON.


 


11.15.      CONFIDENTIALITY.  EACH AGENT, ISSUING LENDER AND LENDER AGREES TO
KEEP CONFIDENTIAL ALL NON-PUBLIC INFORMATION PROVIDED TO IT BY ANY LOAN PARTY
PURSUANT TO THIS AGREEMENT THAT IS DESIGNATED BY SUCH LOAN PARTY AS
CONFIDENTIAL; PROVIDED THAT NOTHING HEREIN SHALL PREVENT ANY AGENT, ISSUING
LENDER OR ANY LENDER FROM DISCLOSING ANY SUCH INFORMATION (A) TO ANY AGENT, ANY
OTHER LENDER OR ANY LENDER AFFILIATE, (B) SUBJECT TO AN AGREEMENT TO COMPLY WITH
THE PROVISIONS OF THIS SECTION, TO ANY PLEDGEE REFERRED TO IN SECTION 11.6(D) OR
ANY ACTUAL OR PROSPECTIVE TRANSFEREE OR ANY DIRECT OR INDIRECT COUNTERPARTY TO
ANY HEDGE AGREEMENT (OR ANY PROFESSIONAL ADVISOR TO SUCH COUNTERPARTY), (C) TO
ITS EMPLOYEES, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONAL
ADVISORS OR THOSE OF ANY OF ITS AFFILIATES, (D) UPON THE REQUEST OR DEMAND OF
ANY GOVERNMENTAL AUTHORITY, (E) IN RESPONSE TO ANY ORDER OF ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY OR AS MAY OTHERWISE BE REQUIRED PURSUANT TO ANY
REQUIREMENT OF LAW, (F) IF REQUESTED OR REQUIRED TO DO SO IN CONNECTION WITH ANY
LITIGATION OR SIMILAR PROCEEDING, (G) THAT HAS BEEN PUBLICLY DISCLOSED, (H) TO
THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION
OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH
RESPECT TO SUCH LENDER, OR (I) IN CONNECTION WITH THE EXERCISE OF ANY REMEDY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE


 


106

--------------------------------------------------------------------------------



 


CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.


 


11.16.      WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.


 


11.17.      [RESERVED]


 


11.18.      CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE
CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT
WHICH, IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT
JURISDICTION, THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)   THE OBLIGATIONS OF THE BORROWER IN RESPECT OF ANY SUM DUE TO ANY PARTY
HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, THE BORROWER AGREES, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWER
CONTAINED IN THIS SECTION 11.18 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


 

11.19.      Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

SCIENTIFIC GAMES INTERNATIONAL,
INC.,

 

 

 

 

 

By:

/s/ DeWayne E. Laird

 

 

Name:  DeWayne E. Laird

 

 

Title:    Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SCIENTIFIC GAMES CORPORATION,

 

 

 

 

 

By:

/s/ DeWayne E. Laird

 

 

Name:  DeWayne E. Laird

 

 

Title:    Vice President and Chief

 

 

             Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually and as Administrative Agent,

 

 

 

 

 

By:

/s/ Donald S. Shokrian

 

 

Name:  Donald S. Shokrian

 

 

Title:    Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, ANDJPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Bank of America, N.A.

 

 

 

 

 

 

 

By:

/s/ Justin Lien

 

 

Name:

Justin Lien

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE  9, 2008 AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE TIME TO
TIME PARTIES HERETO, AND JPMORGAN CHASE

 

 

 

 

 

 

 

 

 

 

LENDER:

Allied Irish Banks, P.L.C

 

 

 

 

 

 

 

By:

  /s/ Joseph Augustine

 

 

  Name:

Joseph Augustine

 

 

  Title:

Senior Vice President

 

 

 

 

 

 

 

By:

  /s/ Gregory J. Wiske

 

 

  Name:

Gregory J. Wiske

 

 

  Title:

Vice President

 

2

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

The Bank of East Asia Limited
New York Branch

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pettis

 

 

Name:

Kenneth A. Pettis

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Kitty Sin

 

 

Name:

Kitty Sin

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

The Governor and Company
of the Bank of Ireland

 

 

 

 

 

 

 

By:

/s/ Carl Androser

 

 

Name:

Carl Androser

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher L. Craley

 

 

Name:

 Christopher L. Craley

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

The Bank of Nova Scotia

 

 

 

 

 

 

 

By:

/s/ Todd S. Meller

 

 

Name:

Todd S. Meller

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Bank of Tokyo – Mitsubishi UFJ
Trust Company

 

 

 

 

 

 

 

By:

/s/ Tarik Hussain

 

 

Name:  Tarik Hussain

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Bayerische Hypo – und Vereinsbank
AG, New York Branch

 

 

 

 

 

 

 

By:

/s/ William W. Hunter

 

 

Name:

William W. Hunter

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Miriam G. Trautmann

 

 

Name:  Miriam G. Trautmann

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Bayerische Landesbank, New York
Branch

 

 

 

 

 

 

 

By:

/s/ Georgina Fiordalisi

 

 

Name:  Georgina Fiordalisi, CFA

 

 

Title:    Vice President

 

 

 

 

 

 

 

By:

/s/ Elke Videgain

 

 

Name:  Elke Videgain

 

 

Title:    Second Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Chang Hwa Commercial Bank, Ltd.

New York Branch

 

 

 

 

 

 

 

By:

/s/ Jim C.Y. Chen

 

 

Name:  Jim C.Y. Chen

 

 

Title:    VP & General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

CIT Bank
The CIT Group/Equipment Financing Inc.,
as attorney-in-fact,

 

 

 

 

 

 

 

By:

/s/ Andrew Giangrave

 

 

Name:  Andrew Giangrave

 

 

Title:    Managing Director
             CIT Group

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Credit Industriel et Commercial

 

 

 

 

 

 

 

By:

/s/ Anthony Rock

 

 

Name:  Anthony Rock

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Marcus Edward

 

 

Name:  Marcus Edward

 

 

Title:    Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Fifth Third Bank

 

 

 

 

 

 

 

By:

/s/ Nancy W. Lanzoni

 

 

Name:  Nancy W. Lanzoni

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------

 


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

HSBC Bank USA, NA

 

 

 

 

 

 

 

By:

/s/ Richard F. Neuman

 

 

Name:  Richard F. Neuman

 

 

Title:    S.V.P.

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Hua Nan Commercial Bank,
New York Agency

 

 

 

 

 

 

 

By:

/s/ Henry Hsich

 

 

Name:  Henry Hsich

 

 

Title:    Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

ING Capital LLC

 

 

 

 

 

 

 

By:

/s/ William C. James

 

 

Name:  William C. James

 

 

Title:    Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Israel Discount Bank of New York

 

 

 

 

 

 

 

By:

/s/ Howard Weinberg

 

 

Name:  Howard Weinberg

 

 

Title:    Senior Vice President I

 

 

 

 

 

 

 

By:

/s/ Richard R. Tripaldi

 

 

Name:  Richard R. Tripaldi

 

 

Title:    Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

JP Morgan Chase Bank, N.A.

 

 

 

 

 

 

 

By:

/s/ Donald S. Shokrian

 

 

Name:  Donald S. Shokrian

 

 

Title:    Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

by: PPM America, Inc., as Attorney-in-fact,
on behalf of Jackson National Life
Insurance Company

 

 

 

 

 

 

 

By:

/s/ David C. Wagner

 

 

Name:  David C. Wagner

 

 

Title:    Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Raymond James Bank

 

 

 

 

 

 

 

By:

/s/ Andrew D. Hahn

 

 

Name:  Andrew D. Hahn

 

 

Title:    Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

R2B FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ John A. Valiska

 

 

Name:  John A. Valiska

 

 

Title:    First Vice President

 

 

 

 

 

 

 

By:

/s/ Eric Salat

 

 

Name:  Eric Salat

 

 

Title:    Group Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

State Bank of India
Los Angeles Agency

 

 

 

 

 

 

 

By:

/s/ K.S.S. NAIDU

 

 

Name:  K.S.S. NAIDU

 

 

Title:    Vice President (CR. & OPS.)

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Sumitomo Mitsui Banking
Corporation

 

 

 

 

 

 

 

By:

/s/ Yoshihiro Hayakotome

 

 

Name:  Yoshihiro Hayakotome

 

 

Title:    General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Taipei Fubon Commercial
Bank, New York Agency

 

 

 

 

 

 

 

By:

/s/ Sophia Jing

 

 

Name:  Sophia Jing

 

 

Title:    FVP & General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Toronto Dominion (Texas) LLC

 

 

 

 

 

 

 

By:

/s/ Debbi L. Brito

 

 

Name:  Debbi L. Brito

 

 

Title:    Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

UBS Loan Finance LLC

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director
 Banking Products Services, US

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:  Irja R. Otsa

 

 

Title:    Associate Director
Banking Products Services, US

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Union Bank of California N.A

 

 

 

 

 

 

 

By:

/s/ Christopher K. Freeman

 

 

Name:  Christopher K. Freeman

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

United Overseas Bank Limited,
New York Agency,

 

 

 

 

 

 

 

By:

/s/ George Lim

 

 

Name:  George Lim

 

 

Title:    SVP & GM

 

 

 

 

 

 

 

By:

/s/ Mario Sheng

 

 

Name:  Mario Sheng

 

 

Title:    AVP

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Wachovia Bank, National
Association

 

 

 

 

 

 

 

By:

/s/ Stephen T. Dorosh

 

 

Name:  Stephen T. Dorosh

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF JUNE 9, 2008, AMONG
SCIENTIFIC GAMES INTERNATIONAL, INC., AS BORROWER, SCIENTIFIC GAMES CORPORATION,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, AND JPMORGAN CHASE BANK,
N.A., AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

 

 

LENDER:

Wells Fargo Bank, N.A.

 

 

 

 

 

 

 

By:

/s/ Peitty Chou

 

 

Name:  Peitty Chou

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------